     Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 1 of 102




               APPENDIX OF UNPUBLISHED OPINIONS

A.   Chinniah v. East Pennsboro Township,
     No. 1:CV-08-1330, 2012 WL 2006749 (M.D. Pa. Feb. 29, 2012)

B.   Chinniah v. East Pennsboro Township,
     No. 1:CV-08-1330, 2012 WL 2003493 (M.D. Pa. June 5, 2012)

C.   Gentile v. DES, Properties, Inc,
     No. 3:08-CV-2330, 2012 WL 2792347 (M.D. Pa. July 9, 2012)

D.   Hairston v. Lappin,
     No. 1:11-CV-1379, 2013 WL 5701637 (M.D. Pa. Oct. 18, 2013)

E.   Markovich v. Panther Valley School District,
     No. CIV.A. 3:13-3096, 2015 WL 4077758 (M.D. Pa. July 6, 2015)

F.   Park v. Veasie,
     No. 3:09-CV-2177, 2011 WL 1831708 (M.D. Pa. May 11, 2011)

G.   Selective Insurance Co. of America v. Novitsky,
     No. 3:17-CV-2376, 2019 WL 1009389 (M.D. Pa. Mar. 1, 2019)

H.   Shuman v. Remtron, Inc.,
     No. 4:09-CV-00003, 2012 WL 315445 (M.D. Pa. Feb. 1, 2012)

I.   United States v. Polshenski,
     No. 3:16-CV-2515, 2018 WL 806469 (M.D. Pa. Feb. 9, 2018)

J.   Weitzner v. Sanofi Pasteur, Inc.,
     No. 3:11-CV-02198, 2017 WL 3894888 (M.D. Pa. Sept. 6, 2017)
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 2 of 102




                        A
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 3 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

                                                                 11). Plaintiffs filed their Amended Complaint on December
                                                                 8, 2008. (Doc. 14).
                  2012 WL 2006749
    Only the Westlaw citation is currently available.
                                                                 1
             United States District Court,                                We note that while Plaintiffs have had three
                 M.D. Pennsylvania.                                       attorneys representing them in this action, Plaintiffs
                                                                          are currently proceeding pro se. (Doc. 149).
   Gnana M. CHINNIAH a/k/a Ghana Chandra M.
                                                                 On December 12, 2008, Defendant EPT filed a Rule 12(b)(6)
    Chinniah and Suganthini Chinniah, Plaintiffs
                                                                 Motion to Dismiss Plaintiffs' Amended Complaint. (Doc. 16).
                         v.
                                                                 Defendant EPT argued that Plaintiffs' Amended Complaint
         EAST PENNSBORO TOWNSHIP                                 again failed to state a municipal liability claim against it under
        and Jeffrey S. Schultz, Defendants.                      Monell. On March 12, 2009, the Court issued a Memorandum
                                                                 and Order and denied Defendant EPT's Motion to Dismiss
              Civil Action No. 1:CV–08–1330.
                                                                 Plaintiffs' Amended Complaint. (Doc. 23). On March 26,
                              |
                                                                 2009, both Defendants filed an Answer to Plaintiffs' Amended
                        Feb. 29, 2012.
                                                                 Complaint. (Doc. 25).
Attorneys and Law Firms
                                                                 In its March 12, 2009 Memorandum, the Court stated the
Ghana Chinniah, Camp Hill, PA, pro se.                           following factual background of this case as follows:

Suganthini Chinniah, Camp Hill, PA, pro se.                          On or about September 5, 2007, Plaintiffs Ghana and
                                                                     Suganthini Chinniah, individuals of Indian descent who
Christopher S. Underhill, Hartman, Underhill & Brubaker,             practice Hindu, purchased property in East Pennsboro
Lancaster, PA, for Defendants.                                       Township which was divided into three parcels (3A, 3B,
                                                                     and 3C). (Doc. No. 1 ¶ 5.) Two partially-completed
                                                                     townhouse structures consisting of a concrete foundation,
          REPORT AND RECOMMENDATION                                  framing, siding, doors, windows and a roof structure
                                                                     were situated on Plaintiffs' property at the time of
THOMAS M. BLEWITT, United States Magistrate Judge.
                                                                     purchase. (Doc. No. 1 ¶¶ 7, 9.) On or about the time
I. Background.                                                       of purchase, Plaintiffs spoke to the township zoning
 *1 On July 14, 2008, Plaintiffs Gnana M. Chinniah, a/               officer, township solicitor, and Defendant Shultz about
k/a Ghanchandra M. Chinniah, and his wife, Suganthini                obtaining the necessary permits to finish construction of the
Chinniah, filed, through counsel, their original Complaint           buildings on their property. (Doc. No. 1 ¶ 19.) On October
against Defendants East Pennsboro Township (“EPT”)                   11, 2007, Plaintiffs were issued construction permits to
and Jeffery S. Shultz, EPT Building Code Official,                   “Finish Interior of Dwelling Including HVAC, Electrical,
alleging violations of their constitutional rights under 42          Plumbing, Drywall, Carpet, Deck and Landscaping.” (Doc.
                                                                     No. 1 ¶¶ 23–24.) After Plaintiffs had completed some
U.S.C. § 1983. 1 (Doc. 1). In their original Complaint,
                                                                     initial improvements to the townhouse on lot 3A, Plaintiffs
Plaintiffs alleged that Defendants took discriminatory
                                                                     requested that Defendant Shultz perform an inspection of
actions against them regarding their (Plaintiffs') property in
                                                                     the plumbing work and insulation. (Doc. No. 1 ¶¶ 28–
Defendant Township. Defendant Shultz filed his Answer with
                                                                     29.) On the day of the inspection, however, Plaintiffs'
Affirmative Defenses to Plaintiffs' original Complaint on
                                                                     plumber was unavailable. (Doc. No. 1 ¶ 28.) Rather than
September 24, 2008. (Doc. 4). Defendant EPT filed a Rule
                                                                     perform the requested plumbing inspection, Defendant
12(b)(6) Motion to Dismiss Plaintiffs' original Complaint on
                                                                     Shultz conducted a framing inspection, during which he
September 24, 2008, arguing that Plaintiffs' Complaint failed
                                                                     determined that the insulation and partial drywall installed
to state a municipal liability claim against it under Monell
                                                                     by Plaintiffs needed to be removed. (Doc. No. 1 ¶ 29.)
v. Dept. of Social Services, 436 U.S. 658, 98 S.Ct. 2018,
56 L.Ed.2d 611 (1978). (Doc. 5). On November 18, 2008,                *2 Defendant Shultz issued a “stop work order” against
the Court granted Defendant EPT's Motion to Dismiss and              all three lots because full framing inspections had not been
gave Plaintiffs leave to file an amended Complaint. (Doc.            completed. (Doc. No. 1 ¶ 34.) Plaintiffs objected to the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
             Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 4 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

    imposition of a “stop work order” in the Court of Common                  and demonstrated indifference to their
    Pleas on the grounds that the framing had been completed                  safety when Plaintiffs reported threats
    by the prior owners, nearly seven years before Plaintiffs                 and intimidation to the township
    began their improvements. (Doc. No. 1 ¶ 35.) The “stop                    both personally and through their
    work order” was enjoined. (Id.)                                           attorney. Lastly, Plaintiffs allege
                                                                              that the township officials had
    Since that time, Plaintiffs allege that Defendants have                   knowledge of all these discriminatory
    enforced other township ordinances incorrectly against                    events. (Am.Comp.¶ ¶ 45–51.)
    them while ignoring other, “more serious violations”                      While a municipality has discretion
    by non-Indian land owners. (Doc. No. 1 ¶ 38, 39.)                         in enforcing its laws, selective
    Additionally, Plaintiffs allege that when Mr. Chinniah                    enforcement can amount to an equal
    pointed out the inequitable conduct and suggested                         protection violation even if the
    that other non-Indian landowners were receiving more                      plaintiff is guilty of the underlying
    favorable treatment, instead of rectifying the misconduct,                violation. Desi's Pizza, Inc. v. City of
    an unidentified employee notified other landowners that                   Wilkes–Barre, 321 F.3d 411, 425 (3d
    Mr. Chinniah was bringing an action against them. (Doc.                   Cir.2003).
    No. 1 ¶ 40.) As a result of this misinformation, Mr.
    Chinniah received threats to his personal safety from
    another landowner. (Doc. No 1 ¶ 40.) Although Mr.
                                                                 Doc. 23, pp. 5–6).
    Chinniah reported the threats and intimidation to the
    township, he was told no action would be taken against the
                                                                 Thus, as the Court stated in its March 12, 2009 Memorandum,
    perpetrator. (Doc. No. 1 ¶ 41.).
                                                                 “Plaintiffs claim that, as ethnic and religious minorities, their
                                                                 right to equal protection of the laws was violated by [EPT]
(Doc. 23, pp. 1–2). 2
                                                                 because [EPT] selectively enforced construction and building
                                                                 ordinances against them.” (Id., p. 4).
2
        See also 2009 WL 700623 (M.D.Pa.3–12–09).
The Court also stated as follows:                                *3 The Court concluded as follows:



             Plaintiffs allege that Defendant Shultz                          Taking all allegations as true, the Court
             issued a “stop work order” to                                    finds that Plaintiffs have sufficiently
             Plaintiffs; that the township defended                           alleged a custom of discrimination
             that order in court; that the township                           at the township that could establish
             continued to enforce its ordinances                              liability under Monell. Plaintiffs allege
             against Plaintiffs, preventing them                              that the township officials' knowledge
             from completing construction despite                             of discriminatory practices by its
             the injunction against enforcement                               employees against Indians began
             of the “stop work order;” that                                   with the initial “stop work order”
             the township failed to take action                               issued against Plaintiffs for work
             against a similarly situated non-Indian                          that had been done by the prior
             neighbor of Plaintiffs for violations                            owners. When the other allegations-
             “more serious” than Plaintiffs'; and                             the court proceedings, the continuing
             that the township showed deliberate                              inspections against the Plaintiffs
             indifference to their safety by                                  despite a court-ordered injunction,
             disclosing to Plaintiffs' neighbors                              the disclosure to Plaintiffs' neighbors
             that Plaintiffs had made a complaint                             that Plaintiff made allegations against
             about their building code violations.                            them, and the failure to inspect
             Further, Plaintiffs allege that township                         non-Indian landowners' property for
             officials treated them less favorably                            violations-are added, Plaintiffs have



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 5 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

             sufficiently alleged a pattern of                      conducted regarding Defendants' Summary Judgment Motion
             discrimination. When coupled with                      on June 22, 2011. (Docs. 151 and 152). 4
             the officials' knowledge of it,
             this pattern of discrimination is a                    4      As noted above, Plaintiffs' opposition brief was
             sufficient allegation of a custom of
                                                                           filed by their former counsel. However, at the time
             discrimination on the part of the
                                                                           of oral argument, Plaintiffs were proceeding pro se
             township. This is not to say the
                                                                           and Mr. Chinniah argued on behalf of Plaintiffs. It
             allegations are proved, but taking all
                                                                           is also noted, that after oral argument, the Court
             allegations as true, the Court finds
                                                                           referred this case to Magistrate Judge Carlson for a
             that Plaintiffs have alleged a custom
                                                                           settlement conference. (See Doc. 154).
             of discrimination on the part of the
             township.
                                                                    II. Summary Judgment Standard.
                                                                    A motion for summary judgment may not be granted unless
                                                                    the moving party is entitled to judgment as a matter of
(Doc. 23, p. 6).
                                                                    law. Fed.R.Civ.P. 56. The court may grant a motion for
                                                                    summary judgment if the pleadings, depositions, answers
Therefore, the Court found that Plaintiffs' Amended
                                                                    to interrogatories, admissions on file, and any affidavits
Complaint “sufficiently alleged a § 1983 equal protection
                                                                    show that there is no genuine issue as to any material fact.
claim against [Defendant EPT].” (Id.).
                                                                    Fed.R.Civ.P. 56(c). An issue of fact is “ ‘genuine’ only
                                                                    if a reasonable jury, considering the evidence presented,
Following extensive discovery, including the depositions
                                                                    could find for the nonmoving party.” Childers v. Joseph, 842
of Mr. Chinniah, EPT Manager Robert Gill and EPT
                                                                    F.2d 689, 693–694 (3d Cir.1988) (citing Anderson v. Liberty
Commissioner James Hertzler, Defendants jointly filed a
                                                                    Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 91 L.Ed.2d
Motion for Summary Judgment, pursuant to Fed.R.Civ. P.
                                                                    202 (1986)). A fact is “material” if proof of its existence or
56, on February 18, 2011. (Doc. 104). Defendants filed an
                                                                    nonexistence could affect the outcome of the action pursuant
Appendix of Exhibits (Exs.1–21) with their Motion. Also, on
                                                                    to the governing law. Anderson, 477 U.S. at 248. “Facts
February 18, 2011, Defendants filed their support brief and
                                                                    that could alter the outcome are material facts.” Charlton v.
Statement of Material Facts (“SMF”). (Docs. 105 and 106).
                                                                    Aramus Bd. of Educ., 25 F.3d 194, 197 (3d Cir.), cert. denied,
The Court allowed the parties additional time for discovery
                                                                    513 U.S. 1022, 115 S.Ct. 590, 130 L.Ed.2d 503 (1994).
and gave Plaintiffs an extension of time to file their opposition
brief. On April 1, 2011, Plaintiffs filed their opposition brief
                                                                     *4 The burden of proving that there is no genuine
with Exhibits. (Docs.119–131). 3 Plaintiffs also filed their        issue of material fact is initially upon the movant. Forms,
response to Defendants' SMF. (Doc. 132). Defendants filed           Inc. v. American Standard, Inc., 546 F.Supp. 314, 320
their reply brief on April 28, 2011. (Doc. 136). Defendants         (E.D.Pa.1982), aff'd mem. 725 F.2d 667 (3d Cir.1983). Upon
also submitted additional Exhibits along with their reply brief.    such a showing, the burden shifts to the nonmoving party.
(Doc. 137).                                                         Id. The nonmoving party is required to go beyond the
                                                                    pleadings and by affidavits or by “depositions, answers to
3                                                                   interrogatories and admissions on file” designate “specific
        We refer to Plaintiffs' Exhibits herein simply as
        Plaintiffs' Ex. followed by the number. All of              facts showing that there is a genuine issue for trial.”
        Plaintiffs' Exhibits were bound together in a single        Fed.R.Civ.P. 56(e).
        binder.
                                                                    In determining whether an issue of material fact exists, the
Defendants' Summary Judgment Motion is ripe for
                                                                    court must consider the evidence in the light most favorable
disposition.
                                                                    to the nonmoving party. White v. Westinghouse Electric
                                                                    Company, 862 F.2d 56, 59 (3d Cir.1988). In doing so, the court
On April 29, 2011, the Court assigned the undersigned to
                                                                    must accept the nonmovant's allegations as true and resolve
issue a Report and Recommendation regarding Defendants'
                                                                    any conflicts in his favor. Id., quoting Gans v. Mundy, 762
Summary Judgment Motion. (Doc. 138). Oral argument was
                                                                    F.2d 338, 340 (3d Cir.1985), cert. denied, 474 U.S. 1010, 106
                                                                    S.Ct. 537, 88 L.Ed.2d 467 (1985); Goodman v. Mead Johnson


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 6 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

& Co., 534 F.2d 566, 573 (3d Cir.1976) cert. denied, 429 U.S.
1038, 97 S.Ct. 732, 50 L.Ed.2d 748 (1977).                          5       There is no dispute that Defendants are a municipal
                                                                            agency and a state actor. See D'Altilio v. Dover Tp.,
Under Rule 56 summary judgment must be entered where                        2009 WL 2948524, *3 (M.D.Pa.9–14–09).
a party “fails to make a showing sufficient to establish the
existence of an element essential to that party's case, and          *5 It is well established that personal liability under section
on which that party will bear the burden of proof at trial.”        1983 cannot be imposed upon a state official based on a
Celetox Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548,        theory of respondeat superior. See, e.g., Rizzo v. Goode, 423
91 L.Ed.2d 265 (1986).                                              U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976); Hampton
                                                                    v. Holmesburg Prison Officials, 1546 F.2d 1077, 1082 (3d
Moreover, the Third Circuit has indicated that “although            Cir.1976); Parratt, supra. It is also well settled in the Third
the party opposing summary judgment is entitled to ‘the             Circuit that personal involvement of defendants in alleged
benefit of all factual inferences in the court's consideration      constitutional deprivations is a requirement in a § 1983 case
of a motion for summary judgment, the nonmoving party               and that a complaint must allege such personal involvement.
must point to some evidence in the record that creates a            Id. Each named defendant must be shown, through the
genuine issue of material fact,’ and ‘cannot rest solely on         complaint's allegations, to have been personally involved in
assertions made in the pleadings, legal memorandum or oral          the events or occurrences upon which Plaintiff's claims are
argument.’ ” Goode v. Nash, 2007 WL 2068365 (3d Cir.2007)           based. Id. As the Court stated in Rode v. Dellarciprete, 845
(NonPrecedential) (citation omitted).                               F.2d 1195, 1207 (3d Cir.1998):


Thus, “summary judgment is proper, when, viewing the
evidence in the light most favorable to the non-movant, there                       A defendant in a civil rights action
is no genuine issue of material fact and the moving party is                        must have personal involvement
entitled to judgment as a matter of law.” Anderson v. General                       in the alleged wrongs.... [P]ersonal
Motors, 2009 WL 237247, *2 (3d Cir.) (citation omitted);                            involvement can be shown
Page v. Trustees of Univ. of Pennsylvania, 222 Fed. Appx. 144                       through allegations of personal
at 145 (3d Cir.2007) (the court must “view the facts in the light                   direction or of actual knowledge
most favorable to the party opposing the [summary judgment]                         and acquiescence. Allegations of
motion when making [its] determination.”); Burlington v.                            participation or actual knowledge
News Corp., 759 F.Supp.2d at 589–90.                                                and acquiescence, however, must be
                                                                                    made with appropriate particularity.
                                                                                    (Citations omitted).
III. Section 1983 Standard.
In a § 1983 civil rights action, the Plaintiff must prove
the following two essential elements: (1) that the conduct          See also Beattie v. Dept. of Corrections SCI–Mahanoy, 2009
complained of was committed by a person acting under color          WL 533051, *3 (“a prerequisite for a viable civil rights claim
of state law; and (2) that the conduct complained of deprived       is that a Defendant directed, or knew of and acquiesced in,
the Plaintiff of rights, privileges or immunities secured by the    the deprivation of a Plaintiff's constitutional rights.”), citing
law or the Constitution of the United States. Parratt v. Taylor,    Rode, supra.
451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981); Kost v.
Kozakiewicz, 1 F.3d 176, 184 (3d Cir.1993); Beattie v. Dept. of
Corrections SCI–Mahanoy, 2009 WL 533051, *3 (M.D.Pa.).              IV. Material Facts.
Further, Section 1983 is not a source of substantive rights.        As mentioned, Defendants properly submitted their SMF
Rather, it is a means to redress violations of federal law by       (Doc. 106, ¶ 's 1–16) with their Summary Judgment Motion
state actors. Gonzaga Univ. v. Doe, 536 U.S. 273, 284–85, 122       and Plaintiffs filed their response to it (Doc. 132). Defendants'
S.Ct. 2268, 153 L.Ed.2d 309 (2002). 5 See also Holocheck v.         SMF are, in part, supported by citation to the record.
Luzerne County Head Start, Inc., 385 F.Supp.2d 491, 498–            Paragraphs 1, 3, 4, 5, 6 and 16 of Defendants' SMF (Doc. 106)
499 (M.D.Pa.2005); Phillips v. Miller, 2010 WL 771793, *2           are not supported by citation to the record. Also, Plaintiffs'
(M.D.Pa.).                                                          responses to Defendants' SMF which, in part, supplement



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 7 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

the SMF do not cite to the record. Regardless of the parties
failure to follow Local Rule 56.1, since the parties agree,          2. In June 2007 the Township wrote to Mr. Mowery
in part, upon many of Defendants' SMF, we consider all of               advising him that his building permit had expired.
Defendants' SMF and all of Plaintiffs' responses to them.               He had to get a new permit and finish the
Plaintiffs also attached to their response to Defendants' SMF,          construction. Appendix to Defendants' Motion for
their own Statement of Disputed Facts, Doc. 132, pp. 8–10,              Summary Judgment (Appendix), Ex. 1.
¶ 's 1–10. However, Local Rule 56.1, M.D. Pa., does not            Plaintiffs also state that the parties dispute whether the new
permit a counter statement of material facts to be filed by        permit required an inspection of the framing at the property.
the nonmoving party. Further, Plaintiffs did not cite to the
                                                                     3. The property was purchased by the Plaintiffs in
record to support any of their counter statements of material
                                                                       September [5] 2007. Mr. Chinniah met with the
facts and portions of Plaintiffs' counter statement of material
                                                                       Township Building Code Official (Mr. Shultz), the
facts consist of legal conclusions. As such, we do not consider
                                                                       head of the Department of Housing & Community
Plaintiffs' unsupported counter statements as material facts. 6        Development (John Owen), the Township Solicitor
                                                                       (Henry Coyne), and Mr. Chinniah's then attorney
6                                                                      (Douglas Miller). The purpose of the meeting was to
       As noted, Plaintiffs were represented by counsel
       when their opposition brief was filed, and their                discuss what had to be done to make the building
       response to Defendants' SMF and their Statement                 habitable.
       of Disputed Facts were filed. (Docs. 119 & 132).
                                                                     4. Recollections differ as to what was agreed at the
Based on Defendants' SMF and Plaintiffs responses thereto              [September 5, 2007] meeting. Plaintiffs state that the
(Docs. 106 and 132, ¶ 's 1–16), we find the following facts to         parties dispute the terms of the agreement which
be undisputed:                                                         was reached as to what they had to do to get their
                                                                       property to pass inspection and to make their property
                                                                       habitable. Plaintiffs also state that a November 20,
             1. 3 Cassatt Street is located in                         2007 correspondence from their counsel detailed the
               Nola, East Pennsboro Township,                          agreement of the parties, but that the parties dispute the
               Pennsylvania. It was originally                         effect of this correspondence. (See Plaintiffs' Ex. 11).
               conceived as a(sic) three separate
               units, Units 3A, 3B and 3C                          According to the November 20, 2007 letter from Plaintiffs'
               [“the property”]. It was [originally]               counsel to Defendant Shultz regarding, in part, the September
               owned by Timothy Mowery.                            5, 2007 meeting, the following agreement of the parties was
               Construction was started several                    reached:
               years ago but was never finished.
                                                                        I must strongly disagree with your [Shultz's]
                                                                        characterization of the meeting held on September 5,
                                                                        2007. The purpose of that meeting was that work already
 *6 Plaintiffs also state that the parties dispute whether prior        performed at the properties prior to Mr. Chinniah's
to 2007 and their purchase of the property, inspections of the          ownership was not going to be altered, but would
Units were conducted after construction began by Mowery,                instead be subject to the building code or codes in
including framing inspection. Plaintiffs state that whether the         existence at the time of original construction. I believe
prior framing inspection occurred and the effect of the prior           I emphasized that point several times. The specific
inspection are in dispute. 7                                            building code issues going forward that we discussed at
                                                                        that meeting were: 1) Necessary insulation and fire wall
7                                                                       to be installed; 2) Electrical wiring in the party (sic) wall
       We refer to the 3 Cassatt Street, Enola,
       East Pennsboro Township, Pennsylvania, property                  area needed to have armored cable (which Mr. Chinniah
       herein, which was purchased by the Plaintiffs on                 did have installed by his contractor and inspected by
       September 5, 2007, as “the property.”                            the third party electrical inspector); and 3) Fire retardant
                                                                        spray or stripping for the eaves of the roof.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 8 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749


     At no time do I recall discussing the need for a
     framing inspection. Furthermore, your assertion that
                                                                              6. Fire stopping refers to the need to
     no inspection of the framing was performed does not
                                                                                 seal the holes made in wall studs and
     appear to be supported by the objective evidence. First,
                                                                                 ceilings where they are penetrated
     the framing at the property has been constructed and
                                                                                 by such things as wiring, conduit,
     completed since approximately 2000. The Township has
                                                                                 plumbing, etc. The fire stopping is
     performed multiple inspections and site visits at the
                                                                                 important because it prevents fire
     properties since that time. This construction time frame
                                                                                 from spreading behind walls and
     preceded your hiring by East Pennsboro Township,
                                                                                 through ceilings. Unfortunately no
     and I understand that having the proper paperwork in
                                                                                 records were kept of the [September
     that file has been an issue. You have also visited the
                                                                                 5, 2007] meeting.
     property on several occasions, however, and discussed
     “finishing requirements” with the prior owner, Mr.
     Mowery. Second, my client has multiple photographs
     of several notations made in your handwriting to the        Plaintiffs assert that the rough wiring, plumbing, and
     insulated walls of the properties. These notations are      penetrations associated with their installation all existed prior
     made in between the framing and reference the type          to their purchase [of the property] on September 5, 2007. As a
     of drywall to be used in accordance with the fire code      response to Defendant Shultz's comments made on November
     in place at that time. There has therefore been both        2, 2007, Plaintiffs contend that they were already sealing
     opportunity for and evidence of the framing inspection      the penetrations made by the previous owner [Mowery], and
     having been completed.                                      that the premature and illegal stop work order issued by
                                                                 Defendants prevented the completion of few remaining holes
*7 (Plaintiffs' Ex. 11).                                         found during the inspection conducted on January 18, 2008.
                                                                 Therefore, Plaintiffs state that the legality of the Stop Work
                                                                 and its proper application is in dispute. (Doc. 132, ¶ 6).
            5. Mr. Shultz and Mr. Owen recall
              that [on September 5, 2007] all
              agreed the Pennsylvania Uniform
              Construction Code (UCC) would                                   7. At the time Units 3A and
              be applicable and that the existing                               3B had been partially completed.
              foundation and wooden framing                                     Unit 3C had not been started.
              for the walls and ceilings [of the                                The Plaintiffs were duly issued
              property] would be grandfathered                                  construction permits on October 1,
              and would not have to comply with                                 2007. [Doc. 104], Appendix, Ex. 2,
              the UCC.                                                           3. 8



The parties dispute whether Defendant Shultz made it clear       8       According to Defendants' Exhibits, the Plaintiffs
at the September 5, 2007 meeting that once construction by
                                                                         were issued construction permits for the property
Plaintiffs started, Shultz would have to perform a “framing
                                                                         on October 11, 2007. (Doc. 104, Exs. 2 and 3).
inspection” and that this would allow the existing framing to
remain, but it would require compliance with the fire stopping   Plaintiffs point out that the Unit 3C was the vacant portion
provisions of the PA UCC. Plaintiffs contend that the framing    of the lot at the time and that construction did not yet start
at the property performed by Mowery, which was previously        on Unit 3C. Plaintiffs further state that subsequent to their
approved by EPT, was grandfathered in and was compliant          acquisition of the lot, Mr. Chinniah was advised by Mr. John
with the building code in effect at the time, prior to the       Owen and others that the vacant Lot 3C would have to be
enactment of the PA UCC.                                         used “sacrificially” to create the extra parking spaces required




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 9 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

for the 2–Unit apartment in Lot 3B to meet their Ordinance            dated November 16, 2007, and attorney Miller's
enacted middle of 2007. (See Plaintiffs' Ex. 10).                     correspondence dated November 20, 2007, Exhibit 7).

                                                                   10. That letter [correspondence from Mr. Shultz to attorney
                                                                     Miller dated November 16, 2007] offered the Plaintiffs
             8. Mr. Shultz performed a framing
                                                                     an opportunity to remove the insulation and drywall to
               inspection [of the property] on
                                                                     permit an inspection or to take an appeal to the Capital
               November 2, 2007. He found
                                                                     Area Council of Governments Board of Appeals. Mr.
               that drywall and insulation had
                                                                     Shultz also wrote to Mr. Chinniah on November 19,
               been installed which prevented him
                                                                     2007 stating that because of the violations noted on
               from inspecting the fire stopping.
                                                                     November 2, no further work would be permitted. [Doc.
               He prepared a report listing the
                                                                     104] Appendix, Ex. 6.
               deficiencies. Appendix, [Doc. 104]
               Ex. 4.
                                                                 Plaintiffs state that the parties dispute the legality of the
                                                                 Stop Work Order as well as the legality of the November 2,
                                                                 2007 framing inspection Defendant Shultz performed at the
Plaintiffs contend that the November 2, 2007 framing             property.
inspection Defendant Shultz performed was contrary to their
permit. Plaintiffs state:
                                                                             11. Attorney Miller responded to Mr.
      *8 There was previously inspected framing, rough
                                                                               Shultz by letter dated November
     wiring and plumbing which had been installed by the
                                                                               20, 2007 disagreeing with Mr.
     prior owner [Mowery]. Mr. Shultz prepared a report
                                                                               Shultz and recommending that Mr.
     listing alleged deficiencies, and ignoring the prior
                                                                               Chinniah take an appeal. Appendix,
     inspection. The effect and legality of that inspection is
                                                                               Ex. 7. Mr. Shultz issued a Stop Work
     in dispute.
                                                                               Order on that same date. Appendix,
  9. Mr. Chinniah then visited the Township on November                        Ex. 8.
     8, 2007 and discussed the situation with Mr. Owen
     and Mr. Shultz. Evidently he [Mr. Chinniah] would not
     agree with exposing the areas for inspection and the        Plaintiffs contend that Defendant Shultz issued the Stop Work
     installation of a fire separation wall. He [Mr. Chinniah]   Order as to Units 3A and 3B, which they state were not
     left the meeting and stated that the Township would         inspected and as to Unit 3C, a vacant lot, in response to their
     hear from his attorney. See the letter from Mr. Shultz to   attorney's November 20, 2007 letter. (Doc. 132, ¶ 11).
     Attorney Miller dated November 16, 2007, p. 2. [Doc.
     104] Appendix, Ex. 5.
                                                                             12. Instead of appealing [the Stop
In response to Defendants' ¶ 9, Plaintiffs state as follows:
                                                                               Work Order] Plaintiffs filed a
     Although Mr. Chinniah attempted to work with Mr.                          motion for injunction with the Court
     Owen and Mr. Shultz, he reminded them, inter alia,                        of Common Pleas of Cumberland
     of the prior inspection(s) and the aforementioned prior                   County. After a hearing the court
     meeting with him and his then counsel, Douglas                            entered an order on January
     Miller, Esquire. At the conclusion of the meeting,                        15, 2008. Appendix, Ex. 9. As
     Mr. Chinniah advised that he would have his attorney                      can be seen, [the Order] largely
     contact the Township to clarify the need to remove                        permitted the Township to make the
     any drywall installed in the ceilings. (See Appendix                      inspections it had desired.
     to Defendants' Motion for Summary Judgment, Exhibit
     5–correspondence from Mr. Shultz to attorney Miller




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          7
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 10 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

Plaintiffs state that the Stop Work Order was illegally issued
and that the County Court's January 15, 2008 Order was in             14. Mr. Chinniah had filed written complaints with the
their favor. Further, Plaintiffs state that “[i]t was promised          Township about the condition of 4 Cassatt Street
by the Defendants that the Stop Work Order would be lifted              [Roadcap's property] in November 2007 and February
immediately[ ]” but that “[i]t was not.” Doc. 132, ¶ 12.                2008. Appendix, Ex. 11, 12. 9

 *9 The County Court's January 15, 2008 Order directed, in        9       Cassatt Street property was adjacent to Plaintiffs'
pertinent part, as follows:                                               property and owned by Tex Roadcap. Roadcap had
                                                                          a garage in which he repaired vehicles and Plaintiff
     1. The stop work order issued against lot 3–B, Cassatt
                                                                          Mr. Chinniah complained to EPT that Roadcap
     Street, Nola, Pennsylvania, is hereby lifted effective
                                                                          was violating EPT's rules regarding the repair and
     immediately. Plaintiff shall not perform any drywall
                                                                          parking of unlicensed vehicles on private property
     or insulation work prior to appropriate inspections by
                                                                          along the street. See Doc. 104, Exs. 11 and 12.
     Defendants or their approved representatives;

     2. With regard to lot 3–A, Cassatt Street, Nola,                15. Mr. Chinniah also made a complaint on April 15,
     Pennsylvania, Plaintiffs and Defendants have agreed to            2008 to the Township Police Department about the
     a meeting at the property to be held to identify areas to         alleged threat [by Roadcap]. The police responded and
     be randomly inspected by Defendants or their approved             interviewed Mr. Chinniah. The police report states that
     representatives;                                                  Mr. Chinniah did not identify the person who threatened
                                                                       him. Appendix, Ex. 13.
     3. After being notified by Plaintiffs, Defendants or their   Plaintiffs state that after the EPT police interviewed Mr.
     approved representatives shall perform standard code         Chinniah about the threat from Roadcap, the police did not
     inspections of both properties identified herein[.]          respond to the person who allegedly threatened him, and that
                                                                  the Police Report is erroneous insofar as it states that Mr.
(Doc. 104, Ex. 9).
                                                                  Chinniah did not identify the person who he claims threatened
                                                                  him. 10 (Doc. 132, ¶ 15).
            13. On January 18, 2008 Mr.
                                                                  10
              Shultz, Mr. Owen, and Mr.                                   We find the evidence disputed as to whether Mr.
              Gould along with Mr. Chinniah                               Chinniah identified Tex Roadcap to the EPT Police
              and Attorney Miller met on the                              as the person who he claimed threatened him,
              site so that Mr. Shultz could                               and whether Defendants and EPT officials advised
              indicate what insulation and drywall                        Roadcap that Plaintiff Mr. Chinniah complained
              should be removed to permit an                              to EPT that Roadcap was violating EPT's rules
              inspection. While there are different                       regarding the repair and parking of unlicensed
              versions of what transpired, it                             vehicles on private property along the street.
              is clear that Mr. Chinniah never
              requested Mr. Shultz to return                        16. Mr. Chinniah had also stated that when he complained
              and inspect. Handwritten accounts                        about the lack of action, Police Chief McMaster stated,
              of that meeting were prepared                            “Haven't you heard of freedom of speech?” There is no
              by the Township representatives.                         written record of this conversation.
              Collectively, Appendix, Ex. 10.                     Plaintiffs state that Mr. Chinniah's prior legal counsel
                                                                  checked the background of the neighboring property owner,
                                                                  Tex Roadcap who allegedly intimidated Mr. Chinniah and
                                                                  contacted the Township Manager via telephone on April 22,
Also, Plaintiffs state that “the meeting was ended
                                                                  2008, and followed with an email on April 29, 2008, to
inconclusively” and that Defendant EPT's agents “persisted in
                                                                  express his concerns regarding this threat which resulted from
their efforts to impose illegal and arbitrary requirements upon
                                                                  one or more code officials breaching the confidentiality of Mr.
the Plaintiffs.” (Doc. 132, ¶ 13).
                                                                  Chinniah's complaints.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 11 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

                                                                   work despite the fact that they have had to continue to pay the
Plaintiffs' Ex. 1 is a copy of the email their former counsel      mortgage and taxes on the property.
sent to Robert Gill, EPT Manager, on April 29, 2008, in
which Plaintiffs' counsel complained, in part, about a breach      Initially, we agree with Defendants that to the extent Plaintiffs
of confidentiality by EPT officials regarding Mr. Chinniah's       sue Defendant Shultz in his official capacity and they
complaints about Roadcap which resulted in the threatening         seek monetary damages against him, they (Defendants) are
conduct by Roadcap against Plaintiff.                              entitled to summary judgment with respect to these damages
                                                                   claims. (Doc. 105, pp. 8–9). As Defendants point out,
                                                                   Plaintiffs did not state in their pleadings if they sued the
V. Discussion.                                                     individual Defendant Shultz in both his personal and official
 *10 As stated, Plaintiffs raise § 1983 equal protection           capacities. We agree with Defendants and find that, insofar as
claims against Defendants EPT and Shultz in their Amended          Plaintiffs seek monetary damages against Defendant Shultz,
Complaint. (Doc. 14). Plaintiffs' claim against Defendant          Plaintiffs can only sue Defendant Schultz in his individual
EPT is brought under Monell. (See Doc. 23). See Connick            or personal capacity. See Will v. Michigan Dept. of State
v. Thompson, ––– U.S. ––––, 131 S.Ct. 1350, 1359, 179              Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d
L.Ed.2d 417 (2011). Plaintiffs allege that there was disparate     45 (1989); Mitchell v. Luckenbill, 680 F.Supp.2d 672, 681
enforcement and application of the PA UCC and, EPT's               (M.D.Pa.2010); Meekins v. Beard, 2007 WL 675358, *3
property maintenance requirements and laws as well as              (M.D.Pa.); Atwell v. Schweiker, 2007 WL 2900565 (3d
zoning regulations based on their Indian national origin and       Cir.2007) (Non–Precedential); Dougherty v. Snyder, 2011 WL
their Hindu religion. Plaintiffs allege that Defendants did        1871226, *12 (M.D.Pa.5–16–11); Van Tassel v. Lawrence
not apply the stated requirements and regulations evenly           County Domestic Relations Section, 659 F.Supp.2d 672,
in the Township and that Defendants failed to take similar         695–696 (W.D.Pa.2009). Thus, we will recommend that
enforcement against similarly situated non-Indian property         Defendants' Summary Judgment Motion be granted with
owners. Plaintiffs further allege that Defendants had a pattern    respect to Plaintiffs' claims for monetary damages against
of enforcing PA UCC's and EPT's building ordinances                Defendant Shultz in his official capacity. See Mitchell v.
and regulations disparately and, that they took enforcement        Luckenbill, 680 F.Supp.2d 672, 681 (M.D.Pa.2010); Gale v.
action against them and other property owners of Indian            Stori, 608 F.Supp.2d 629, 636 (E.D.Pa.2009).
descent, such as the Kapoors, while ignoring more serious
violations by other similarly situated non-Indian and non-          *11 Additionally, as Defendants correctly state (Id.) to the
Hindu property owners, such as Tex Roadcap. Plaintiffs also        extent Plaintiffs sue Defendant Shultz in his official capacity,
allege that Mr. Chinniah informed EPT of serious ordinance         their action against him is the same as their action against
violations committed by Tex Roadcap, a similarly situated          Defendant EPT. Plaintiffs' equal protection claim against
non-Indian landowner who owned property adjacent to                Defendant Schultz in his official capacity is treated the same
Plaintiffs' property, and that Defendants refused to enforce the   as a claim against Defendant EPT. Thus, we will recommend
property maintenance ordinances against Roadcap. Further,          that the Court grant Defendants' Summary Judgment with
Plaintiffs indicate that Defendants informed Roadcap of            respect to Plaintiffs' equal protection claim against Defendant
the November 2007 and February 2008 complaints Mr.                 Schultz in his official capacity. See Stacy v. City of Hermitage,
Chinniah lodged against him, and that Roadcap threatened           178 Fed. Appx. 94, 100 (3d Cir.2006) (citation omitted) (“any
Mr. Chinniah. (See Doc. 104, Exs. 11 and 12). Additionally,        claims against the individual City Defendants in their official
Plaintiffs' evidence shows that on April 15, 2008, Roadcap         capacities should be dismissed because these claims are
threatened Mr. Chinniah due to Chinniah's complaints against       treated as claims against the City itself.”); Delaney v. Cambria
him, that Mr. Chinniah and his attorney reported the threats       County Sheriffs Dept., 2006 WL 1437174 (W.D.Pa.); Tri
to EPT, and that EPT refused to take action against Roadcap.       Thanh Nguyen v. Franklin County Sheriff's Dept., Civil No.
Plaintiffs point out that Roadcap's ordinance violations caused    10–1866, M.D. Pa.
damage to their property, including their sidewalk and curb
areas, and that they could not ever finish the work on their       Insofar as Plaintiffs' Amended Complaint (Doc. 14, p. 12,
property since they did not feel safe due to Roadcap's threats.    ¶ 54) alleges that Defendants' conduct “denied [them] due
Consequently, Plaintiffs state that they have not been able to     process of law and equal protection of the law,” we do not find
return to their property to the present day and complete the       that the parties address in their briefs a separate due process



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 12 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

claim. Nor did the parties address a separate due process claim
at the June 22, 2011 oral argument. In Development Group,
LLC v. Franklin Tp. Bd. of Supervisors, the Court stated that                     A § 1983 action may be brought
for a Plaintiff to successfully make out a claim for procedural                   for a violation of procedural
due process under § 1983, a Plaintiff must (1) “assert                            due process, but here the
that Defendants, acting under color of state law, deprived                        existence of state remedies is
Plaintiffs of a protected property interest,” and (2) that the                    relevant in a special sense. In
“local and state procedures for challenging the deprivation                       procedural due process claims, the
are inadequate.” 2003 WL 22358440, at * 7–8 (E.D.Pa.                              deprivation by state action of a
September 24, 2003). In Franklin Township, the Court found                        constitutionally protected interest
that, “[a] state provides constitutionally adequate procedural                    in “life, liberty, or property”
due process when it provides ‘reasonable remedies to rectify                      is not in itself unconstitutional;
a legal error by a local administrative body.’ Id. (quoting                       what     is     unconstitutional   is
DeBlasio v. Zoning Bd. of Adjustment, 53 F.3d 592, 597                            the deprivation of such an
(3d Cir.1995), overruled on other grounds by United Artists                       interest without due process of
Theatre Circuit, Inc. v. Township of Warrington, 316 F.3d                         law. (Citations omitted). The
392, 400 (3d Cir.2003). Franklin Township also established                        constitutional violation actionable
that “when a state affords a ‘full judicial mechanism’ with                       under § 1983 is not complete
which to challenge administrative decisions,” then a state                        when the deprivation occurs;
has provided adequate procedural due process, “regardless of                      it is not complete unless
whether the plaintiff avails herself of that appeal mechanism.”                   and until the State fails to
Id. at *8. (quoting Midnight Sessions, Ltd. v. Philadelphia,                      provide due process. Therefore, to
945 F.2d 667, 680 (3d Cir.1991), overruled on other grounds                       determine whether a constitutional
by United Artists, 316 F.3d at 400) (Citations omitted).                          violation has occurred, it is
                                                                                  necessary to ask what process
We find in this case, as discussed above, the evidence                            the State provided, and whether
is undisputed that adequate procedures existed under state                        it was constitutionally adequate.
law to remedy the alleged erroneous decision rendered by                          This inquiry would examine the
Defendants when they issued the Stop Work Order to enjoin                         procedural safeguards built into
the construction of Plaintiffs' property. Further, we find                        the statutory or administrative
that the Plaintiffs availed themselves of the available state                     procedure       of   effecting   the
procedures with respect to Defendants' Stop Work Order.                           deprivation, and any remedies for
As discussed above, Plaintiffs did not appeal the Stop Work                       erroneous deprivations provided by
Order, rather, they filed an Injunction Motion in County                          statute or tort law.
Court to lift the Stop Work Order. On January 15, 2008, the
County Court issued an Order and lifted the Stop Work Order
effective immediately. (Doc. 104, Ex. 9).
                                                                   The record is clear in the instant case that an adequate state
                                                                   remedy existed for the Plaintiffs, that the Plaintiffs utilized
 *12 The County Court proceeding can certainly be said to
                                                                   this remedy, and that this remedy was relevant to Plaintiffs'
have provided the Plaintiffs with ample opportunity to be
                                                                   § 1983 procedural due process claim, as the Zinermon Court
heard. Further, Plaintiffs state that the County Court's January
                                                                   stated.
15, 2008 Order lifting the Stop Work Order was issued in their
favor.
                                                                   We find that the state procedures for Plaintiffs' challenge of
                                                                   the Stop Work Order issued by Defendants were adequate
In Zinermon v. Burch, 494 U.S. 113, 125–26, 110 S.Ct. 975,
                                                                   and that the state, via the Court of Common Pleas, by
108 L.Ed.2d 100 (1990), the Supreme Court stated:
                                                                   lifting the Stop Work Order effectively immediately, provided
                                                                   “reasonable remedies to rectify a legal error by a local
                                                                   administrative body.” DeBlasio, 53 F.3d at 597. As the
                                                                   Franklin Township Court stated, the state has provided an


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 13 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

adequate procedural process when it affords Plaintiffs a                the Fourteenth Amendment's due process protection
full judicial mechanism with which to challenge the state               applies.” Woodwind Estates, Ltd. v. Gretkowski, 205 F.3d
decision, regardless of whether the Plaintiffs avail themselves         118, 123 (3d Cir.2000). While the case law concerning
of this mechanism. Franklin Township, 2003 WL 22358440,                 which property interests are protected “provides very
at *8.                                                                  little guidance,” Homar v. Gilbert, 89 F.3d 1009,
                                                                        1021 (3d Cir.1996), one general principle is clear:
The Court in Lonzetta Trucking and Excavating, Co. v. Hazle             ‘whether a certain property interest’ is constitutionally
Township Zoning Board, considered a similar procedural due              protected ‘is not determined by reference to state
process claim regarding the closing of a quarry by zoning               law, but rather depends on whether that interest is
officials prior to a hearing, and the Court dismissed this              ‘fundamental’ under the United States Constitution.”
claim since the state provided an adequate process to address           Nicholas v. Pennsylvania State Univ., 227 F.3d 133, 140
the closing. 2005 WL 3277996, at * 1 (M.D.Pa. Dec, 2,                   (3d Cir.2000); see also Dacosta v. Nwachukwa, 304 F.3d
2005); Lonzetta Trucking and Excavating, Co. v. Schan, 144              1045, 1048 (11th Cir.2002) (Citations omitted). Second,
Fed.Appx. 206 (3d Cir.2005); Desi's Pizza, Civil No. 01–                the plaintiff must show that a governmental actor's
0480, M.D. Pa. (8–23–06 Memorandum).                                    behavior in depriving him of the interest in question
                                                                        was ‘so egregious, so outrageous, that it may fairly be
Thus, we shall recommend that Defendants' Motion for                    said to shock the contemporary conscience.” County of
Summary Judgment (Doc. 104) be granted to the extent                    Sacramento v. Lewis, 523 U.S. 833, 847 n. 8, 118 S.Ct.
Plaintiffs are deemed as raising a separate procedural due              1708, 140 L.Ed.2d 1043 (1998).
process claim.
                                                                   321 F.3d at 426–27.
Moreover, we do not find that Plaintiffs have alleged a
substantive due process claim in their Amended Complaint.          Herein, we do not find that Plaintiffs have properly alleged
The Third Circuit stated, “[w]e have serious doubts whether        that Defendants deprived them of the lawful use of their
the Plaintiffs' allegations state a substantive due process        property and we do not find that they have stated a substantive
claim.” Desi's Pizza, 321 F.3d at 427.                             due process claim. (Doc. 14). As stated above, we do not
                                                                   find that Plaintiffs and Defendants address in their briefs
 *13 Regarding issues of substantive process, the Fourteenth       whether Plaintiffs raised a substantive due process claim.
Amendment provides, in part, that “no State [shall] deprive        Thus, to the extent Plaintiffs are deemed as raising a
any person of life, liberty, or property without the due process   substantive due process claim, they have not met the threshold
of law....” U.S. Const. Amend. XIV, § 1. “To prevail on            establishment that they have been deprived of a fundamental
a substantive due process claim under § 1983, a plaintiff          right protected by the Fourteenth Amendment. Woodwind
must establish as a threshold matter that he has a protected       Estates Ltd., 205 F.3d at 122; Galanopoulas v. Smithgall,
property interest to which the Fourteenth Amendment's              2005 WL 196441, at *4 (E.D.Pa. January, 26, 2005) (citing
due process protection applies.” Woodwind Estates Ltd. v.          Independent Enterprises. v. Pittsburgh Water, 103 F.3d 1165,
W.J. Gretkowski, et al., 205 F.3d 118 (3d. Cir.2000). “[A]         1179–80 (3d Cir.1997)).
substantive due process claim grounded in an arbitrary
exercise of governmental authority may be maintained only           *14 Thus, we shall recommend that Defendants' Motion
where the plaintiff has been deprived of a ‘particular quality     for Summary Judgment (Doc. 104) be granted to the extent
of property interest.’ ” Woodwind Estates Ltd., 205 F.3d at        Plaintiffs are deemed as raising a separate substantive due
122, citing Independent Enterprises, Inc. v. Pittsburgh Water      process claim.
& Sewer Authority, 103 F.3d 1165, 1179 (3d Cir.1997).
                                                                   We now discuss Plaintiffs' § 1983 equal protection claims
In Desi's Pizza, the Third Circuit stated:                         against Defendant Shultz in his individual capacity and
                                                                   against Defendant EPT. We do not agree with Defendants,
     To obtain relief under the substantive component              who state in part, that in addition to Plaintiffs' § 1983 claim,
     of the Due Process Clause for a deprivation of                “presumably the Plaintiffs are proceeding under § 1981(a)
     property, a plaintiff must make two showings. First,          of the United States Code.” (Doc. 105, p. 10). As discussed
     the plaintiff must “establish as a threshold matter           above, the Court in its March 12, 2009 Memorandum clearly
     that he has a protected property interest to which


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 14 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

found that Plaintiffs were asserting § 1983 equal protection      a jury could find that the plaintiff has carried his or her
claims against Defendants. (See Doc. 23).                         burden of proving the pertinent motive.” (quoting Crawford–
                                                                  El, 523 U.S. at 600). To establish their equal protection
Since Plaintiffs allege that they were treated differently by     claim, the Plaintiffs are required to produce evidence that
Defendants with respect to the manner in which EPT enforced       a discriminatory purpose was a motivating factor in the
construction and building ordinances and rules against them       Defendants' actions to selectively enforce PA UCC's and
and that the ordinances were selectively enforced against         EPT's property maintenance requirements and laws as well
them based on their national origin and religion, their § 1983    as zoning regulations based on their Indian national origin
equal protection claims are based upon their membership           and their Hindu religion. Thus, Plaintiffs must show that
in a protected class. See D'Altilio v. Dover Tp., 2009 WL         Defendants treated similarly situated property owners who
2948524, *4 (M.D.Pa.9–14–09) (national origin is a suspect        were not Indian and Hindus differently. See D'Altilio v.
class) (citation omitted).                                        Dover Tp., 2009 WL 2948524, *4. As stated, we find that
                                                                  Plaintiffs have provided an extensive rendition of the disputed
We agree with Plaintiffs that, in viewing the evidence in a       evidence with respect to their equal protection claims against
light most favorable to them and in drawing all justifiable and   Defendants. (Doc. 119, pp. 10–24).
reasonable inferences in their favor, there are genuine issues
of material fact which preclude the granting of Defendants'       *15 In D'Altilio v. Dover Tp., 2009 WL 2948524, *4, the
Summary Judgment Motion with respect to Plaintiffs' equal         Court stated:
protection claims. See MARJAC, supra. We find that Plaintiffs
have submitted evidence “on which the jury could reasonably            The Equal Protection Clause of the Fourteenth
find for [them].” Anderson, 477 U.S. at 252. We concur                 Amendment directs that all similarly situated individuals
with Plaintiffs' extensive statement of the evidence, which we         be treated alike. City of Cleburne v. Cleburne Living
find is disputed, with respect to their equal protection claims        Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d
against Defendants. (Doc. 119, pp. 10–24).                             313 (1985). Two theories exist upon which a plaintiff
                                                                       may predicate an equal protection claim: the traditional
As the Court in Barnes Foundation v. Township of Lower                 theory and the class-of-one theory. The traditional theory
Merion, 942 F.Supp. 970, 983 (E.D.Pa.1997), stated:                    protects a plaintiff from discriminatory treatment based
                                                                       on membership in a protected class such as race. See,
     The Equal Protection Clause of the Fourteenth                     e.g., id.; McLaughlin v. Florida, 379 U.S. 184, 192,
     Amendment of the United States Constitution provides              85 S.Ct. 283, 13 L.Ed.2d 222 (1964). To assert a
     that “[n]o State shall ... deny to any person within              protected class claim, the plaintiff must demonstrate that
     its jurisdiction the equal protection of the laws.” U.S.          (1) he or she is a member of a protected class and
     Const. Amend. XIV, § 1. The Equal Protection Clause               (2) the government treated similarly situated individuals
     announces the “fundamental principle” that “the State             outside of the protected class differently. See Oliveira
     must govern impartially,” New York City Transit Auth.             v. Twp. of Irvington, 41 F. App'x 555, 559 (3d
     v. Beazer, 440 U.S. 568, 587, 99 S.Ct. 1355, 1367, 59             Cir.2005) (observing that a prima facie case under the
     L.Ed.2d 587 (1979), and “is essentially a direction that          Equal Protection Clause requires plaintiffs to prove
     all persons similarly situated should be treated alike.”          membership in “a protected class and that they received
     City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,           different treatment than that received by other similarly-
     439, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313 (1985).                 situated individuals”); Keenan v. City of Phila., 983 F.2d
                                                                       459, 465 (3d Cir.1992). Under this theory a plaintiff
The Fourteenth Amendment equal protection clause prohibits             “must prove the existence of purposeful discrimination”
state officials from exercising their discretionary authority          by defendants. Keenan, 983 F.2d at 465.
in an intentionally discriminatory purpose. See Johnson v.
Anhorn, 416 F.Supp.3d 338 (E. D.Pa.2006).                         Here, Plaintiffs claim that they and other property owners
                                                                  of Indian descent and who practiced the Hindu religion
The Court in Johnson, 416 F.Supp.2d at 376, also stated that,     were treated differently by Defendants compared with
“[i]n order for a § 1983 plaintiff to survive a motion for        other similarly situated property owners who were not
summary judgment where intent is an element of his claim,         Indian and Hindus. Plaintiffs claim that their property was
the plaintiff must provide “affirmative evidence from which       unfairly selected for enforcement of property maintenance


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 15 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

requirements and laws as well as zoning regulations based          consideration of the predominantly African -American and
on their Indian national origin and their Hindu religion. As       Latino clientele of Desi's Pizza. 12 See Desi's Pizza, Inc. v.
mentioned, we find that the evidence is disputed with respect      City of Wilkes–Barre, 01–0480, M.D. Pa. August 23, 2006
to Plaintiffs' claims. (See Doc. 119, pp. 10–24).                  Memorandum).

Plaintiffs must prove that they were treated differently then      12
                                                                          The Court in Desi's Pizza, Inc. v. City of Wilkes–
similarly situated property owners who were not Indian and
                                                                          Barre, also found that the Plaintiffs did not
Hindus, and the Plaintiffs must produce evidence from which
                                                                          offer evidence with respect to their Monell claim
a racially discriminatory purpose can be inferred. Barnes
                                                                          under the Fourteenth Amendment that their equal
Foundation, 942 F.Supp. at 983. In this case, we find that
                                                                          protection right was violated pursuant to a policy
Plaintiffs have produced sufficient evidence to create disputed
                                                                          or custom of Wilkes–Barre to drive out minorities
material facts as to whether they were treated differently
                                                                          from the City. Thus, the Court dismissed Wilkes–
than similarly situated property owners who were not Indian
                                                                          Barre as a Defendant in Desi's Pizza, Inc. v. City of
and Hindus. (See Doc. 119, pp. 10–24). See Desi's Pizza,
                                                                          Wilkes–Barre, 01–0480, M.D. Pa. August 23, 2006
Inc. v. City of Wilkes–Barre, 321 F.3d 411 (3d Cir.2003).
                                                                          Memorandum.
The Third Circuit, in Desi's Pizza, stated that “the Plaintiffs'
claims that the Defendants' alleged campaign of harassment         The Court in Desi's Pizza, Inc. v. City of Wilkes–Barre, 01–
violated the Equal Protection Clause ... rely on the premise       0480, M.D. Pa. August 23, 2006 Memorandum, found that
that the Defendants' actions were undertaken with a racially       Plaintiffs produced enough evidence to show the two required
discriminatory intent.” 321 F.3d at 424. The Third Circuit         elements of their equal protection claim against the individual
Court also found that the Plaintiffs' equal protection claim       Defendants, McGroarty and George. Thus, the Court denied
was “predicated on the allegation that the Defendants' various     Defendants' Motion for Summary Judgment with respect to
actions against the Plaintiffs were motivated by a desire to       the Plaintiffs' equal protection claim under § 1983 against the
drive African–Americans and Latinos out of Wilkes–Barre.”          individual Defendants. See Desi's Pizza, Inc. v. City of Wilkes–
Id. at 415. The Third Circuit Court then stated that, “[i]t        Barre, 01–0480, M.D. Pa. (M.D.Pa. August 23, 2006).
is well established, however, that selective prosecution may
constitute illegal discrimination even if the prosecution is       As stated, in the instant case, Plaintiffs base their equal
                       11
otherwise warranted.” Id. at 425. The Third Circuit Court          protection claims against Defendants on the traditional theory
indicated that the Plaintiffs alleged that Desi's “was treated     and there is no dispute that Plaintiffs are members of a
in a ‘far harsher manner than other businesses similarly           protected class based on their Indian nationality and Hindu
situated.’ ” Id. at 417.                                           religion. As the Court in D'Altilio v. Dover Tp., 2009 WL
                                                                   2948524, *4, stated:
11     This Court in its March 12 2009, Memorandum
       also cited to Desi's Pizza, Inc. v. City of Wilkes–
                                                                                In order for his equal protection
       Barre, 321 F.3d at 425, and stated that “[w]hile a
                                                                                claim to survive summary judgment
       municipality has discretion in enforcing its laws,
                                                                                under the traditional theory, [Plaintiff]
       selective enforcement can amount to an equal
                                                                                must present evidence that the
       protection violation even if the Plaintiff is guilty of
                                                                                township's treatment of similarly
       the underlying violation.” See Doc. 23, p. 6.
                                                                                situated employees outside his
 *16 After the Third Circuit Court, in Desi's Pizza, Inc. v.                    protected class differed from the
City of Wilkes–Barre, 321 F.3d 411, remanded the case to the                    treatment he received. [Plaintiff]
District Court and after discovery was completed, Defendants                    qualifies as a member of a protected
moved for summary judgment on Plaintiffs' claims, including                     class based upon his Italian descent.
their equal protection claims under § 1983. In August 2006,                     See Mass. Bd. of Retirement v.
the Court found that there was enough evidence produced so                      Murgia, 427 U.S. 307, 312 n. 4,
that a jury must determine if Desi's Pizza was singled out                      313, 96 S.Ct. 2562, 49 L.Ed.2d
for selective enforcement as compared to the other identified                   520 (1976) (listing ancestry as a
bars, and if the Defendants' motivation was the impermissible                   suspect class and referring to national



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 16 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

            origin as an example of a suspect                     sufficient evidence to support their § 1983 equal protection
            class with a “history of purposeful                   claims and that a reasonable jury could find that Defendants
            unequal treatment”). Therefore, the                   treated them differently from similarly situated persons
            court will turn to the question of                    outside of their protected class. (See Doc. 119, pp. 10–24).
            whether defendants treated similarly                  For example, Plaintiffs produced the June 20, 2007 letter
            situated employees outside the class                  Defendant Shultz sent to Mowery regarding the expiration of
            differently.                                          Mowery's building permit for the property. In the letter, Shultz
                                                                  indicated that the 1995 CABO Code (i.e. the pre-PA UCC
                                                                  regulations) applied with respect to any of the completed
                                                                  construction of the property and that the requirements of the
With respect to the second element which Plaintiffs must
                                                                  2006 International Residential Code would be applied for the
establish, we agree with Plaintiffs (Doc. 119, pp. 10–24) and
                                                                  remainder of the construction not yet performed. (Plaintiffs'
find that the evidence is disputed as to whether Defendants
                                                                  Ex. 8). However, Plaintiffs have sufficiently shown that when
treated similarly situated property owners who were not
                                                                  they bought the property, Defendant Shultz was requiring
of Indian descent and who did not practice Hindu religion
                                                                  them to comply with the new stricter building requirements,
differently with respect to their enforcement of EPT's building
                                                                  instead of the 1995 CABO Code, regarding the framing of the
and zoning ordinances, and that the evidence is disputed
                                                                  property already performed by Mowery. Further, we find that
as to whether Defendants had purposeful discrimination.
                                                                  Plaintiffs have sufficiently shown that when they complained
Plaintiffs have sufficiently shown that Defendants approved
                                                                  about the several code violations by Roadcap in the adjacent
of the framing at the 3 Cassatt Street property for the former
                                                                  property to their property and the lack of enforcement of the
owner, Mowery, and that before they bought the property
                                                                  EPT's rules with respect to Roadcap, Defendants intentionally
on September 5, 2007, the rough wiring and plumbing
                                                                  told Roadcap about Plaintiffs' complaints and Roadcap then
were already preformed by Mowery. Plaintiffs produced
                                                                  threatened Plaintiff Mr. Chinniah. (Doc. 104, Exs. 11 and 12,
evidence that after they bought the property, Defendants then
                                                                  Plaintiffs' Exs. 5 and 16 17, 18). Plaintiffs have also shown
determined that the framing had to be again inspected and
                                                                  disputed facts that when the threat incident was reported to the
applied the PA UCC rules and regulations even though the
                                                                  EPT police, no action was taken. As a result, Plaintiffs have
property was grandfathered in under the pre-UCC rules and
                                                                  shown that they are afraid to return to their property, that they
regulations. Plaintiffs contend that they were singled out
                                                                  have not been able to complete the buildings on their property
based on their nationality and religion to stricter building
                                                                  to the present day, and that they continue to pay the mortgage
enforcement and, that the framing at the property performed
                                                                  and taxes on the property.
by Mowery, which was previously approved by Defendant
EPT, should have been grandfathered in and should have
                                                                  Plaintiffs have also produced evidence that the Kapoor family,
been found compliant with the building code in effect at
                                                                  who were also Indians and owned property in EPT, were
the time Mowery did the framing, prior to the enactment
                                                                  treated differently than non-Indian property owners and that
of the PA UCC. Plaintiffs also argue that the Stop Work
                                                                  Defendants more strictly enforced the building Code rules
Order Defendant Shultz issued on November 20, 2007
                                                                  against the Kapoors. (Plaintiffs' EX. 22, 25, 26, 27, and 28).
(Doc. 104, Ex. 8), against the property was irrational and
                                                                  As discussed, we find that the evidence is disputed as to
shows that Shultz intentionally treated them differently from
                                                                  whether Defendants more strictly enforced the building Code
other similarly situated property owners and, that there was
                                                                  rules against the Kapoors.
no rational basis for the difference in treatment. Plaintiffs
further contend that even after the Cumberland County Court
                                                                  Plaintiffs have produced evidence that after they bought the
immediately lifted the Stop Work Order on January 16, 2008,
                                                                  property in September 2007, Defendant EPT initiated a new
Defendants intentionally delayed lifting the Stop Work Order
                                                                  requirement with respect to Units 3A and 3B in that the Units
for three days.
                                                                  would need three parking spaces per Unit. Plaintiffs show that
                                                                  Defendant EPT was requiring them to use 3C of the property,
 *17 Defendants argue that Plaintiffs' allegations are not
                                                                  a vacant lot, only for parking for the 3A and 3B parcels.
supported by sufficient evidence and that the Court should
                                                                  (Plaintiffs' Ex. 10). Plaintiffs have submitted evidence to
grant their Summary Judgment Motion with respect to
                                                                  show that Defendant EPT sanctioned the alleged unlawful
Plaintiffs' § 1983 equal protection claims. We do not agree
                                                                  Stop Work Order which Defendant Shultz issued against their
with Defendants. We find that Plaintiffs have produced


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            14
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 17 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

property as part of Shultz's alleged attempt to treat them        Based on the above discussion, we find that Plaintiffs
differently than non-Indian property owners, and that EPT         presented sufficient evidence to show that there a genuine
was aware that Shultz waited for three days to remove the         issues of material fact with respect to their § 1983 equal
Stop Work Order in contravention of the County Court's            protection claim against Defendant EPT. As mentioned, to
January 15, 2008 Order. Plaintiffs state that the Stop Work       the extent Plaintiffs have named EPT as a Defendant, they
Order was reviewed by several EPT policymakers, including         are asserting a claim pursuant to Monell v. New York Dept.
Gill, Owen, Gould and EPT Commissioners. Plaintiffs cite to       of Social Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d
their Exs. 12 and 13. Plaintiffs further state that EPT and its   611 (1978); D'Altilio, 2009 WL 2948524, *5. We find that
official treated similarly situated non-Indian property owners    Plaintiffs' municipal liability claim against Defendant EPT
like Roadcap differently than Indian property owners and          should proceed to trial. See Kokinda v. Breiner, 557 F.Supp.2d
knowingly allowed its officials to more strictly enforce the      581, 587 (M.D.Pa.2008). Under Monell, “municipalities and
code regulations against Indian owners since EPT officials        other local government units are among those ‘persons' to
allowed Roadcap to have a shed on his property without a          whom Section 1983 applies.” Meyers v. Schuylkill Co. Prison,
permit and that it was not until this matter was brought to Mr.   2006 WL 559467, *9. See Malles v. Lehigh County, 2009 WL
Owen's attention during his deposition in this case, did Owen     2258623, *7 (E.D.Pa.); Connick, supra.
take action to require Roadcap get a permit. Plaintiffs also
indicate that EPT officials allowed the numerous violations       As the Malles Court stated:
to exist on Roadcap's property near their property and did
nothing about them until Mr. Chinniah started to complain              According to the teaching of Monell v. Department
about them. As discussed above, the evidence is disputed if            of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56
EPT officials then leaked the complaints to Roadcap and if             L.Ed.2d 611 (1978), Lehigh County “can be sued
Roadcap then threatened Mr. Chinniah. The evidence is also             directly under § 1983 ... [when] the action that is alleged
disputed as to whether Mr. Chinniah specifically identified            to be unconstitutional implements or executes a policy
Roadcap and if the EPT police took no action against Roadcap           statement, ordinance, regulation, or decision officially
regarding Mr. Chinniah's police complaint about the threats.           adopted and promulgated by [Lehigh County's] officers”
                                                                       or where the constitutional deprivations occurred
 *18 Also, while Defendants point out that there were                  pursuant to governmental custom. Monell, 436 U.S. at
not code violations found by EPT's Property Maintenance                690, 98 S.Ct. 2018, 56 L.Ed.2d 611.
Inspectors (Mr. Gould and Ms. Dunkle) with respect to the
                                                                  Id., 2009 WL 2258623, *7.
other properties owned by non-Indians with alleged violations
since there were no entries in EPT's Property Maintenance
                                                                  In D'Altilio, 2009 WL 2948524, *5, the Court held that
Reports and database, Plaintiffs contend that several pages of
                                                                  municipalities cannot be held liable under § 1983 for the
the Reports they received from Defendants during discovery
                                                                  acts of their employees under respondeat superior. The
were missing pages and that they found several discrepancies
                                                                  Court in D'Altilio, 2009 WL 2948524, *5, stated that “a
between the information they were provided in the redacted
                                                                  municipality may be held liable if the Plaintiff can ‘identify
summary logs and the corresponding entries in the Report
                                                                  a municipal ‘policy’ or ‘custom’ that caused the Plaintiff's
which they were provided.
                                                                  injury.” (Citations omitted).

Further, as discussed, Plaintiffs submit evidence to show that
                                                                  As the Kokinda Court stated:
EPT also treated other Indian property owners, namely, the
Kapoors, differently than non-Indian owners, such as the               A municipality cannot be held liable for the actions
owners of the 300 Fourth Street property (the Zehrings).               of its employees under § 1983 based upon respondeat
                                                                       superior. Monell v. Dep't. of Soc. Servs., 436 U.S.
We thus find that Plaintiffs have sufficiently shown that              658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
material facts are disputed with respect to their § 1983 equal         However, “the government as an entity is responsible
protection claims against Defendant Shultz in his individual           under § 1983” when it “caused” the Plaintiff's injury;
capacity and against Defendant EPT under Monell.                       that is, “when execution of a government's policy or
                                                                       custom, whether made by its lawmakers or by those
                                                                       whose edicts or acts may fairly be said to represent



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           15
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 18 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

     official policy, inflicts the injury.” Id. at 694, 436 U.S.    demonstrate both that the defendant's policy, practice, or
     658, 98 S.Ct. 2018, 56 L.Ed.2d 611. Where, as here,            custom played an affirmative role in bringing about the [harm]
     Plaintiff alleges that the flawed policy is a failure to       and that the defendant acted with deliberate indifference to
     train, the municipality can be held liable when “ ‘that        that [harm]. In order to establish deliberate indifference on
     failure amounts to “deliberate indifference ... [to the        the part of the defendant, ‘something more culpable [must
     constitutional rights of persons with whom the police          be shown] than a negligent failure to recognize [a] high risk
     come in contact.’ ” Woloszyn v. County of Lawrence, 396        of harm’ to plaintiffs.” Id.; Black by Black v. Indiana Area
     F.3d 314, 324 (3d Cir.2005) (citations omitted). There         School District, 985 F.2d 707, 712–13 (3d Cir.1993) (quoting
     must also be a causal nexus, in that the “ ‘identified         Colburn, 946 F.2d at 1025). Plaintiff must “demonstrate,
     deficiency in [the] training program must be closely           that through its deliberate conduct, the municipality was
     related to the ultimate ‘constitutional” injury.” Id. at 325   the ‘moving force’ behind the injury alleged.” Garcia
     (citations omitted). Kokinda, 557 F.Supp.2d at 590–91.         v. Newtown Tp. 819 F.Supp.2d 416, 2011 WL 2313662,
                                                                    *14 (E.D.Pa.6–10–11) (citation omitted). The deliberate
 *19 Further, the Court in D'Altilio, 2009 WL 2948524, *5,          indifference standard requires “proof that a municipal actor
stated:                                                             disregarded a known or obvious consequence of his action.”
                                                                    Id. (citation omitted).
  A policy is an official proclamation or edict of a
  municipality, while a custom is a practice that is “so            Based on our above discussion, we find that Plaintiffs
  permanent and well settled as to virtually constitute law.”       have sufficiently established their municipal liability claim
  Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir.1996)        against Defendant EPT under Monell and that there exists
  (quoting Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d       genuine issues of material fact with respect to this equal
  Cir.1990) (citations omitted); see also Watson v. Abington        protection claim. Plaintiffs have shown that Defendant
  Twp., 478 F.3d 144, 155 (3d Cir.2007) (reiterating that           EPT had knowledge of selective enforcement of building
  municipal policy exists when an individual with final             code requirements by its employees against Indian property
  decisionmaking authority “issues an official proclamation,        owners, such as the Stop Work Order issued against them
  policy, or edict”). “A custom is an act ‘that has not been        and the actions taken against the Kapoors. Plaintiffs also
  formally approved by an appropriate decision maker,’ but          have shown that disputed evidence exists as to whether the
  that is ‘so widespread as to have the force of law.” Natale       employees of Defendant EPT did not equally enforce the
  v. Camden County Corr. Facility, 318 F.3d 575, 584 (3d            ordinances against other non-Indian property owners such as
  Cir.2003) (quoting Brown, 520 U.S. at 404). The policy            Roadcap, and, that when Mr. Chinniah complained about the
  or custom upon which the plaintiff bases a claim must             disparate treatment and lack of enforcement with respect to
  emanate from individuals with the authority to promulgate         Roadcap's property, EPT officials leaked the complaints to
  municipal standards in the relevant area. See LaVerdure v.        Roadcap who in turn threatened Mr. Chinniah. We find that
  County of Montgomery, 324 F.3d 123, 126 (3d Cir.2003)             issues of material fact exist as to whether Defendant EPT had
  (“To be a policymaker for § 1983 purposes, an official            a pattern of discrimination as to Indian property owners and
  must have final policymaking authority.”). A plaintiff must       whether EPT maintained an unconstitutional custom or policy
  demonstrate either that the policymaker's action violated         that caused the alleged constitutional violation to Plaintiffs.
  the plaintiff's rights or that the policymaker failed to act      We find that there is enough evidence for the jury to find in
  when presented with an obvious need for action, rendering         favor of Plaintiffs with respect to their § 1983 equal protection
  the municipality “deliberately indifferent” to the situation.     claim against Defendant EPT.
  Natale, 318 F.3d at 584 (quoting Brown, 520 U.S. at 417–
  18).                                                               *20 Based on Kokinda, Meyers, and Malles, we find
                                                                    Plaintiffs' evidence sufficiently shows that Defendant EPT
The Court in Stoneking v. Bradford Area School District,            caused Defendant Shultz's alleged conduct by having
882 F.2d 720, 725 (3d Cir.1989), held that liability for            customs, policies, practices and procedures, and that this
state officials can arise “from their policies maintained in        conduct gave rise to the constitutional violations alleged
deliberate indifference to action taken by their subordinates.”     in Plaintiffs' Amended Complaint. Therefore, we will
According to Stoneking, “a plaintiff must do more than              recommend that Defendants' Summary Judgment Motion be
show the defendant could have averted her injury and failed
to do so. In order to establish liability a plaintiff must


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 19 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2006749

                                                                          Based on the foregoing, it is respectfully recommend that
denied with respect to Plaintiffs' § 1983 equal protection claim
                                                                          Defendants' Summary Judgment Motion (Doc. 104) be
against Defendant EPT.
                                                                          granted with respect to Plaintiffs' claims for monetary
                                                                          damages against Defendant Shultz in his official capacity. It is
While Defendants have submitted evidence to controvert
                                                                          also recommended that the Court grant Defendants' Summary
Plaintiffs' evidence and Plaintiffs' equal protection claims
                                                                          Judgment Motion (Doc. 104) with respect to Plaintiffs' equal
against them, we find that there are too many disputed facts as
                                                                          protection claim against Defendant Schultz in his official
to whether Defendants subjected Plaintiffs and other Indian
                                                                          capacity. Additionally, it is recommended that Defendants'
property owners to different treatment than similarly situated
                                                                          Motion for Summary Judgment (Doc. 104) be granted to the
non-Indian property owners. We find that the evidence could
                                                                          extent Plaintiffs are deemed as raising a separate procedural
support a jury verdict in favor of Plaintiffs, that the disputes in
                                                                          due process claim and a separate substantive due process
the evidence raise genuine issues of material fact, and that the
                                                                          claim. Finally, it is recommended that Defendants' Summary
Court should deny Defendants' Summary Judgment Motion
                                                                          Judgment Motion (Doc. 104) be denied with respect to
with respect to Plaintiffs' equal protection claims. (Doc. 104).
                                                                          Plaintiffs' equal protection claims against Defendant EPT and
See Desi's Pizza, Inc. v. City of Wilkes–Barre, 01–0480, M.D.
                                                                          against Defendant Shultz in his individual capacity.
Pa. August 23, 2006 Memorandum).


                                                                          All Citations
VI. Recommendation.
                                                                          Not Reported in F.Supp.2d, 2012 WL 2006749

End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   17
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 20 of 102




                         B
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 21 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2003493

                                                                       material facts in this matter do not appear to be in
                                                                       dispute. Indeed, the parties' respective statements
                  2012 WL 2003493
                                                                       of material fact are nearly identical.
    Only the Westlaw citation is currently available.
             United States District Court,                      The background of this matter has been thoroughly set forth
                 M.D. Pennsylvania.                             in Judge Blewitt's Report and Recommendation. The Court
                                                                will briefly summarize the factual issues relevant to this
    Ghana M. CHINNIAH a/k/a Gnanachandra M.                     matter. To the extent Defendants challenge the Report and
     Chinniah and Suganthini Chinniah, Plaintiffs               Recommendation's recitation of the facts, the Court will
                          v.                                    address those disputes more fully in the discussion section of
          EAST PENNSBORO TOWNSHIP                               this memorandum.
          and Jeffrey S. Shultz, Defendants.
                                                                Plaintiffs Ghana and Suganthini Chinniah, who are of Indian
              Civil Action No. 1:08–cv–1330.                    decent and who are adherents of Hinduism, 2 purchased
                              |                                 property in East Pennsboro Township in September 2007.
                        June 5, 2012.                           (Doc. No. 106 ¶ 3.) The property was subdivided into
                                                                three parcels referred to as Units 3A, 3B, and 3C. (Id.
Attorneys and Law Firms
                                                                ¶ 1.) At the time of purchase, two partially completed
Ghana Chinniah, Camp Hill, PA, pro se.                          townhouses were situated on the property. 3 After purchasing
                                                                the property, Plaintiffs spoke with the township zoning
Christopher S. Underhill, Hartman, Underhill & Brubaker,
                                                                officer, the township solicitor, and Defendant Shultz, the
Lancaster, PA, for Defendants.
                                                                Township Building Code Official, regarding what needed to
                                                                be done to make the buildings habitable. (Id. ¶ 3.) Plaintiffs
                                                                were issued construction permits on October 11, 2007. 4
                     MEMORANDUM
                                                                (Doc. No. 104–2, Exs.2, 3.) On November 2, 2007, Defendant
YVETTE KANE, Chief Judge.                                       Shultz conducted what he called a framing inspection, during
                                                                which he determined that the insulation and drywall installed
 *1 Currently pending before the Court is a motion for          by Plaintiffs needed to be removed so that he could conduct
summary judgment filed by Defendants East Pennsboro             the framing inspection. (Doc. No. 104–2, Ex. 4.) Plaintiffs
Township an Jeffrey Shultz. (Doc. No. 104.) On February         objected to the framing inspection, at least in part, because
29, 2012, Magistrate Judge Thomas Blewitt issued a Report       the framing had been approved before the property had been
and Recommendation in which he recommended that this            purchased by Plaintiff. (Doc. No. 104–2, Ex. 7.) Defendant
Court grant the motion for summary judgment in part             Shultz issued a stop work order pending completion of
and deny the motion in part. (Doc. No. 158.) Defendants         the framing inspections. (Doc. No. 104–2, Ex. 6, Ex. 8.)
have filed objections to those portions of the Report and       However, Plaintiffs successfully challenged the stop work
Recommendation in which Judge Blewitt recommends that           order in the Court of Common Pleas for Cumberland County
the motion for summary judgment be denied. (Doc. Nos.159,       and the stop work orders were lifted. (Doc. No. 104–2,
160.) The motion is now ripe for disposition. For the reasons   Ex. 9.) In November 2007 and February 2008, Plaintiffs
stated more fully herein, the Court will adopt the Report and   filed complaints with Defendants regarding violations on a
Recommendation and will grant summary judgment in part.         neighboring property. (Doc. No. 104–2, Ex 11, 12.) In April
                                                                2008, Plaintiffs reported to police that a “white male” told
                                                                Plaintiff to “mind his own business and to stop reporting
I. BACKGROUND 1                                                 him and his property to the township or [Plaintiff] will get
1                                                               his.” (Doc. No. 104–2, Ex. 13.)
      In reviewing a motion for summary judgment, the
       Court must “consider all evidence in the light most
       favorable to the party opposing the motion.” A.W.        2      Neither party actually presents these facts in
       v. Jersey City Pub. Schs., 486 F.3d 791, 794 (3d                their statements of undisputed material facts.
       Cir.2007). The Court notes that cross motions for               The Court does note, however, that this fact
       summary judgment have been filed; however, the                  is raised in both Plaintiffs' brief in opposition


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 22 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2003493

        and Plaintiffs' complaint and is not contradicted.           assertions made in the pleadings, legal memoranda, or oral
        Because Defendants do not specifically object to             argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195,
        this fact or point to a lack of evidence supporting          201 (3d Cir.2006); accord Celotex Corp. v. Catrett, 477 U.S.
        such a conclusion, the Court will consider it in the         317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). If the non-
        motion for summary judgment.                                 moving party “fails to make a showing sufficient to establish
3                                                                    the existence of an element essential to that party's case, and
        These facts are not directly referenced in the               on which that party will bear the burden at trial,” summary
        statement of undisputed material facts. Defendants           judgment is warranted. Celotex, 477 U.S. at 322. With respect
        reference “construction” having started on the               to the sufficiency of the evidence that the non-moving party
        property but not having been finished. (Doc. No.             must provide, a court should grant summary judgment where
        106 ¶ 1.) They also note that Units 3A and 3B                the non-movant's evidence is merely colorable, conclusory,
        had been partially completed. (Id. ¶ 7.) Once again,         or speculative. Anderson, 477 U.S. at 249–50. There must
        Plaintiffs refer to the townhouses in their complaint        be more than a scintilla of evidence supporting the non-
        and brief in opposition and Defendants do not                moving party and more than some metaphysical doubt as to
        contradict these references. Because Defendants              the material facts. Id. at 252; see also Matsushita Elec. Indus.
        do not specifically object to these facts, the Court         Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348,
        will consider them in the motion for summary                 89 L.Ed.2d 538 (1986). Further, a party may not defeat a
        judgment.                                                    motion for summary judgment with evidence that would not
4                                                                    be admissible at trial. Pamintuan v. Nanticoke Mem'l Hosp.,
        Defendants contend, and Plaintiffs agree, that
                                                                     192 F.3d 378, 387 (3d Cir.1999).
        this happened on October 1, 2007. However, the
        permits themselves indicate that they were issued
        on October 11, 2007. (Doc. No. 104–2, Exs.2, 3.)             III. DISCUSSION
                                                                     Neither party lodged objections against the recommendation
II. STANDARD OF REVIEW                                               that summary judgment be entered as to: (1) any Section
 *2 Rule 56(a) of the Federal Rules of Civil Procedure               1983 claims for monetary damages raised against Defendant
provides that summary judgment is warranted “if the movant           Shultz in his official capacity; (2) any procedural due process
shows that there is no genuine dispute as to any material fact       claims; and (3) any substantive due process claims. The Court
and the movant is entitled to judgment as a matter of law.”          has reviewed these recommendations and concludes that, to
Fed.R.Civ.P. 56(a). A factual dispute is material if it might        the extent the amended complaint can be construed as to
affect the outcome of the suit under the applicable law, and         raise such claims, summary judgment is warranted as to each
it is genuine only if there is a sufficient evidentiary basis that   claim. Defendants do raise objections to those portions of
would allow a reasonable fact finder to return a verdict for         the Report and Recommendation in which Magistrate Judge
the non-moving party. Anderson v. Liberty Lobby, Inc., 477           Blewitt recommends that this Court deny the motion for
U.S. 242, 248–49, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).             summary judgment as to Plaintiffs' equal protection claims
At summary judgment, the inquiry is whether the evidence             against Defendant Shultz in his individual capacity and
presents a sufficient disagreement to require submission to          Defendant East Pennsboro Township. The Court will review
the jury or whether it is so one-sided that one party must           these recommendations in turn.
prevail as a matter of law. Id. at 251–52. In making this
determination, the Court must “consider all evidence in the
light most favorable to the party opposing the motion.” A.W.,           A. Defendant Shultz
486 F.3d at 794.                                                      *3 In order to succeed on their equal protection claim
                                                                     brought pursuant to 42 U.S.C. § 1983, Plaintiffs must prove
The moving party has the initial burden of identifying               the existence of purposeful discrimination. Andrews v. Phila.,
evidence that it believes shows an absence of a genuine issue        895 F.2d 1469, 1478 (3d Cir.1990). That is, they must
of material fact. Conoshenti v. Pub. Serv. Elec. & Gas Co.,          prove that they were members of a protected class and that
364 F.3d 135, 145–46 (3d Cir.2004). Once the moving party            they received different treatment than that received by other
has shown that there is an absence of evidence to support the        similarly situated individuals on the basis of their status as
non-moving party's claims, “the non-moving party must rebut          a member of that protected class. See Oliveira v. Twp. of
the motion with facts in the record and cannot rest solely on        Irvington, 41 F. App'x 555, 559 (3d Cir.2002) (citing Keenan


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 23 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2003493

v. City of Phila., 983 F.2d 459, 465 (3d Cir.1992)). There          the Uniform Construction Code—which Defendants point out
does not appear to be a dispute regarding whether Plaintiffs        is identical to the 1995 CABO Building Code on this issue.
were members of a protected class. Rather, the Defendants           (Doc. No. 160 at 4.)
dispute whether Magistrate Judge Blewitt erred in concluding
that there was a dispute of material fact regarding whether          *4 Defendants' construction of these facts may ultimately
Plaintiffs were treated differently than similarly situated         be confirmed; however, there is ample evidence to support
individuals on the basis of their status as individuals of Indian   Plaintiffs' version of the relevant events. Specifically,
descent who are adherents of Hinduism.                              Defendant Shultz's inspection report states that he intended
                                                                    to conduct a “framing inspection” of the property. (Doc.
Defendants argue that the Report and Recommendation                 No. 104–2, Ex. 4.) Further, his report cites Plaintiffs for,
improperly relied on three unsupported factual allegations          inter alia, “insulation already installed prior to framing
in concluding that summary judgment was not warranted on            inspection,” “drywall hung entire 1st floor ceiling without
Plaintiffs' equal protection claim against Defendant Shultz,        framing inspection,” and “fire rated drywall installed @
namely that: (1) Defendant Shultz approved the framing of           tenant separation wall without framing inspection.” (Id.)
the property when it was owned by Timothy Mowery, but               Further, Defendant Shultz sent Plaintiffs' then-attorney Doug
required the framing to be inspected again using a more             Miller a letter two weeks after the “framing inspection” in
stringent standard after it had been purchased by Plaintiffs;       which he informs him that the property would need to “satisfy
(2) Defendant Shultz had no basis for issuing a stop work           the requirements of the Pennsylvania Uniform Construction
order on November 20, 2007; and (3) Defendant Shultz                Code,” that when he conducted his “framing inspection” he
intentionally delayed lifting the stop work order after the         found that Plaintiffs had permitted their workers to “install[ ]
Court of Common Pleas for Cumberland County ordered                 the drywall to the framing that was not approved,” that
Defendant to lift the order. A review of the Report and             Plaintiff could either appeal his finding or “remove all
Recommendation reveals that while Magistrate Judge Blewitt          insulation and drywall, exposing all framing members so that
noted Plaintiffs' argument on the latter two issues raised by       a thorough framing inspection may be completed,” and that
Defendants, it does not appear that he actually relied on them      he was on site to “conduct a framing inspection.” (Doc. No.
in making his recommendation. (Doc. No. 158 at 29–30.)              104–2, Ex. 5.) Defendant Shultz followed up with Plaintiffs,
Rather, as their claim relates to Defendant Shultz, it appears      explaining that “no work may continue or resume [on the
that Magistrate Judge Blewitt relied solely on the issue of the     property] prior to inspection and approval of all framing
framing inspection and the application of differing codes in        issues.” (Doc. No. 104–2, Ex. 6.)
denying summary judgment. Accordingly, the Court will only
address this issue in determining whether Defendant Shultz is       In light of these statements, all from Defendant Shultz
entitled to summary judgment on Plaintiffs' equal protection        himself, the Court finds that Magistrate Judge Blewitt was
claim against him.                                                  correct in finding that there were disputed issues of fact
                                                                    regarding Plaintiffs' equal protection claim against Defendant
Regarding the issues surrounding the framing inspection of          Shultz. Indeed, it appears that Defendants' sole argument on
the property, the Court finds that Magistrate Judge Blewitt         this issue is that there is no dispute of fact because Defendant
did not err in determining that there were disputed issues of       Shultz did not mean what he said. Determining whether this is
material fact. There is evidence, which does not appear to be       correct is precisely the type of disputed factual question that
disputed by Defendants, that the property was inspected in          a jury, rather than the Court, should decide. On the current
2000 when Mr. Mowery, a non-Indian, owned the property              record, a jury could find that Defendant Shultz quite literally
and that, as of September 2007, Plaintiffs and Defendant            applied a double standard to the property's framing when he
Shultz agreed that the 1995 CABO Building Code would                inspected the property at the time it was owned by a white
apply to the already completed framing rather than the              man as compared to when he inspected the property at the
Pennsylvania Uniform Construction Code standards. (Doc.             time it was owned by an Indian man. Accordingly, summary
No. 104–2, Ex. 6.) Defendants argue, however, that although         judgment is not warranted as to Plaintiff's equal protection
Defendant Shultz referred to the inspection he conducted on         claim against Defendant Shultz.
November 2, 2007, as a “framing inspection,” that inspection
was actually conducted to determine if the fire stopping had
been installed and to ensure that the fire stopping satisfied         B. Defendant East Pennsboro Township



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 24 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2003493

In Monell v. New York City Department of Social Services,             Plaintiffs do not allege that Defendant East Pennsboro
the United States Supreme Court held that municipalities are          Township promulgated a policy of discriminating against
“persons” subject to liability pursuant to 42 U.S.C. § 1983.          individuals of Indian descent or adherents of Hinduism. Nor
436 U.S. 658, 690, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).              do they allege that a policymaker took any action or directed
A Section 1983 claim will not lie against a municipality,             an employee to take any action that violated federal law.
however, if it is based solely on a theory of respondeat              Accordingly, their claims against Defendant East Pennsboro
superior. Id. at 691–92. Rather, a municipality may only be           Township will only rise above the level of a respondeat
held liable pursuant to Section 1983 if a plaintiff is able to        superior claim if they can point to evidence of record that
identify a policy or custom of the municipality that caused           would support a finding that a policymaker had knowledge
the constitutional violation. A.M. v. Luzerne Cnty. Juvenile          of some course of conduct of municipal employees and was
Det. Ctr., 372 F.3d 572, 580 (3d Cir.2004) (citing Bd. of Cnty.       deliberately indifferent to the likelihood that the course of
Comm'rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 403,            conduct would result in constitutional violations.
117 S.Ct. 1382, 137 L.Ed.2d 626 (1997)).
                                                                      Whether Plaintiffs have set forth evidence from which a
 *5 A municipal policy is made when an official with final            jury could reasonably conclude that a policymaker was
decision-making authority issues an official proclamation,            deliberately indifferent to the likelihood of constitutional
policy, or edict. Andrews, 895 F.2d at 1480 (quoting Pembaur          violations is a close question. Much of the evidence identified
v. City of Cincinnati, 475 U.S. 469, 481, 106 S.Ct. 1292, 89          by Plaintiffs to support their claim in this regard is irrelevant,
L.Ed.2d 452 (1986)). There is no allegation that an official          wholly reliant on speculation, or premised on a theory of
municipal policy resulted in Plaintiffs' injuries. Accordingly,       respondeat superior. Plaintiffs have, however, identified some
Defendant East Pennsboro Township may only be held liable             evidence from which a factfinder could plausibly conclude
if Plaintiffs can establish that a municipal custom resulted          that Defendant East Pennsboro Township is subject to Monell
in a constitutional violation. A custom or practice may give          liability. Plaintiffs note that they initiated legal proceedings in
rise to municipal liability where a course of conduct, though         the Court of Common Pleas for Cumberland County against
not authorized by law, is so permanent and widespread as              Defendant East Pennsboro Township to challenge Defendant
to virtually constitute law. Id. (quoting Monell, 436 U.S. at         Shultz's stop work order, which resulted in the order being
690). To establish municipal liability based upon a custom            lifted. (Doc. No. 104–2, Ex. 9.) These proceedings coupled
or practice, the plaintiff must demonstrate that “through its         with the many complaints raised by Plaintiffs could lead a
deliberate conduct, the municipality was the ‘moving force’           reasonable juror to conclude that township officials either
behind the injury alleged.” Bd. of Cnty. Comm'rs of Bryan             were, or should have been, aware of the alleged problems
Cnty. v. Brown, 520 U.S. 397, 404, 117 S.Ct. 1382, 137                with the manner in which building codes were enforced as
L.Ed.2d 626 (1997) (emphasis in the original). A plaintiff may        to these Plaintiffs. Further, although Defendants dispute the
satisfy the culpability requirement in one of two ways. If a          meaning of the many photographs submitted by Plaintiffs
particular municipal action itself violates a plaintiff's federally   purporting to show structures violating various township
protected rights or a municipal decision maker directs an             building codes, to the extent Plaintiffs are able to establish
employee to violate a plaintiff's rights, a showing that the          that the photographs do in fact depict widespread unaddressed
municipality or its decision maker acted intentionally will           code violations, a jury could conclude that the sheer volume
suffice. Id. at 405. Where a facially lawful municipal action         of violations committed by non-Indian owners that went
has led to a violation of plaintiff's rights, a plaintiff must        unaddressed should have placed township policymakers on
demonstrate that the municipality or a decision maker had             notice that the building inspectors were enforcing the codes
notice that a constitutional violation could occur as a result of     differently with respect to owners who were not of Indian
a particular action or course of conduct and that the decision        descent or adherents of Hinduism. Accordingly, the Court
maker acted with deliberate indifference to that risk. Id.            will deny Defendant East Pennsboro Township's motion for
at 407; Berg v. Cnty. of Allegheny, 219 F.3d 261, 276 (3d             summary judgment on this basis.
Cir.2000). Finally, a plaintiff must establish an “affirmative
link” or “plausible nexus” between the custom or practice and
the alleged constitutional deprivation. Bielevicz v. Dubinon,
                                                                                                  ORDER
915 F.2d 845, 850–51 (3d Cir.1990).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
          Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 25 of 102
Chinniah v. East Pennsboro Tp., Not Reported in F.Supp.2d (2012)
2012 WL 2003493

 *6 AND NOW, on this 5th day of June 2012,                         The Clerk of Court is directed to reserve entry of judgment
IT IS HEREBY ORDERED THAT, the Report and                          pending the disposition of all remaining claims. IT IS
Recommendation (Doc. No. 158) is ADOPTED. The Court                FURTHER ORDERED THAT a conference call will be
will GRANT IN PART Defendants' motion for summary                  held on June 28, 2012, at 1:30 p.m. Plaintiff's counsel shall
judgment (Doc. No. 104) as follows:                                initiate this call. The telephone number of the court is 717–
                                                                   221–3990.
  1. The motion for summary judgment is GRANTED as to
     any Section 1983 claims for monetary damages raised
     against Defendant Shultz in his official capacity; any        All Citations
     procedural due process claims; and any substantive due
     process claims.                                               Not Reported in F.Supp.2d, 2012 WL 2003493

  2. The motion is DENIED as to Plaintiffs' equal protection
     claims against Defendant Shultz in his individual
     capacity and Defendant East Pennsboro Township.

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 26 of 102




                         C
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 27 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

                                                                 of the office until December 31, 2007. (Asset Purchase
                  2012 WL 2792347                                Agreement, Doc. 62, Ex. D). 2 The Wengerds named their
    Only the Westlaw citation is currently available.            company DES Properties, Inc. (“DES”), d/b/a Classic Quality
             United States District Court,                       Homes, Inc. (“CQH”). (S. Wengerd Dep., Doc. 62, Ex. B,
                 M.D. Pennsylvania.                              15:22–24). Steven is the Wengerds' son who owns a 5% share
                                                                 in the company and functions as the Vice–President (Id. at
           Annmarie GENTILE, Plaintiff,                          12:10–12, 15:5–11). At his deposition, Steven testified that
                         v.                                      he acts under the supervision of his father, and he does not
        DES, PROPERTIES, INC. d/b/a Classic                      supervise the employees. (Id. at 23:19–24:4).
        Quality Homes, Inc., et al., Defendants.
                                                                 2       “Possession of Premises and Vehicles shall be
                    No. 3:08–CV–2330.
                                                                         delivered to Buyers on the Closing Date, except
                              |
                                                                         that the Sellers reserve free of any rent or charge
                        July 9, 2012.
                                                                         the right to occupy and use two (2) rooms in the
Attorneys and Law Firms                                                  sales office for their own purposes until no later
                                                                         than December 31, 2007.” (Id. at ¶ 5).
Garen O. Meguerian, Attorney at Law, LLC, Paoli, PA,             Between the sale and December 31, 2007, Bender continued
Kathryn V. Chandless, Chandless Law Offices, LLC,                to access the property, purportedly for business purposes.
Newtown Square, PA, for Plaintiff.                               However, his behavior while on the premises occasioned at
                                                                 least two police reports of sexual harassment and assault
Nancy C. Demis, Ronald H. Surkin, Gallagher, Schoenfeld,
                                                                 against Plaintiff, an employee. Between June and November
Surkin, Chupein, Media, PA, for Defendants.
                                                                 2007, David was allegedly aware of Bender's violent
                                                                 tendencies. He himself described Bender as “scary.” (DW1
                                                                 Dep., Doc. 62, Ex. C, 62:23–63:1). Plaintiff stated that she
               MEMORANDUM OPINION
                                                                 had informed David about Bender's history of making sexual
ROBERT D. MARIANI, District Judge.                               comments and inappropriate touching soon after he bought
                                                                 the company. (Gentile Dep., Doc. 62, Ex. E, 152:4–153:12;
                                                                 159:1–6, DW1 Dep., Doc. 70, Ex. A, 60:1–24). This included
                      I. Introduction                            an instance of Bender exposing his buttocks to Plaintiff
                                                                 sometime in October 2007. (Gentile Dep., Doc. 62, Ex. E,
*1 Before the Court are Defendants' Motion for Summary
                                                                 152:22–153:8, Police Statement, Doc. 70, Ex. K, at 3–4). 3
Judgment (Doc. 61) 1 and Motion to Strike (Doc. 74). For the
reasons set forth below, the Court will grant in part and deny
                                                                 3
in part both motions.                                                    In her statement to the police, Plaintiff also alleged
                                                                         that Bender “had shoved his whole face into my
1                                                                        breast.” (Doc. 70, Ex. K, at 3).
       At the outset, the Court notes that Plaintiff has
       voluntarily agreed to withdraw: her claims against        On November 9, 2007, Bender returned again to DES and
       David and Steven Wengerd on both Counts I and II,         allegedly sexually assaulted Andrea Costenbader, Plaintiff's
       her claim against Steven on Count III, her claims         co-worker, by shoving his hand down her pants and grabbing
       for vacation and sick/personal time on Count IV,          her buttocks. (Police Statement, Doc. 70, Ex. K). After the
       and her claim against Steven on Count V (Doc. 77).        incident, two male co-workers, (Gaito and Knott) advised
                                                                 Costenbader to call the police. Knott also told Bender to
                                                                 leave the premises, and Bender did not return that day.
      II. Statement of Facts and Procedural History              (Costenbader Dep., Doc. 62, Ex. F, 91:18–94:22). Following
                                                                 Bender's assault on Costenbader, Plaintiff called the police.
In June 2007, David and Emma Wengerd purchased a                 Both Costenbader and Plaintiff submitted statements to the
home construction company Classic Design Homes, Inc.             police on the 10th. (Doc. 70, Ex. K). David was not on the
(“CDH”), from Plaintiff's previous employer, Raymond             premises at the time of the assault, but he came in later that day
Bender (“Bender”), who continued to have access to part


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 28 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

and found out what had happened. (DW1 Dep., Doc. 62, Ex.         David confirmed to Costenbader that he had personally
C, 71:12–72:7). He said that Knott “stepped in and we decided    delivered the letter to Bender. 5
we should keep [Bender] off the property.” (Id. at 115:19–
21). Knott claims that the Wengerds “refused to believe Ms.      5      Defendant has not produced this letter as evidence
Costenbader and Ms. Gentile, and sided with Mr. Bender.
                                                                        because David's copy was allegedly destroyed in a
(Knott Aff., Doc. 70, Ex. L, ¶¶ 19–20). 4 David admitted he             fire at the office. His attorney who drafted the letter
did not conduct an independent investigation because he felt            has a brain tumor and has been unable to produce
the police were better equipped to handle the matter. (DW1              it. (DW1 Dep., Doc. 70, Ex. A, 116:19–23).
Dep., Doc. 62, Ex. C, 118:5–11).
                                                                 Plaintiff settled her case separately with Raymond Bender and
4                                                                withdrew the criminal charges against him. After Costenbader
       Knott was also terminated in August 2009 and at           was terminated, Plaintiff claims she was subjected to an even
       the time of his affidavit was involved in a lawsuit       more hostile work environment: she was harshly disciplined,
       against DES for commissions he claims he never            repeatedly threatened with termination, her work-station was
       received. Id. at ¶¶ 33–34.                                searched for evidence to justify terminating her, and Bender's
 *2 David acknowledged that Gentile had told him about           attorney repeatedly harassed her at work with phone calls.
Bender's conduct and her complaints. (DW2 Dep., Doc. 70,         (Doc. 62, Ex. I, at ¶ 8; Gentile Dep., Doc. 62, Ex. E, 79:13–
Ex. B, 49:9–51:4). However, after his conversation with          82:7). Furthermore, Plaintiff claims that after Costenbader
Gentile, David admitted he did not approach Bender about it      was fired, other male co-workers made jokes about Bender to
because “Bender was like $50,000,000 and I would have been       Plaintiff. On one occasion, a male co-worker “pulled a piece
a little guy. I would never dare say anything to Bender.” (DW1   of lint off my shirt, and the guys made a joke saying, You
Dep., Doc. 62, Ex. C, 61:4–8). He then said he did not           better watch out or you're next, or made a joke towards what
do anything after the conversation with Gentile “because         was going on with Bender. And David was sitting right there
[Gentile] put me under the impression that all you had to do     and they laughed and I was furious that he allowed them to
was tell him to leave and he would go. So I didn't think it      say that.” (Gentile Dep., Doc. 62, Ex. E, 150:15–24). Plaintiff
was anything serious at this point.” (Id. at 61:11–14). David    also filed a written complaint with David about the offensive
admitted that when Gentile told him about Bender's conduct,      comments. (Gentile Dep., Doc. 70, Ex. G, 146:10–20).
he understood her to mean that both she and Plaintiff were
bothered by it. David also said that he did not fully believe     *3 Because Defendants allegedly failed to take action,
Gentile because “I guess my idea would have been that, if you    Plaintiff filed an EEOC Charge of Discrimination. (Doc.
want to bother somebody, you would bother some different         62, Ex. I). Her Charge contained three Counts: (I) Sex
type of person.” To clarify his answer he stated, “I guess       Discrimination/Harassment/Pregnancy Discrimination, (II)
somebody a little more attractive.” (DW2 Dep., Doc. 70, Ex.      Race Discrimination/Harassment, and (III) Retaliation. She
B, 51:12–21).                                                    also claimed that she experienced discrimination on a
                                                                 continuing basis. According to the EEOC Case Referral Log,
Bender returned to the office on November 13, 2007,              Gentile filed her Charge on November 30, 2007. (Doc. 62, Ex.
asking “Where is she?” ostensibly referring to Costenbader       J). Her initial charge was received by the agency that day, but
(Costenbader Dep., Doc. 70, Ex. F, 40:6–7). A salesman           the investigator did not receive it until November 25, 2008.
(Hanyon) distracted Bender and got him out of the office         (Id.). Meanwhile, Gentile had requested a right-to-sue letter
by directing him to the warehouse. (Id. at 41:8–14). Bender      on August 28, 2008 (Id.) because more than 180 days had
did not return, and Costenbader had no contact with him that     passed since she had filed her initial charge. The letter was
day. (Id. at 40:16–18, 41:13–15). David allegedly apologized     issued on December 11, 2008 (Doc. 70, Ex. R), and she filed
for “putting his money ahead of us girls.” (Id. at 46:16–        her Complaint in this case on December 31, 2008. (Doc. 1).
18). Costenbader alleges that David delayed delivering the
letter until after he had closed sales on some of Bender's       Also in November 2007, Plaintiff notified David she was
houses. (DW1 Dep., Doc. 70, Ex. A, 116:13–17; 116:24–            pregnant, with an anticipated due date of August 2008.
117:14). Costenbader stayed home for the next two days.          (Gentile Dep., Doc. 62, Ex. E, 78:5–24). According to
(Costenbader Dep., Doc. 70, Ex. F, 59:10–13). On the 15th,       Plaintiff, David agreed to provide her with paid maternity
                                                                 leave and paid vacation time. (Id. at 86:7–17, DW2 Dep.,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 29 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

Doc. 70, Ex. B, 92:9–94:18, SW Dep., Doc. 70, Ex. C, 45–
49). However, David later approached Plaintiff about taking
                                                                                           Motion to Strike
a temporary layoff on June 28, 2008 with a return to work
on October 1, 2008, and proposed she receive unemployment            *4 Defendants assert that portions of Plaintiff's Answer to
compensation during that time. (Gentile Dep., Doc. 62, Ex. E,       Statement of Facts (“ASOF”) (Doc. 70) are inflammatory,
89:2–90:7, 94:2–9). During that three-month period, Plaintiff       irrelevant, and merely opinions or conclusions of law instead
alleges Defendants continued to call her in to work without         of brief, helpful, factual statements.
fully compensating her. (Id. at 19:24–20:2, 96:9–12).
                                                                    Specifically, Defendants seek to strike ¶¶ 15, 16, 19, 21,
Furthermore, Defendants told unemployment compensation              25, 27, 29, 31, 32, 33, 34, 37, 40, 44, 49, 50, 51, 52, 54,
authorities that she had quit her job (Doc. 70, Ex. Z), so          55, 56, 60, 64, 66 and cite Hartshorn v. Throop Borough,
she was required to pay back all of the unemployment                No. 3:07–cv–01333, 2009 WL 761270, at *3 (M.D.Pa.2009);
compensation she had received. (Doc. 62, Ex. Q).                    Deluca v. Simmons Mfg. Corp., Inc., No. 3:07–cv–2143, 2009
                                                                    WL 1107909 (M.D.Pa.2009). In both cases, Judge Caputo
                                                                    struck portions of the Statement of Facts because they were
               III. Standard of Review on                           irrelevant, inflammatory, or conclusions of law. Plaintiff has
             Motions for Summary Judgment                           agreed to strike portions of ¶¶ 15, 21, 25, and 33 (Doc. 74,
                                                                    Ex. B), so the Court will grant Defendants' motion and strike
Through summary adjudication the court may dispose of               those paragraphs accordingly.
those claims that do not present a “genuine issue as to any
material fact” FED. R. CIV. P. 56(a). Summary judgment              As for the remaining paragraphs that Defendants seek to
“should be rendered if the pleadings, the discovery and             strike, after a review of the ASOF, the Court notes that
disclosure materials on file, and any affidavits show that there    Defendants object to the listed paragraphs because they
is no genuine issue as to any material fact and that the movant     contain much material that would be better suited for a brief.
is entitled to judgment as a matter of law.” FED. R. CIV. P.        The “counterstatements of fact” are essentially arguments.
56(c); Turner v. Schering–Plough iCorp., 901 F.2d 335, 340          Rather than examining the remaining twenty paragraphs and
(3d Cir.1990). “As to materiality, ... [o]nly disputes over facts   excising the offending portions (an exhaustive effort that will
that might affect the outcome of the suit under the governing       yield little benefit to either Defendants or the Court), the
law will properly preclude the entry of summary judgment.”          Court will deny the motion to strike and instead assign any
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106             conclusions of law or inappropriate arguments no evidentiary
S.Ct. 2505, 91 L.Ed.2d 202 (1986). The party moving for             value.
summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265
                                                                                 a. Count I: Sexual discrimination/
(1986). Once such a showing has been made, the non-moving
party must offer specific facts contradicting those averred by                       hostile work environment 6
the movant to establish a genuine issue of material fact. Lujan
                                                                    6
v. Nat'l Wildlife Fed'n, 497 U.S. 871, 888, 110 S.Ct. 3177,                Under Count I, if the Court finds that Defendants
111 L.Ed.2d 695 (1990). “Inferences should be drawn in the                 intentionally engaged in an unlawful employment
light most favorable to the non-moving party, and where the                practice, Plaintiff is eligible for backpay,
non-moving party's evidence contradicts the movant's, then                 reinstatement, and other forms of equitable relief,
the non-movant's must be taken as true.” Big Apple BMW, Inc.               such as the clearing of any negative personnel files
v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir.1992),                 or references. 42 U.S.C. § 2000e–5(g)(1). As such,
cert. denied 507 U.S. 912, 113 S.Ct. 1262, 122 L.Ed.2d 659                 Plaintiff is entitled to seek such relief in connection
(1993).                                                                    with her claim that DES is directly liable for its
                                                                           alleged failure to take prompt remedial action in
                                                                           response to her complaints about Bender's activity
                                                                           and for perpetuating a hostile work environment
                         IV. Analysis                                      after DES terminated Costenbader's employment.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 30 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

Defendants allege that Gentile failed to exhaust her             (1998) (“the combined knowledge and inaction may be seen
administrative remedies because she did not amend her EEOC       as demonstrable negligence, or as the employer's adoption
charge after November 2007. However, the Court finds             of the offending conduct and its results, quite as if they
there is a sufficient nexus between her sexual harassment/       had been authorized affirmatively by the employer”). EEOC
discrimination/hostile work environment claims in her EEOC       Guidelines also provide that:
charge from November 2007 and the same claims in her Third
Amended Complaint, especially in light of Plaintiff's claims
of Defendants' continuing actions of discrimination. Anjelino                An employer may also be responsible
v. N.Y. Times Co., 200 F.3d 73, 94 (3d Cir.1999). The Court                  for the acts of non-employees, with
thus turns to the merits of the parties' arguments.                          respect to sexual harassment of
                                                                             employees in the workplace, where the
Plaintiff is alleging that Defendants took inadequate remedial               employer (or its agents or supervisory
measures in response to Bender's conduct (i.e. they failed to                employees) knows or should have
prevent a hostile work environment). To state a claim under                  known of the conduct and fails to take
Title VII for discrimination resulting from a hostile work                   immediate and appropriate corrective
environment, an employee must show that:                                     action.



                                                                 29 C.F.R. § 1604.11(d-e).
            (1)    she    suffered    intentional
            discrimination because of her [sex];
                                                                 An employer can be liable for the harassing conduct of the
            (2) the discrimination was severe
                                                                 victim's harasser if the employer was “negligent or reckless
            or pervasive; (3) the discrimination
                                                                 in failing to train, discipline, fire or take remedial action
            detrimentally affected her; (4) it
                                                                 upon notice of harassment.” See Andreoli, 482 F.3d at 644
            would have detrimentally affected
                                                                 (citing Bonenberger v. Plymouth Twp., 132 F.3d 20, 26 (3d
            a reasonable person in like
                                                                 Cir.1997) and Bouton v. BMW of N. Am., Inc., 29 F.3d 103,
            circumstances; and (5) a basis for
                                                                 106 (3d Cir.1994)). Even if the remedial action does not stop
            employer liability is present. 7                     the alleged harassment, it is “adequate” if it is “reasonably
                                                                 calculated” to end the harassment. Knabe v. Boury Corp., 114
                                                                 F.3d 407, 412–13 (3d Cir.1997). The employer also has a duty
7                                                                to investigate whenever it becomes aware of harassment. It is
       The fifth element is usually “the existence of
                                                                 not essential for the victim of harassment to lodge a formal
       respondeat superior liability.” Andreoli v. Gates,
                                                                 or informal complaint. Meritor Sav. Bank, FSB v. Vinson, 477
       482 F.3d 641, 643 (3d Cir.2007). However, in this
                                                                 U.S. 57, 72, 106 S.Ct. 2399, 2408, 91 L.Ed.2d 49 (1986)
       case, Bender was not an agent of DES because he
                                                                 (“Finally, we reject petitioner's view that the mere existence
       was no longer an owner or employee. Plaintiff has
                                                                 of a grievance procedure and a policy against discrimination,
       specifically stated she is suing DES for direct, not
                                                                 coupled with respondent's failure to invoke that procedure,
       vicarious, liability.
                                                                 must insulate petitioner from liability.”).
Guthrie v. Baker, 583 F.Supp.2d 668, 681 (W.D.Pa.2008)
(citing Jensen v. Potter, 435 F.3d 444, 453 (3d Cir.2006),       Bender's contract with Defendants allowed him access to
overruled in part on other grounds by Burlington N. & Santa      two rooms in the sales office until the end of 2007. (Asset
Fe Ry. v. White, 548 U.S. 53, 67–68,126 S.Ct. 2405, 165          Purchase Agreement, Doc. 62, Ex. D,). Under Pennsylvania
L.Ed.2d 345 (2006).                                              law, the contract is to be interpreted in light of an implied
                                                                 duty of good faith and fair dealing, as well as the doctrine
 *5 An employer is liable under Title VII for harassment         of necessary implication. That doctrine, similar to the
of its employees by non-employees such as Bender where           requirement of good faith, has been described as follows:
it is aware of the problem and fails to take prompt and
appropriate corrective action. Faragher v. City of Boca Raton,
524 U.S. 775, 789, 118 S.Ct. 2275, 2284, 141 L.Ed.2d 662



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 31 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347


                                                                  Though Bender and Costenbader had no contact when Bender
            In the absence of an express provision,               returned to the office on November 13, he was kept away
            the law will imply an agreement by the                from Costenbader not through the employer's action but
            parties to a contract ... to refrain from             because one of the salesman intervened to distract Bender.
            doing anything that would destroy or                  The employer itself took no action to ensure Costenbader was
            injure the other party's right to receive             insulated from Bender presence. (Costenbader Dep., Doc. 70,
            the fruits of the contract.                           Ex. F, 40:16–18, 41:13–15).

                                                                  Plaintiff claims that after Costenbader was fired, other male
                                                                  co-workers made jokes about Bender to Plaintiff. On one
Slater v. Pearle Vision Ctr., 376 Pa.Super. 580, 546 A.2d 676,
                                                                  occasion, a male co-worker “pulled a piece of lint off my shirt,
679 (Pa.1988); see also Slagan v. John Whitman & Assocs.,
                                                                  and the guys made a joke saying, You better watch out or
No. Civ.A. 97–3961, 1997 WL 587354, at *5 (E.D.Pa.
                                                                  you're next, or made a joke towards what was going on with
Sept.10, 1997) (holding in a sexual harassment case that
                                                                  Bender. And David was sitting right there and they laughed
“Whether under the Restatement's implied duty of good
                                                                  and I was furious that he allowed them to say that.” (Doc. 62,
faith performance of a contract or the doctrine of necessary
                                                                  Ex. E, at 150:15–24).
implication, ... Plaintiffs employment contract contained the
implied term that his conduct would be lawful.”). Though
                                                                  Therefore, the Court will deny the motion for summary
Bender was not an employee of Defendant, his contract
                                                                  judgment on the count for sexual harassment/discrimination/
with Defendant contained an implied term that while on
                                                                  hostile work environment based on the existence of genuine
the business premises, his conduct would be lawful. Once
                                                                  issues of material fact as to Plaintiffs claims of gender and
Bender allegedly breached that duty by sexually harassing
                                                                  hostile work environment for failure to take prompt remedial
Costenbader and Plaintiff, at the very least, Defendants had
                                                                  action.
a duty to investigate and prevent further harassment to its
employees. Faragher, 524 U.S. at 789; Mentor, 477 U.S. at
                                                                  In contrast, DES is entitled to summary judgment on
72; Andreoli, 482 F.3d at 644; Knabe; 114 F.3d at 412–13.
                                                                  Plaintiffs pregnancy discrimination claim because at her
Because Defendants cannot establish as a matter of law that
                                                                  deposition, she said she did not feel she was treated differently
they were either unaware of Bender's conduct or that they took
                                                                  from non-pregnant employees (Gentile Dep., Doc. 62, Ex.
prompt and adequate remedial measures, the Court will deny
                                                                  E, at 79:5–12), even though she claimed in her Third
their motion for summary judgment on this count.
                                                                  Amended Complaint that Defendants “failed to accord Ms.
                                                                  Gentile, during her pregnancy, the same treatment, terms,
 *6 Following the events of November 9, 2007, Gentile
                                                                  conditions and benefits of employment afforded to other
filed formal criminal charges against Bender. (Doc. 70, Ex.
                                                                  employees who were not pregnant.” (Doc. 56, ¶ 54). At her
K). Once David came to the office, he learned of the day's
                                                                  deposition, when Defendants' counsel asked her how she was
events. (DW1 Dep., Doc. 70, Ex. A, 71:12–72:7). Defendants
                                                                  treated differently, she could not “think of anything at the
cannot claim lack of notice. Because Defendants were as on
                                                                  moment.” (Doc. 62, Ex. E, at 205:4–16). Plaintiff did not
notice, they had a duty to investigate the problem. However,
                                                                  respond to Defendants' motion for summary judgment on this
David admitted he did not because he allegedly felt the police
were better equipped to handle it. (Id. at 118:5–11). He also     claim in her Brief in Opposition (Doc. 71). 8 Furthermore,
stated he personally delivered a letter to Bender warning him     Plaintiff cites to no evidence in the record that she was
to stay off the property, but Defendants have not produced        mistreated because of her pregnancy.
the letter yet. (Id. at 116:19–23). David also waited until
closing on some of Bender's homes before delivering the           8       Plaintiff's Answer to Defendants' Statement
letter (Id. at 116:13–17; 116:24–117:14). He also stated at his           of Facts (“ASOF”) ¶ 40 partially addresses
deposition that he would never dare to say anything against               Defendants' argument. Defense counsel asked
Bender because he, David, was a “little guy” and Bender was               her “aside [from] issues at the end of your
$50,000,000.00 (Id. at 61:4–8), which is inconsistent with his            employment,” how she was treated differently
statement that he personally delivered the letter to Bender and           based on her pregnancy. (Gentile Dep., Doc. 62,
told him to stay away.                                                    Ex. E, at 79). However, when counsel against asked


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 32 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

        the question, this time without time limitations,           McDonald–Cuba v. Santa Fe Protective Svcs., Inc., 644
        her answer remained the same: she could think of            F.3d 1096, 1102 (10th Cir.2011) (“[Plaintiff] fails to cite
        no instance in which she was treated differently            any authority recognizing an application for unemployment
        because of her pregnancy. (Id. at 205).                     benefits, without more, as a form of protected activity under
                                                                    Title VII. [Plaintiffs] retaliation claim therefore fails as a
 *7 Because Plaintiff did not respond to Defendants'
                                                                    matter of law. She has identified no protected activity that
arguments in her Brief in Opposition, she twice stated at her
                                                                    could form the basis for a properly-exhausted retaliation
deposition that she was not treated differently as a result of
her pregnancy, and there is no independent evidence in the          claim.”); Edwards v. Creoks Mental Health Srvcs., Inc..,
record to support a pregnancy discrimination claim, the Court       505 F.Supp.2d 1080, 1093 (N.D.Ok.2007) (“Here, plaintiff
will grant Defendants summary judgment on Count I based             did not engage in protected opposition to discrimination;
on pregnancy discrimination.                                        filing for unemployment compensation in [sic ] entirely
                                                                    unrelated to Title VII. Because plaintiff did not engage in
                                                                    a ‘protected activity’ under Title VII, defendant is entitled
                                                                    to summary judgment on plaintiff's retaliation claim.”).
                         b. Retaliation                             Defendants do not brief this point at all while Plaintiff
                                                                    cites one inapposite case to support her position. Petrunich
Under a Title VII retaliation claim, the employee bears the
                                                                    v. Sun Bldg. Sys., Inc., No. 3:CV–04–2234, 2006 WL
initial burden of establishing a prima facie case of retaliation.
                                                                    2788208, at *8 (M.D.Pa. Sep.26, 2006) (“The opposition
She must show (1) protected employee activity; (2) adverse
                                                                    to [a plaintiffs] claim for unemployment compensation
action by the employer either after or contemporaneous with
                                                                    benefits [may be] an adverse employment action because
the employee's protected activity; and (3) a causal connection
                                                                    it [could] discourage a reasonable worker from filing [a]
between the employee's protected activity and the employer's
                                                                    discrimination complaint.”). Petrunich discusses whether
adverse action. Marra v. Philadelphia Hous. Auth. 497 F.3d
                                                                    opposition to an application for unemployment compensation
286, 300 (3d Cir.2007). Once a plaintiff meets her burden,
                                                                    could constitute an adverse action, whereas the issue before
the burden shifts to the employer to articulate a legitimate,
                                                                    the Court is whether filing the application constitutes
non-retaliatory reason for the adverse action. Id. (citing
                                                                    protected activity. Furthermore, requesting maternity leave is
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct.
                                                                    “neither participation in a Title VII proceeding nor an act
1817, 36 L.Ed.2d 668 (1973)).
                                                                    in opposition of discrimination.” McCormick v. Allegheny
                                                                    Valley Sch., No. 06–3332, 2008 WL 355617, at *17 (E.D.Pa.
Plaintiff claims she engaged in the following protected
                                                                    Feb.6, 2008). The same reasoning would apply to an attempt
activity; (1) she complained about Bender's conduct towards
                                                                    to recoup wages earned. Nevertheless, Gentile can still seek
her and Costenbader as early as July 2007; (2) in November
                                                                    relief under her wrongful discharge claim for the allegations
2007 when Bender sexually assaulted Costenbader, Gentile
                                                                    in (5).
called the police on November 9, 2007. They both filed
written reports on November 10th; (3) sometime in November
                                                                     *8 Plaintiff alleges that following her EEOC complaint,
2007, Gentile hand-delivered a letter to David stating she
                                                                    internal complaints, and police report, she was subjected to
“didn't think that he was protecting my rights. People in the
                                                                    harsher discipline (i.e., adverse actions) in the form of: (1) an
office were making outrageous comments to me that had to
                                                                    increased workload as soon as Costenbader was terminated
do with the assault with Bender, and he never stopped it and
                                                                    (Gentile Dep., Doc. 62, Ex. E, 125:2–9); (2) threats of
witnessed it.” (Gentile Dep., Doc. 70, Ex. G, 146:10–20); (4)
                                                                    termination (on two occasions in January/February and May
Gentile led her EEOC Charge on November 30, 2007; and (5)
                                                                    2008, David told Plaintiff, “you know your job depends on
Gentile filed an application for unemployment compensation
                                                                    it” (Id. at 76:7–17; 81:1–82:7; DW2 Tr., Doc. 70, Ex. B, 47:2–
on July 12008 and at some unknown times sought wages for
                                                                    9); (3) a search of her work-station on November 26, 2007 for
time worked and maternity leave.
                                                                    evidence to justify her termination; (4) exposure to harassing
                                                                    phone calls from Bender's attorney following Bender's arrest;
The Court finds as a matter of law that the actions alleged
                                                                    (5) and termination in 2008.
in item (5) do not constitute protected activity under a Title
VII retaliation claim. At least two courts outside of this
                                                                    The Court finds as a matter of law, items (1) and (3) do not
circuit have held that filing an application for unemployment
                                                                    constitute adverse actions. After Plaintiff complained about
compensation is not protected activity under Title VII.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 33 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

her increased workload, Defendants permitted her to share it              70, Ex. Z; see also DW2 Dep., Doc. 70, Ex.
with co-workers. (Doc. 62, Ex. E, 82:20–84:15). Furthermore,              B, 92:24–93:1). However, in their briefs, they
her work-station was searched on only one occasion. (Gentile              agree with Gentile that at some point, Gentile was
Dep., Doc. 70, Ex. G, 128:15–17).                                         terminated.
                                                                    *9 Rather, Plaintiff is attempting to show a pattern of
However, the Court founds that items (2), (4), and (5) could
                                                                   antagonism in the 8–9 month interval between her last
constitute adverse actions when considered together and
                                                                   protected activity and resulting termination. In Woodson,
across the entire period from November 2007 to August 2008.
                                                                   the Third Circuit found that there was sufficient evidence
Though Gentile acknowledges that she was never disciplined
                                                                   of a pattern of antagonism in the two-year period between
at work (e.g., reprimands, write-ups, suspensions, etc.),
                                                                   the plaintiffs filing of an EEOC charge and his subsequent
directions to an employee to finish a project quickly because
                                                                   discharge.
her “job depends on it” could be adverse. Defendants' failure
to intervene to prevent Bender's attorney from harassing her
by calling her at work after Plaintiff complained about it could
                                                                               The jury might reasonably have
also be adverse. Obviously, terminations are adverse actions
                                                                               concluded that Scott engaged in
under Title VII.
                                                                               a pattern of antagonistic behavior
                                                                               against Woodson after his complaints,
Plaintiff argues both in her Charge and Complaint that the
                                                                               setting him up to fail [by
retaliatory acts were part of a continuing action against her.
                                                                               promoting him to lead] a poorly
See, e.g., Woodson v. Scott Paper Co., 109 F.3d 913, 920–
                                                                               performing division, [refusing to
21 (3d Cir.1997) (In Title VII retaliation claims, “a plaintiff
                                                                               provide him with necessary support],
can establish a link between his or her protected behavior and
                                                                               and then terminating him through a
subsequent discharge if the employer engaged in a pattern of
                                                                               “sham” ranking procedure. Although
antagonism in the intervening period.”). Woodson held that
                                                                               none of the pieces of evidence
actions that by themselves would not constitute adverse action
                                                                               that we have discussed, standing
could be considered adverse action if considered as a whole
                                                                               alone, would be sufficient to
(including termination). Id. at 921.
                                                                               allow this inference (especially
                                                                               the “environment” evidence), the
Plaintiff is not attempting to use temporal proximity to show
                                                                               evidence as a whole can be so,
causation, nor could she. Under several Third Circuit cases,
                                                                               particularly when we consider, as
the eight or nine months between Plaintiff's last protected
                                                                               we must, that the verdict may have
activity in November 2007 9 and her discharge in July/August                   been based in part on the jurors'
2008 10 do not suggest a sufficient temporal proximity from                    evaluation of each witness' credibility
which a court could infer a causal link. LeBoon v. Lancaster                   and demeanor.
Jewish Cmty. Ass'n, 503 F.3d 217, 233 (3d Cir.2007) (finding
that “a gap of three months between the protected activity and
the adverse action, without more, cannot create an inference       Id. at 924. See also Kachmar v. SunGard Data Sys., Inc.,
of causation and defeat summary judgment.”); Andreoli v.           109 F.3d 173, 178 (3d Cir.1997) (reversing district court
Gates, 482 F.3d 641, 650 (3d Cir.2007) (finding the same for       grant of summary judgment in favor of defendant and finding
a five-month gap).                                                 sufficient pattern of antagonism between the plaintiff's last
                                                                   complaint about gender discrimination and discharge, a
9                                                                  period of approximately six months. The defendant told the
       Excluding her application for unemployment
       compensation on July 1, 2008, request for                   plaintiff she was being taken off the “management track,”
       maternity leave, and attempts to recoup unpaid              advised her to look for another job, and offered her position
       wages.                                                      to a male while she was still employed with the defendant).

10     Defendants maintain an internally inconsistent              Because there is no unusually suggestive temporal proximity
       position. They informed the Unemployment                    between Gentile's protected activity and discharge, the Court
       Compensation Board that Gentile had quit. (Doc.             must consider whether all of the adverse actions taken


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 34 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

together show a causal link between Gentile's protected                    Enck, 709 A.2d 417 (Pa.Super.Ct.1998). This issue
activity and resulting discharge. Plaintiff has sufficiently               is now moot.
shown a pattern of antagonism over a nine-month period
                                                                   As an at-will employee, Plaintiff was not entitled to rely on
to establish a prima facie case of retaliation. With respect       whatever promises David may have made to her regarding
to this claim, Defendants spend the entirety of their brief        hiring her back in October 2008 (see discussion of at-will
arguing that Plaintiff has not established a prima facie           i employees, infra ). Defendants were within their rights
case. Under the burden-shifting framework of McDonnell             to contest her claim for unemployment compensation under
Douglas, they do not argue why Plaintiff was terminated            the Unemployment Compensation Law. See generally 43 Pa.
for legitimate, non-retaliatory reasons. Therefore, the Court      Cons.Stat. § 821 et seq. Therefore, there could not have been
will deny Defendants' motion for summary judgment on this          tortious interference.
count.
                                                                   In light of the foregoing, Plaintiff's reliance on Krashna
                                                                   v. Oliver Realty, Inc., 895 F.2d 111, 115 (3d Cir.1990)
                   c. Tortious Interference                        is unavailing. First, Krashna dealt with the claim of
                                                                   tortious interference of the plaintiff's right to workmen's
Plaintiff says she was terminated on June 28, and she filed for    compensation, not unemployment benefits. Second, the court
unemployment benefits on July 1, 2008. She began receiving         in Krashna ultimately determined that the Labor Management
them the second week of July, and her benefits ended around        Relations Act did not completely preempt state law claims
the beginning of August. (Gentile Dep., Doc. 62, Ex. E,            for interference with the right to worker's compensation
41:18–42:4).                                                       benefits, and therefore, the district court lacked removal
                                                                   jurisdiction. To the court, the plaintiff's claim appeared more
On August 26, Steven stated in an oral interview with a            akin to a claim of tortious interference rather than wrongful
Board representative that Plaintiff “just said she couldn't work   discharge, thereby exceeding the scope of the LMRA. In
anymore because she was pregnant. [S]he never gave us a            reaching its decision, the Third Circuit stated that “We need
dr's note or anything.” (Doc. 70, Ex. Z). “She quit and we         not consider the viability of this state claim nor whether
had to hire someone to replace her. There was no lack of           ordinary preemption operates against it. These are matters for
work.” (Id.). In a letter from DES dated August 29, 2008,          the state court.” Id. at 115, n. 7. Therefore, while not explicitly
Defendants reported to the Board, “Annmarie gave us notice         recognizing a cause of action for tortious interference with
ahead of time that she will be off for 2 or 3 weeks for maturity   the right to receive worker's compensation benefits, the Third
[sic ] leave starting July 1st 2008. After 5 weeks we could no     Circuit did not foreclose the possibility that the cause of action
longer operate without another office worker, b[e]cause we         existed.
had some temporary school help, and Annmarie told us she
could not be back before Oct. 1st 2008 so we therefore hired       Plaintiff has not been able to cite to any cases which recognize
another office employee.” (Doc. 70, Ex. Y).                        a cause of action for tortious interference of the right to
                                                                   unemployment benefits. The Court will not fashion a new
 *10 On August 30, Gentile filed her petition to appeal. (Doc.
                                                                   state law cause of action where no authority exists to do so. 12
62, Ex. M). At Gentile's appeal on October 1, Jeff Hanyon
                                                                   Thus, the Court will grant Defendants summary judgment on
testified on DES's behalf, but Gentile failed to attend the
                                                                   this claim.
referee's hearing. 11 (Doc. 62, Ex. N). The referee affirmed
the denial of benefits on October 8, and Gentile filed her         12      By finding that Plaintiff does not have a cause of
appeal on October 10. (Doc. 62, Ex. O, P). On November
                                                                           action in this case, the Court does not mean to
18, the Board of Review affirmed the referee's judgment as
                                                                           imply that Plaintiff would not otherwise have a
modified and determined a $2,289 fault overpayment had
                                                                           cause of action for the tort of wrongful discharge.
been established. (Doc. 62, Ex. Q).
                                                                           Phillips v. Babcock & Wilcox, 349 Pa.Super. 351,
                                                                           503 A.2d 36 (Pa.Super.Ct.1986) (holding that the
11     Defendants claim that their communications to the                   tort of wrongful discharge was available only for
       Board were statements in a quasi-judicial action                    at-will employees but not for employees who were
       protected by absolute immunity. See Milliner v.                     protected by a collective bargaining agreement)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 35 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

       (citing Geary v. United States Steel Corp., 319 A.3d       is an “employer” under the WPCL, it is not necessarily
       174 (Pa.1974).                                             dispositive. Thus, a plaintiff must “show [the defendant]
                                                                  was actively involved in corporate policy-making, such
                                                                  as corporate decision-making or corporate advisement on
                      d. Unpaid Wages                             matters of pay or compensation” (i.e. being the contracting
                                                                  party for the payment of wages). Id. at 91; see also Walsh v.
Plaintiff sues under Wage Payment Protection and Collection
                                                                  Alarm Sec. Group, Inc., 95 F. App'x. 399, 402 (3d Cir.2004)
Law (“WPCL”), 43 Pa. Cons Stat. § 260.1 and the Fair Labor
                                                                  (holding that the WPCL “imposes personal liability on high-
Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., for paid
                                                                  ranking corporate officers for employees' unpaid wages.”).
maternity leave, failure to provide two weeks' notice pay
on termination, and failure to pay for time worked and for
                                                                  To illustrate when a corporate officer was or was not a
overtime. Plaintiff's sole basis for her claim is that despite
                                                                  policy-making officer, the Hirsch court cited several cases.
the absence of a written policy, Costenbader was given two
                                                                  For instance, though a defendant was authorized to sign
weeks' notice pay, but Costenbader herself acknowledged that
                                                                  checks on the corporate checking account, where there was
the Wengerds had not instituted any policy regarding notice
                                                                  no evidence that “he actively participated in decisions or
pay. (Costenbader Dep., Doc. 62, Ex. F, 211:16–21). See
                                                                  gave advice regarding pay or compensation,” but rather
Morosetti v. Louisiana Land and Exploration Co., 522 Pa.
                                                                  “that he merely carried out decisions made by others, ....
492, 564 A.2d 151, 153 (Pa.1989) ( “A company may indeed
                                                                  there [was] no basis for appellee's liability, other than by
have a policy upon which they intend to act, given certain
                                                                  virtue of holding office as corporate secretary.” Id. at 91
circumstances or events, but unless they communicate that
                                                                  (citing Mohney v. McClure, 568 A.2d 682, 685–66 (Pa.1990)
policy as part of a definite offer of employment they are free
                                                                  (granting summary judgment for the defendant (Hanak)
to change as events may require.”). There is no evidence that
                                                                  because the plaintiff failed to produce evidence that Hanak
DES required notice before an employee resigns; therefore
                                                                  was actively involved in corporate decision-making). In
there was no legally enforceable policy of DES entitling any
                                                                  Hirsch itself, the Superior Court affirmed the trial court's
employee to two weeks of notice pay under 43 Pa. Con. Stat.
                                                                  ruling that the plaintiff, a company VP, was not an employer
§ 291.
                                                                  (and was thus entitled to relief as an employee of the
                                                                  defendant-president under the WPCL) because even though
 *11 Plaintiff also claims that Steven is liable under the
                                                                  he had the authority to sign binding documents as the
WPCL as an employer, whereas Defendants argue that Steven
                                                                  corporation's assistant secretary, that authority was derived
is not an employer as defined by case law. Under the WPCL,
                                                                  from the direction of the Board of Directors and his superiors.
an employer “[i]ncludes every person, firm, partnership,
                                                                  Hirsch “had no independent authority to settle claims or write
association, corporation, receiver or other officer of a court
                                                                  check to pay creditors.... While he dealt administratively
of this Commonwealth and any agent or officer of any of
                                                                  with unemployment compensation claims filed by former
the above-mentioned classes employing any person in this
                                                                  employees, he had no independent authority to hire and
Commonwealth.” 43 PA. CONS.STAT. § 260.2a. Under the
                                                                  fire employees, or to bind the corporation to agreements or
plain terms of the statute, at first blush, Steven would appear
                                                                  obligations,” absent the approval of his superiors. Id. at 90.
to be liable as the Vice–President of DES.

                                                                   *12 Here, the undisputed evidence shows that Steven is
However, “[t]o hold an agent or officer personally liable
                                                                  a minority shareholder of DES (S. Wengerd Dep., Doc.
for unpaid wages, evidence of an active role in decision
                                                                  62, Ex. B, 15:5–11) and the Vice–President. (Id. at 12:10–
making is required.” Hirsch v. EPL Techs., Inc., 910 A.2d
                                                                  12). His duties include being responsible for accounting,
84, 88 (Pa.Super.Ct.2006) (citing Int'l Ass'n of Theatrical
                                                                  employee payroll matters, and warehousing. (Id. at 12:21–
Stage Employees, Local Union No. 3 v. Mid–Atl. Promotions,
                                                                  24). The evidence also shows that he was the point of
Inc., 856 A.2d 102, 105 (Pa.Super.Ct.2004) in which the
                                                                  contact between DES and the Unemployment Compensation
court found the defendant was not an “employer” under the
                                                                  Board. (Doc. 70, Exs.Y, Z). However, no evidence has been
WPCL because though he was a production manager, he
                                                                  presented that indicates whether Steven has independent
had no authority to make independent hiring decisions or
                                                                  authority to make policy or employment decisions or whether
to enter binding employment contracts)) (internal quotation
                                                                  he can enter contracts binding DES. In fact, Steven testified
marks omitted). Though a defendant's title as a corporate
                                                                  that he acts under the authority of his father, David, and
officer may be relevant to the determination of whether he


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            9
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 36 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

that he does not supervise the employees. (Id. at 23:19–           1378 (Pa.Super.Ct.1995) (“if the ... employer discharged
24:4). Thus, Plaintiff has failed to meet her burden showing       [plaintiff] because he had made a claim for unemployment
that Steven is actively involved in the corporate decision-        compensation during a period when he was not working
making process. Like Hanak in Mohney, Steven is a “non-            and earning income, the discharge will constitute a violation
functioning corporate officer” who bears the title of Vice–        of public policy and will support a tort claim for wrongful
President and performs some administrative work, but who           discharge.”).
lacks independent authority to do much else. Mohney, 568
A.2d at 683. Thus, the Court will grant summary judgment on         *13 Defendants attempt to distinguish Highhouse by saying
this claim in favor of Steven.                                     that Plaintiff was terminated before she filed her claim for
                                                                   unemployment benefits, because she allegedly quit or was
Therefore, the Court will grant summary judgment to                terminated on June 28, 2008, and she filed for unemployment
Defendants with respect to notice pay and will grant summary       benefits on July 1, 2008. Thus, she could not have been
judgment to Steven Wengerd in the entirety of this count.          terminated in retaliation for something that had not yet
Defendants did not move for summary judgment on the issues         occurred. However, there is conflicting evidence in the record
of paid maternity leave or failure to pay for time worked/         as to when and whether Plaintiff was terminated. Steven told
overtime under either the WPCL or FLSA, so those claims            the Unemployment Compensation Board that Plaintiffs last
will stand for trial against the remaining defendants.             day had been on June 28. (Employer Questionnaire, Doc. 70,
                                                                   Ex. Q). However, in a letter to the Board, Steven said that
                                                                   she went on maternity leave on July 1, 2008 and subsequently
                                                                   informed DES that she was not going to return to work.
                    e. Wrongful Discharge
                                                                   (Doc. 70, Ex. Y). Meanwhile, Plaintiff's Petition for Appeal
The parties disagree whether David can be held liable              indicated that David terminated her by phone on August 29.
in his individual capacity on a wrongful discharge claim.          (Doc. 62, Ex. M, Petition for Appeal from Unemployment
Defendants claim that common law wrongful discharge                Compensation Board).
claims can be brought only against employers and cannot
be brought against individuals under a supervisory theory of       Because Plaintiff's actual termination date is a material fact
liability. Hrosik v. Latrobe Steel Co., No. 94–1361, 1995 WL       that is in dispute, the ruling in Highhouse does not justify
456212 (W.D.Pa. Apr.25, 1995); Leslie v. Philadelphia 1976         an award of summary judgment for Defendants. Therefore,
Bicentennial Corp., 332 F.Supp. 83, 93 (E.D.Pa.1971) (saying       the Court will dismiss David from this count but will deny
it is “necessary that [the plaintiff] allege that [individual      Defendants' motion for summary judgment on it.
defendants] acted in their individual capacities, as opposed to
corporate capacities.”). See also Brennan v. Cephalon, Inc.,
No. 04–3241, 2005 WL 2807195 (D.N.J. Oct.25, 2005). Here,                       f. Fraud/tortious misrepresentation
every fact alleged about David has been about him acting in
his corporate capacity as owner of DES, so based on Brennan,       Plaintiff claims David suggested she go on unemployment
Hrosik, and Leslie, the Court will dismiss him in his individual   (Gentile Dep., Doc. 62, Ex. E, 89:2–90:7, 94:2–9), whereas
capacity.                                                          David claims that Plaintiff offered to go on unemployment
                                                                   instead of taking maternity leave (DW2 Dep., Doc. 70, Ex. B,
In Pennsylvania, an employer may discharge an at-will              70:10–20). Despite this dispute of facts, as a matter of law,
employee for any reason whatsoever, subject to a few               Plaintiff does not have a cause of action.
narrow exceptions. An employee may bring a cause of action
for a termination of that employment “only in the most             Plaintiff was an at-will employee, and as such, has no cause
limited circumstances, where the termination implicates a          of action for relying on David's promises that he would re-
clear mandate of public policy.” Weaver v. Harpster, 601           hire her on October 1, 2008. See Paul v. Lankenau Hosp.,
Pa. 488, 975 A.2d 555, 563 (Pa.2009). Pennsylvania courts          524 Pa. 90, 569 A.2d 346 (Pa.1990); see also Brethwaite v.
have recognized a public policy exception to the at-will           Cincinnati Milacron Marketing Co.., No. 94–3621, 1995 WL
employee doctrine when an employee files an unemployment           232519 (E.D.Pa. Apr.19, 1995) (“Since a claim of negligent
compensation claim. Weaver, 975 A.2d at 564 (citing                misrepresentation requires that a plaintiff have justifiably
Highhouse v. Avery Trans., 443 Pa.Super. 120, 660 A.2d 1374,       relied on the alleged misrepresentation, and an employer's



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          10
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 37 of 102
Gentile v. DES, Properties, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 2792347

                                                                      extent that paragraphs 16, 19, 27, 29, 31, 32, 34, 37, 40, 44,
promise is not something which an employee can justifiably
                                                                      49, 50, 51, 52, 54, 55, 56, 60, 64, 66 and the remainder of
rely upon when the employment relationship is at will, this
                                                                      paragraphs 15, 25, and 33 are inflammatory, irrelevant, or
claim must fail.”).
                                                                      merely opinions or conclusions of law, the Court assigns no
                                                                      evidentiary value to them.
There are a few cases that support Plaintiffs position. See,
e.g., Mulgrew v. Sears Roebuck & Co., 868 F.Supp. 98,
                                                                      The Court also grants summary judgment in favor of
104 (E.D.Pa.1994) (allowing fraudulent misrepresentation
                                                                      Defendants on Count I (pregnancy discrimination), Count
claim to stand). However, Brethwaite distinguished Mulgrew
                                                                      III (tortious interference against Defendants DES and David
because the court in Mulgrew did not discuss the at-will status
                                                                      Wengerd), Count IV (notice pay and with respect to Steven
of the plaintiff before determining that the plaintiff could
                                                                      Wengerd), Count V (with respect to David Wengerd from the
move forward on the claim for fraud. The Court doubts that
                                                                      wrongful discharge claim), and Count VI (fraud).
Pennsylvania courts would recognize Plaintiff's fraud count
as a valid claim based on her status as an at-will employee,
                                                                      The claims remaining for trial are: Count I: sexual harassment
so the Court will grant the motion for summary judgment on
                                                                      based on gender and hostile work environment for failure
this count.
                                                                      to take prompt immediate action, Count II; retaliation for
                                                                      engaging in protected activity, Count IV: WPCL and FLSA
                                                                      claims for maternity leave, overtime, and time worked,
                       V. Conclusion                                  and Count V: wrongful discharge under public policy. The
                                                                      remaining defendants are DES, CQH, and CDH on all counts,
For the above reasons, the Court will grant in part and deny in
                                                                      except for Count IV under which David also remains as a
part Defendants' Motion to Strike and Motion for Summary
                                                                      defendant. A separate Order follows.
Judgment.

 *14 As agreed to by the parties, the relevant portions of            All Citations
paragraphs 15, 21, 25, and 33 are stricken from Plaintiff's
Answer to the Statement of Facts. (Doc. 74, Ex. B). To the            Not Reported in F.Supp.2d, 2012 WL 2792347


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               11
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 38 of 102




                         D
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 39 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

                                                                       1099, 1106 n. 3 (3d Cir.1989); 28 U.S.C. § 636(b)
                                                                       (1)(c)). “In this regard, Local Rule of Court 72.3
                  2013 WL 5701637
                                                                       requires ‘written objections which ... specifically
    Only the Westlaw citation is currently available.
                                                                       identify the portions of the proposed findings,
             United States District Court,
                                                                       recommendations or report to which objection is
                 M.D. Pennsylvania.
                                                                       made and the basis for those objections.’ ” Id.
            Arthur L. HAIRSTON, Plaintiff,                             (citing Shields v. Astrue, Civ. A. No. 07–417, 2008
                          v.                                           WL 4186951, at *6 (M.D.Pa. Sept. 8, 2008)).
           Harley LAPPIN, et al., Defendants.                   2      Plaintiff's objections are nothing more than attempt
                                                                       to re-litigate the merits of the Defendants' summary
                     No. 1:11–cv–1379.
                                                                       judgment motion and a recitation of his claims.
                              |
                                                                       Because we find the reasoning, analysis and
                      Oct. 18, 2013.
                                                                       recommendations of the Magistrate Judge to be
Attorneys and Law Firms                                                entirely correct and utterly without error, we
                                                                       decline to conduct a discussion of the Plaintiff's
Arthur L. Hairston, Petersburg, VA, pro se.                            non-meritorious objections herein.

G. Thiel, U.S. Attorney's Office, Scranton, PA, for             1. The Report and Recommendation of Chief Magistrate
Defendants.                                                     Judge Martin C. Carlson (Doc. 146) is ADOPTED in its
                                                                entirety.


                          ORDER                                 2. Defendants' motion for summary judgment (Doc. 107) is
                                                                GRANTED.
JOHN E. JONES III, District Judge.
                                                                3. Plaintiff's pending miscellaneous motions (Docs.135, 137,
 *1 AND NOW, this 18th day of October, 2013, upon               139, 144) are DENIED AS MOOT.
consideration of the report and recommendation of Chief
United States Magistrate Judge Martin C. Carlson (Doc.          4. The Clerk of Court shall CLOSE the file on this case.
146), recommending that Defendants' motion for summary
judgment (Doc. 107) be granted and all other pending motions
(Docs.135, 137, 139, 144) be denied as moot, and, after an
independent review of the record, and noting that Plaintiff               REPORT AND RECOMMENDATION

filed objections 1 (Docs.148) to the report on September 18,    SUSAN E. SCHWAB, United States Magistrate Judge.
2013, and that Defendants filed a response (Doc. 149) on
October 2, 2013, to which the Plaintiff filed a reply (Docs.    Before the Court is a motion to dismiss and for summary
150 and 151) on October 10, 2013, and the Court finding         judgment filed by the defendants in this civil rights matter.
Judge Carlson's analysis to be thorough, well-reasoned, and     For the reasons set forth herein, I recommend that the motion
fully supported by the record, and the Court further finding    be granted.
the Plaintiff's objections to be without merit 2 and squarely
addressed by Judge Carlson's report, it is hereby ORDERED       I. Background.
that:
                                                                   A. Procedural History.
1                                                               On July 25, 2011, the plaintiff, Arthur Hairston (“Hairston”),
       Where objections to a magistrate judge's report and
       recommendation are filed, the court must perform         a federal prisoner currently detained at the Allenwood Low
       a de novo review of the contested portions of the        Security Correctional Institution in White Deer, Pennsylvania
       report. Supinski v. United Parcel Serv., Civ. A.         (“LSCI Allenwood”), initiated this Bivens 1 action, under
       No. 06–0793, 2009 WL 113796, at *3 (M.D. Pa.             28 U.S.C. § 1331, by filing a complaint. Doc. 1. In the
       Jan. 16, 2009) (citing Sample v. Diecks, 885 F.2d        complaint, Hairston named the following 18 defendants: (1)
                                                                the Federal Bureau of Prisons (“FBOP”); (2) H. Lappin,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 40 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

Director at the Bureau of Prison's (“BOP”) Central Office           On August 31, 2011, Hairston responded to Judge Smyser's
in Washington, D.C.; (3) H. Watts, the National Appeals             order, strenuously objecting to it and making it clear that
Administrator at the BOP Central Office; (4) J.L. Norwood,          he planned on standing on the allegations contained in his
the BOP Northeast Regional Director; (5) W. Scism, the              original complaint. Doc. 10. Thus, he re-filed his complaint,
Warden at LSCI Allenwood; (6) D. Zickefoose, the Warden             which was docketed as an amended complaint, reasserting the
at Federal Correctional Institution at Fort Dix, New Jersey         same claims against the same defendants. 2 See Doc. 11.
(“FCI Fort Dix”); (7) Dr. J. Miller, a physician at LSCI
Allenwood; (8) D. Spotts, the Assistant Health Services             2      Hairston sues the defendants in their individual and
Administrator (“AHSA”) at LSCI Allenwood; (9) R. Henry–
                                                                           official capacities. Doc. 11.
Ali, a Physician's Assistant (“PA”) at LSCI Allenwood; (10)
A. Lopez De Salle, the Clinical Director at FCI Fort Dix;           Magistrate Judge Smyser then conducted a second screening
(11) Dr. S. Sulayman, a physician at FCI Fort Dix; (12) Dr.         analysis recommending that: (1) the claims against the FBOP
J. Chung, a physician at FCI Fort Dix; (13) Dr. Turner–             be dismissed because a Bivens claim cannot be brought
Foster, a physician at FCI Fort Dix; (14) S. Syjontian, a PA        against a federal agency; (2) the claims against Lappin,
at FCI Fort Dix; (15) J. Nash, the Warden at FCI Schuylkill;        Watts, and Norwood be dismissed for Hairston's failure to
(16) Dr. Ronald Ross, a physician at FCI Schuylkill; and            allege personal involvement and for failing to allege facts
(17)-(18) “John Does,” PAs at FCI Schuylkill. Id. at 1–5. In        from which it could be reasonably inferred that they were
general, Hairston raised an Eighth Amendment claim against          deliberately indifferent to his serious medical needs; (3) the
the defendants claiming that they were deliberately indifferent     claims about the level of medical care that he received at FCI
to his serious medical condition from 2001 to present. See          Schuylkill from 2001 to 2004 were barred by the statute of
generally Doc. 1. Hairston sought compensatory damages              limitations; and (4) that the claims against the defendants at
against each defendant. Id. He also filed two motions to            FCI Fort Dix be severed and transferred to the District of New
proceed in forma pauperis. Docs. 2 & 5.                             Jersey. See Doc. 14.

1                                                                   Subsequently, the Court reviewed Judge Smyser's report and
        Bivens v. Six Unknown Named Agents of the Fed.
                                                                    recommendation, adopting it in part and denying it in part.
        Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999,
                                                                    Doc. 22. Specifically, the Court: (1) dismissed the complaint
        29 L.Ed.2d 619 (1971). Bivens stands for the
                                                                    with respect to Lappin; (2) permitted the claims against Watts
        proposition that “a citizen suffering a compensable
                                                                    and Norwood to proceed through discovery to determine
        injury to a constitutionally protected interest could
                                                                    their level of personal involvement; (3) permitted the claims
        invoke the general federal-question jurisdiction of
                                                                    against the defendants at FCI Schuylkill to proceed because
        the district courts to obtain an award of monetary
                                                                    of “the possibility that the events that occurred at FCI
        damages against the responsible federal official.”
                                                                    Schuylkill might be considered related to later events to such
        Butz v. Economou, 438 U.S. 478, 504, 98 S.Ct.
                                                                    an extent that they are part of a continuing violation”; and
        2894, 57 L.Ed.2d 895 (1978).
                                                                    (4) declined to sever the FCI Fort Dix defendants. See Doc.
 *2 Thereafter, Magistrate Judge Smyser screened Hairston's         22. Additionally, the case was remanded to Judge Smyser
complaint under 28 U.S.C. § 1915A. According to Judge               for further proceedings. Id. No ruling was made with respect
Smyser, Hairston's complaint was deficient in a number of           to Magistrate Judge Smyser's recommendation to dismiss
respects. Doc. 9 at 5. In particular, Judge Smyser determined       the FBOP from the amended complaint. Two days later,
that: (1) the complaint failed to state a claim against the FBOP,   Judge Smyser ordered the Clerk to serve Hairston's amended
because a Bivens action cannot be brought against a federal         complaint (Doc. 24), and the defendants subsequently waived
agency; (2) some of Hairston's claims were barred by the            service.
statute of limitations; (3) Hairston failed to allege personal
involvement on the part of defendants Lappin, Watts, and            After waiving service, the defendants filed an answer to
Norwood; and (4) the complaint violated Fed. R.Civ. P. 20(a).
                                                                    Hairston's amended complaint on April 5, 2012. 3 Doc. 64.
Id. at 5–9. Nevertheless, Judge Smyser gave Hairston leave to
                                                                    Then, after discovery closed on July 13, 2012 (see Doc. 48),
amend, and he granted Hairston's motions to proceed in forma
                                                                    the defendants filed a motion to dismiss and for summary
pauperis. Doc. 9.
                                                                    judgment. Doc. 107. Following an extension of time, the
                                                                    defendants filed a brief in support, a statement of facts, and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 41 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

other documents. Docs. 117, 118, 119, & 120. Afterwards,          has not returned to either FCI Schuykill or FCI Fort Dix. Id.
Hairston filed a timely brief in opposition, an answer to the     at ¶¶ 3, 5.
defendants' statement of facts, and other documents. Docs.
128, 129, & 129–1. The defendants did not file a reply brief
and their time for doing so has since expired. The motion,           2. Hairston's Medical History at FCI Schuylkill.
therefore, is ripe for disposition on the merits.                 On October 9, 2001, Hairston underwent an intake screening
                                                                  at FCI Schuylkill. Id. at ¶ 7. During the screening, Hairston
3                                                                 revealed that he was taking Naproxen, Clonidine, and Elavil,
       In the meantime, Hairston filed a slew of motions
                                                                  and he also voiced complaints of back pain. Id. at ¶ 8, 9.
       including a motion for recusal against Judge
                                                                  Additionally, Hairston revealed that he was taking Percocet
       Smyser, a motion for summary judgment, a motion
                                                                  before being imprisoned and that Naproxen was not helping.
       for preliminary injunction, and a motion to appoint
                                                                  Id. at ¶ 10. As a result, Hairston received prescriptions for
       counsel. None of Hairston's motions affected the
                                                                  Naproxen, Clonidine, and Elavil, and he was added to the
       outcome of the case as reflected in the docket.
                                                                  chronic care clinic (“CCC”). Id. at ¶ 11.
       With respect to his motion to appoint counsel,
       however, Judge Smyser conditionally granted it by
                                                                  On October 16, 2001, Hairston was seen by Dr. Ross for
       finding that the case appeared to be complex and
                                                                  complaints of pain “deep in his spine.” Id. at ¶ 12. Dr.
       likely required the use of expert witnesses. Doc.
                                                                  Ross' plan for Hairston's treatment included a follow-up by
       54 at 7–12. Thus, Judge Smyser requested that
                                                                  an orthopedic specialist, x-rays of his back, and he added
       the Panel Administrator for the Middle District's
                                                                  Motrin to the list of Hairston's prescribed medications. Id.
       Pro Bono Program help find counsel to represent
                                                                  at ¶ 14, 15. Hairston, however, refused a refill prescription
       Hairston. Id. But, on June 4, 2012, the order was
                                                                  for Elavil and Naproxin. Id. at ¶ 13. Additionally, a request
       vacated, because the Panel Administrator informed
                                                                  for an x-ray of Hairston's lumbar spine was submitted, and it
       the Court that no attorney could be secured. Doc.
                                                                  was ultimately performed on October 22, 2001. Id. at ¶ 16,
       79.
                                                                  17. The x-ray revealed that Hairston's “[v]ertebral alignment
                                                                  and intervertebral disc spaces [were] normal.... The vertebral
   B. Factual Statement.                                          bodies [were] of normal height. The paraspinous soft tissues
 *3 As stated, in his amended complaint, Hairston asserts that    [was] unremarkable.” Id. at ¶ 18.
he is bringing this action against the defendants for violating
his Eighth Amendment rights i n that they failed to timely,       On October 25, 2001, Hairston was presented to health
adequately, and properly treat his pre-imprisonment medical       services with back pain and his medication was adjusted. Id. at
condition relating to his back. See Doc. 11 at ¶ 2. According     ¶¶ 19, 21. Moreover, Hairston informed health services that he
to Hairston, while imprisoned, the defendants (1) refused         had a history with a herniated disc arising out of a car accident.
to provide him with Percocet, which he had taken for 17           Id. at ¶ 20. Four days later, on October 29, 2001, Dr. Ross
years before being sentenced; (2) failed to act upon requests     submitted a written request for an orthopedic consultation by
for medical treatment; (3) denied him medical treatment; (4)      Dr. Perkins. Id. at ¶ 22. Thereafter, on November 7, 2001,
failed to follow the recommended course of treatment; and         Hairston was evaluated by Dr. Perkins, for his chronic low
(5) denied him access to a physician “capable of evaluating       back pain. Id. at ¶ 23. Based on his evaluation, Dr. Perkins
the need for treatment.” Id. at ¶¶ 31(a)-(e). The undisputed      diagnosed Hairston with chronic lumbar degenerative disc
material facts reveal the following.                              disease (“DDD”) and drug dependency. Further, Dr. Perkins
                                                                  recommended that Hairston be considered for an analgesic
                                                                  replacement of Percocet. Id. at ¶¶ 24, 25.
   1. Hairston's Institutional Assignments.
On June 1, 2001, Hairston entered federal custody. Doc. 118
                                                                   *4 In early November 2001, Hairston submitted an
at ¶ 1. From October 9, 2001, to January 5, 2004, Hairston
                                                                  Inmate Request to Staff requesting that he be provided
was imprisoned at FCI Schuylkill. Id. at ¶ 2. On January 5,
                                                                  with the medication recommended by Dr. Perkins. Id. at
2004, Hairston was transferred to FCI Fort Dix where he was
                                                                  ¶ 26. According to the defendants, however, in response
detained until May 12, 2010. Id. at ¶ 4. Hairston was then
                                                                  to Hairston's request, he was reminded about Dr. Perkins'
moved to L SCI Allenwood, where he remains in custody. Id.
                                                                  diagnosis that he had a drug dependency and of his refusal
at ¶ 6. Since he was transferred to LSCI Allenwood, Hairston
                                                                  to accept the pain medication already offered to him. Id. at ¶


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 42 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

27. Hairston was also informed that if he changed his mind                certain paragraphs of the Defendants' Statement of
he could sign up for a sick call to start pain management                 Material Undisputed Facts, he has not pointed to
treatment. Id. The next day, Dr. Ross provided Hairston with              record evidence to support such denials. Therefore,
information regarding another pain medication, but Hairston               pursuant to Local Rule 56.1, those material facts
refused it. Id. at ¶¶ 30–31. Moreover, the defendants point out           are deemed to be admitted.”).
that when Hairston was evaluated for his high blood sugar, he      A month later, on January 15, 2002, Hairston went to health
indicated that “he could get his blood sugar down if he could      services and complained of back pains. Id. at ¶ 47. At that
get his narcotic pain meds.” Id. at ¶ 28. It was also documented   visit, Hairston's medication was adjusted. Id. at ¶ 48. Then,
that Hairston was very resistant to any suggestions other          on February 1, 2002, Hairston again complained of back pain.
than narcotic medications. Id. Similarly, on November 21,          Id. at ¶ 49. On that date, Hairston was educated on pain
2001, Hairston was seen by Dr. Ross for complaints of pain         management and relaxation techniques, it was noted that he
in his back, hips, and legs, which he indicated had been           was obese, and his medication was adjusted. Id. at ¶¶ 50–52.
controlled by Percocet for 17 years. Id. at ¶ 32. Hairston,
though, refused to consider any other medication. Id. at ¶         Subsequently, on March 4, 2002, and again on April 4, 2002,
33. Moreover, Dr. Ross assessed Hairston with chronic back         Hairston's prescriptions for Motrin were filled. Id. at ¶¶ 53,
pain syndrome, and wrote in his notes that Percocet could          54. Thereafter, on April 9, 2002, Hairston requested and was
not be provided “because of restrictions” at the prison. Id.       provided with a back support. Id. at ¶ 55. One month later,
at ¶¶ 34–35. Additionally, Dr. Ross noted that a referral to a     Dr. Ross resigned from the BOP for an undisclosed reason.
pain consultant should be considered and aggressive physical       Id. at ¶ 56.
therapy would be the most beneficial treatment approach. Id.
at ¶¶ 36–37.                                                        *5 After Dr. Ross resigned, Hairston made several more
                                                                   complaints of back pain. Id. at ¶¶ 57–60, 62, 65. Based on
Less than a week later, Hairston made additional complaints        his complaints, the medical staff adjusted his medications,
of back pain and, again, refused pain medication. Id. at ¶¶ 38,    provided him with education on his condition, suggested
39. Thereafter, Hairston was referred to a psychiatrist and to     a weight reduction plan that included the need for him to
the regional medical director for evaluation. Id. ¶ 40.            exercise, and advised him to elevate his legs. Id. at ¶¶ 61, 64,
                                                                   66, 67, 69. On November 19, 2002, Hairston advised that he
On December 12, 2001, Hairston was again seen by Dr. Ross          gained some relief by taking Motrin. Id. at ¶ 68.
for complaints of constant pain in both his hip and back. Id.
at ¶ 41. He claimed that he was having difficulty walking and      Two months later, at the beginning of 2003, an x-ray of
requested a cane. Id. at ¶ 42. Hairston also referenced the need   Hairston's spine and pelvis was completed due to his history
for Percocet, and he refused a pain management specialist. Id.     of low back pain and pelvic nocturnal pain. Id. at ¶ 70. The
at ¶¶ 43, 44. As a result, Dr. Ross prescribed Motrin and gave     radiology report, at that time, reflected that the L3–4 disc
Hairston a cane. Id. at ¶ 45. Less than 45 minutes later, Dr.      space was slightly narrowed and that the remainder of the
Ross observed Hairston walking from health services without        lumbar spine and pelvic bones were unremarkable. Id. at ¶
limping. 4 See id. at ¶ 46.                                        71. As a result, on April 1, 2003, and May 19, 2003, Hairston
                                                                   was seen at the CCC, which included an orthopedic clinic.
4                                                                  Id. at ¶¶ 72, 75. During those evaluations, Hairston's back
       Hairston attempts to rebut this particular claim by
       merely asserting that this is not true; however,            condition was discussed, his medications were reviewed, and
       he has not submitted a declaration, affidavit, or           his obesity continued to be noted. Id. at ¶¶ 73, 74, 76.
       any other form of admissible evidence to dispute
       this statement of fact. See Doc. 129 at ¶ 46. In            On September 2 and December 11, 2003, Hairston was
       addition, like most of his denials, he fails to cite        seen in the CCC, at which time his back condition and
       to relevant portions of the record supporting his           medications were reviewed. Id. at ¶¶ 77–80. It was further
       position. As such, the defendants' statement of             noted that Hairston “[was] seeking narcotic analgesics” and
       facts should be deemed uncontested and, therefore,          he threatened to seek an administrative remedy if he was not
       undisputed. See, e.g., Bronson v. White, NO. 1:05–          provided with Percocet or Tylenol for his back pain. Id. at ¶
       CV2150, 2007 WL 3033865, at *1 n. 1 (M.D.Pa.                81. Approximately four weeks later, Hairston was transferred
       Oct.15, 2007) (“Although Plaintiff has denied               to FCI Fort Dix. Id. at ¶¶ 82, 89.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 43 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

                                                                   prescription and reiterated to Hairston that he should continue
                                                                   eating oatmeal, dieting, and exercising. Id. at ¶ 113.
   3. Hairston's Administrative Remedy History at FCI
   Schuylkill.                                                     On July 11, 2005, Dr. Foster met with Hairston on yet another
During his imprisonment at FCI Schuylkill, Hairston filed          occasion. Id. at ¶ 114. According to Dr. Foster's report,
20 administrative remedies, only two of which related to his       Hairston's subjective rating of pain was “None.” Id. at ¶
medical treatment at the facility. See id. at ¶¶ 83, 88. Of the    115. Still, Dr. Foster recommended that Hairston continue
two administrative remedies he filed concerning his medical        exercising, eating oatmeal, and remain on Indocin for pain.
treatment, the first was on April 8, 2002, and the second, on      Id. at ¶ 116.
April 22, 2002. Id. at ¶¶ 84, 86. The first remedy was rejected
because it was filed at the wrong level, and the second was        Months later, on February 13, 2006, for reasons undisclosed,
not appealed to the Regional Office. Id. at ¶¶ 85, 87–88.          Dr. Sulay man requested an MRI for Hairston. Id. at ¶ 119.
                                                                   According to the radiologist, the MRI revealed a posterior
                                                                   disc herniation as well as post-surgical changes of the
   4. Hairston's Medical History at FCI Fort Dix.
                                                                   spine, with a mild loss of vertebral body height. Id. at ¶
Hairston arrived at FCI Fort D ix on February 3, 2004. Id.
                                                                   120. Thereafter, Dr. Sulayman treated Hairston on several
at ¶ 89. His first recorded visit to the CCC at Fort Dix was
                                                                   occasions from May to December 2006, and he continued
March 2, 2004. At that visit, Hairston received an x-ray of
                                                                   Hairston on pain medication, educated him on dieting and
his hips, pelvis, and lumbar spine. Id. at ¶¶ 90, 93. The report
                                                                   exercising, and provided him with lifting restrictions. Id. at ¶
indicated Hairston's history of back and bilateral hip pain. Id.
                                                                   ¶ 121–22.
at ¶ 91. The x-ray impressions were normal. Id. at ¶¶ 92, 94–
95. In addition, Hairston met with Dr. Foster to discuss his
                                                                   In April 2007, Hairston's Indocin was refilled and a new
conditions, including Orthopedic Rheumatology. Id. at ¶ 96.
                                                                   pain prescription (Piroxicam) was ordered. Id. at ¶¶ 123–
                                                                   24, 127. On April 16, 2007, Hairston complained that the
At the first visit, Dr. Foster noted Hairston's obesity and
                                                                   Piroxicam was having side effects and he requested that
complaints of pain that increased in severity throughout
                                                                   the medication be replaced with Motrin. Id. at ¶¶ 125–26.
the course of the day. Id. at ¶¶ 97–98. Moreover, Dr.
                                                                   The following month, Hairston was prescribed Elavil to help
Foster prescribed Indocin (a non-steroidal anti-inflammatory,
                                                                   alleviate pain. Id. at ¶¶ 128–29. Subsequently, in both June
antipyretic, and analgesic drug used to relieve pain, fever, and
                                                                   and December 2007, Dr. Sulayman met with Hairston. Id. at
inflammation) and recommended that Hairston eat oatmeal
                                                                   ¶¶ 130–31, 135. At their June meeting, Hairston refused a
four times per week, stretch five minutes per day, five days a
                                                                   physical examination. Id. at ¶ 132. Then, at their December
week, and that he continue with aerobics four times per week.
                                                                   meeting, Hairston informed Dr. Sulay man that his pain was
Id. at ¶¶ 99–100.
                                                                   only a two or three on a ten point scale. Id. at ¶ 135.
 *6 On June 1, 2004, and on September 14, 2004, Dr. Foster
                                                                   On July 29, 2008, Dr. Foster met with Hairston, at which
met with Hairston in the CCC, at which time it was noted
                                                                   time Hairston stated that he had “used all drugs except for
that he had gained one pound, was still considered obese, and
                                                                   ecstasy” before his imprisonment. Id. at ¶ 138. Hairston
his prescription for Indocin was continued. Id. at ¶¶ 102–06.
                                                                   also informed Dr. Foster that he exercised daily, alternating
Several months later, on February 7, 2005, PA Syjongtian met
                                                                   between cardiovascular and strength training, that he did pull-
with Hairston for complaints of pain. Id. at ¶ 107. Hairston's
                                                                   ups, used a stair master, did dips, and played basketball.
prescription for Indocin was refilled. Id. at ¶ 108. Moreover,
                                                                   Id. at ¶¶ 139–40. Further, at the end of the visit, Hairston
PA Syjongtian issued Hairston an “Idle, Convalescent, and
                                                                   handed Dr. Foster an Inmate Request to Staff form requesting
Change in Word Classification Status” restricting him to
                                                                   a narcotic for his lower back and hip pain. Id. at ¶ 141.
“idle” status until February 10, 2005. Id. at ¶ 109. Then, on
                                                                   Dr. Foster responded to Hairston's request in writing, stating
April 8, 2005, Dr. Foster met with Hairston again. On that
                                                                   that “[i]n this correctional setting especially and in any
occasion, Hairston informed Dr. Foster that his pain was a
                                                                   environment long term narcotic use to control pain associated
two or three on a scale of one to nine. In addition, Dr. Foster
                                                                   with musculoskeletal etiology is inappropriate.” Id. at ¶ 142.
noted that Hairston had gained eight pounds. Id. at ¶¶ 110–
                                                                   Instead, Hairston was prescribed non-narcotics for his back
12. Based on his condition, Dr. Foster continued the Indocin
                                                                   pain. Id. at ¶ 143.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 44 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

                                                                  his medication, Hairston refused it, and the prescription was
 *7 Hairston was next seen by Dr. Chung, on February 2,           discontinued. Id. at ¶ 175.
2009, at which time he continued to complain of low back
pain and insisted on a strong pain killer. Id. at ¶¶ 145–46. He   In January 2010, Dr. Chung evaluated Hairston on a couple
refused other medications. Id. at ¶ 147. Several months later,    occasions, because he continued to complain about having
on July 22, 2009, Hairston was seen again by Dr. Chung. Id. at    back pain. See id. at ¶¶ 177, 178, 181, 185. According to Dr.
¶ 149. According to his report, Hairston insisted on a narcotic   Chung's notes, Hairston was not taking his pain medication,
for pain control, and he was both cynical and uncooperative.      Hairston was still obese, he was walking normal, and he was
Id. at ¶ 150. Then, on August 18, 2009, it was noted that         able to progress through all range of motion without pain. Id.
Hairston had refused his Elavil prescription because it was       at ¶¶ 179, 182, 184, 186.
being crushed. Id. at ¶ 151. This occurred despite the fact
that the pharmacist had twice explained that the medication        *8 On March 8, 2010, an MRI of Hairston's lumbar
needed to be crushed before giving it to him. Id. at ¶¶ 134,      spine was conducted and reflected considerable loss of
152. As well, because he stopped taking that medication, his      intervertebral disc height. Id. at ¶ 187. According to Dr.
prescription for it was discontinued on September 19, 2009.       Miller's declaration, the changes to Hairston's back are likely
Id. at ¶ 153.                                                     a combination of degeneration through the normal aging
                                                                  process, but it is accelerated due to posttraumatic changes
After several weeks passed, PA Syjontian met with Hairston,       from calcium and scarring. Id. at ¶ 188.
who complained of back pain, and also indicated that
the Idocin prescription was not helping. Id. at ¶¶ 154–           Two months later, Hairston was transferred to LSCI
55. Additionally, Hairston requested to see a neurosurgeon,       Allenwood, where he remains. Id. at ¶¶ 189, 199.
stating that he had already discussed this with the attending
physician. Id. at ¶ 157. In turn, PA Syjontian ordered a
Ketoralac injection, submitted a request for Hairston to            5. Hairston's Administrative Remedy History at FCI
consult with a neurosurgeon, and explained the utilization          Fort Dix.
review procedures for such a request with Hairston. Id. at        While Hairston was imprisoned at FCI Fort Dix, he filed
¶¶ 158–59. On December 1, 2009, Hairston returned to the          74 administrative remedies. Id. at ¶ 190. Only one of the
CCC, made more complaints of back pain, and explained that        administrative remedies that he filed related to his medical
he was seen by PA Syjontian, who gave him a toradol shot          condition.
for pain, but that the pain had become unbearable again by
the afternoon. Id. at ¶¶ 160, 163. Accordingly, the Clinical      In particular, on December 21, 2009, Hairston submitted
Director, Dr. Lopez De Lasalle, was consulted and an order        a Request for Administrative Remedy to the Warden
was placed for a daily Nalbuphine Hydrocholoride Injection.       complaining of severe leg and lower back pain which he
Id. at ¶ 164. The next day, however, Hairston returned to the     claimed hurt whenever he walked or moved. Id. at ¶ 191.
CCC, reasserted his complaints of back pain, and ended up         Hairston, therefore, requested medication, a first floor pass,
receiving a prescription for Acetominophen/Codeine. Id. at ¶      examination by a medical specialist, and his immediate
166. Then, two days later, Dr. Chung reevaluated Hairston,        release from prison. Id. at ¶ 192. The remedy was denied in a
who again complained of back pains, and a consultation            response signed by Zickefoose. Id. at ¶ 193–94. Afterwards,
with a neurosurgeon and an MRI was ordered. Id. ¶ 167–            on January 24, 2010, Hairston appealed the denial of his
68. The next week, however, Hairston returned and met with        administrative remedy to the Regional Office, which, in turn,
PA Syjongtian, who noted that Hairston was self-medicating        was denied on February 26, 2010. Id. at ¶¶ 195–96. The
with the prescription medication Indocin. Id. at ¶¶ 169–70.       Regional Office's response was signed for Regional Director
Consequently, the Indocin was replaced with Gabapentin. Id.       Norwood, by someone else. Id. at ¶ 197. Subsequently,
at ¶ 171.                                                         Hairston's final appeal to the Central Office was denied by
                                                                  Watts on July 21, 2010. Id. at ¶ 198.
Two weeks later, on December 28, 2009, PA Syjontian saw
Hairston throwing his prescribed Gabapentin in the garbage.
                                                                    6. Hairston's Medical History at LSCI Allenwood.
Id. at ¶ 174. Despite being educated on the need to take
                                                                  Hairston arrived at LSCI Allenwood on May 20, 2010,
                                                                  and underwent an initial health screen wherein he disclosed


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 45 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

having chronic back pain. Id. at ¶¶ 199–201. During                Following his evaluation with the neurosurgeon, PA Henry–
the screen, his medications and medical history were               Ali submitted a request on January 25, 2011, for Hairston
also reviewed, and he was prescribed a new medication,             to undergo physical therapy. Id. at ¶¶ 246–47. A week later,
Indomethacin. Id. at ¶¶ 202–03.                                    Dr. Miller met with Hairston for over an hour, discussed
                                                                   Hairston's ongoing pain, discussed his concern about
In June 2010, PA Henry–Ali met with Hairston, who                  Hairston's continued use of Toradol injections, suggested
complained of back pains. Id. at ¶¶ 210–11, 213. Henry–Ali         alternative treatments, and explained that PA Henry–Ali's
approved Hairston to see a neurosurgeon and gave Hairston          physical therapy request was referred to the Utilization
a Toradol injection to help alleviate pain. Id. at ¶ 212, 214–     Review Committee (“URC”) for decision. Id. at ¶¶ 248–
15. Additionally, on July 2 and 15,, 2010, Hairston was given      50, 252, 254. Hairston, though, refused to consider any of
two more injections at Henry–Ali's request. Id. at ¶ 216–17.       the treatment options available to him other than to state
                                                                   that it would be deliberately indifferent to not follow the
Thereafter, on July 30, 2010, Dr. Miller met with Hairston,        neurosurgeon's recommendation. See id. at ¶ 251–52. Then,
who was insistent on what course of treatment he desired.          towards the end of February, PA Henry–Ali met with Hairston
Id. at ¶¶ 217–19. Dr. Miller offered different medications to      again for his complaints. Id. at ¶ 259. PA Henry–Ali offered
help control and manage Hairston's pain, but Hairston refused      Hairston Gabapentin to help alleviate the pain, but Hairston
them. Id. at ¶ 220. Nevertheless, Dr. Miller compromised with      refused the offer due to a “controversial lawsuit.” Id. at ¶¶
Hairston and provided him with a daily Toradol injection for       260–61.
a period of 30 days. Id. at ¶ 221. Four days later, Hairston
met with Dr. Miller again, to assess his medical problems.         Subsequently, on March 10, 2011, Hairston was seen by a
Id. at ¶ 222. During the visit, Dr. Miller discussed concerns      physical therapist, who attempted to demonstrate exercises
about continuing the injections and suggested other options.       that he could do for his back. Id. at ¶ 262. Hairston, though,
Id. at ¶¶ 223–24. Hairston, however, was resistant to the new      was not attentive and stated that he could not concentrate
suggestions and stated that he believed the medical staff was      because his hands were cuffed behind his back. Id. at ¶¶ 262–
being deliberately indifferent to his pain. Id. at ¶¶ 225–26. On   63. Instead of complying, Hairston requested hot rocks and an
the same day, shortly after meeting with Dr. Miller, Hairston      ultrasound machine to be used for the pain. Id. at ¶ 264. The
went to sick call and was seen by another staff member. Id.        physical therapist informed Hairston that those would not be
at ¶ 228. Hairston told the staff member that (s) he was being     options for the type of problems that he had with his back. Id.
deliberately indifferent to his pain, (s) he was discriminating    at ¶ 265.
against him, and he only wanted to be seen by PA Henry–
Ali. Id. at ¶¶ 229–30. Moreover, Hairston refused to take his      Two weeks later, at the end of March, PA Henry–Ali
prescribed medication or to try an alternative medication for      submitted a request for follow up physical therapy and
his pain. Id. at ¶ 231.                                            recommended that it be completed before April 7, 2011.
                                                                   Id. at ¶ 266–67. The URC, however, denied the request
 *9 Thereafter, Hairston met with PA Henry–Ali three               commenting that Hairston “refus[ed] basic step treatments.”
more times between September and November 2010 with                Id. at ¶ 269; Doc. 120–1 at 77.
complaints of back pains. Id. at ¶¶ 232, 235, 238. At those
visits, Hairston refused to take medication offered to him, but    On April 26, 2011, Hairston was seen by Dr. Miller in
he did receive at least one injection. Id. at ¶¶ 233–40. Also,     the CCC where his medical problems were discussed and
Hairston requested to see a neurosurgeon, but he was already       reviewed. Id. at ¶ 270. Furthermore, it was noted that Hairston
scheduled to see one in January 2011. See id. at ¶ 240.            was not willing to try any of the changes to his medication
                                                                   that had been previously recommended by Dr. Miller. Id.
On January 18, 2011, Hairston was evaluated by a                   at ¶ 271. Then, on May 10, 2011, PA Henry–Ali spoke to
neurosurgeon, who opined Hairston had a lumbar cyst,               Hairston regarding his daily sick call requests and offered him
Lumbar Canal Stenosis, and severe degenerative lumbar disc         other medication options to assist with managing his pain, but
disease. Id. at ¶ 243. The neurosurgeon advised Hairston           Hairston walked away and refused. Id. at ¶¶ 272–74. Though,
to participate in physical therapy or else surgery was a           on the next day, Hairston requested Motrin, and PA Henry–
possibility. Id. at ¶¶ 244–45.                                     Ali prescribed it for him. Id. at ¶ 275.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 46 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

 *10 On October 14, 2011, after Hairston had previously
failed to report to health services to discuss long-term use            7. Hairston's Administrative Remedy History at LSCI
of Motrin (Id. at ¶¶ 278–79), Hairston approached Dr. Miller            Allenwood.
about ordering Motrin because he was indigent. Id. at ¶ 283.         While imprisoned at LSCI Allenwood, Hairston has filed
Hairston told Dr. Miller that he understood the need for him         52 administrative remedies concerning his detention there.
to limit his use of Motrin and assured Dr. Miller that he does       Id. at ¶ 314. With respect to his medical complaints, on
limit its use. Id. at ¶ 284. Thus, Dr. Miller provided him with      January 31, 2011, Hairston submitted an Informal Resolution
a prescription for it. Id. at ¶ 285.                                 Form complaining that, “[f]or 10 years now, the BOP and
                                                                     its staff have deliberately denied” the course of treatment
On October 25, 2011, Hairston was again seen by Dr. Miller at        recommended by Dr. Perkins. Id. at ¶ 315. According to the
the CCC. Id. at ¶ 286. Dr. Miller requested a physical therapy       defendants, in response, the Correctional Counselor replied
consultation for Hairston, and the request was approved. Id. at      that, AHSA Spotts informed him that Hairston had been
¶¶ 287–88. Then, in the middle of December, Hairston saw a           seen by a neurosurgeon, who gave his recommendation for
physical therapist. Id. at ¶ 294. The physical therapist showed      possible surgery and that he was scheduled to be seen by a
Hairston several pelvic exercises, and noted that Hairston had       physical therapist on their next visit. Id. at ¶ 316.
little trouble walking. See id. at ¶¶ 295–96.
                                                                      *11 On February 4, 2011, Hairston next submitted a Request
At the beginning of 2012, Hairston was next seen at sick call        for Administrative Remedy to the Warden asking that Dr.
complaining of severe back pain, stating that he could not           Perkins recommended course of treatment, from 10 years
work, and reminding the staff about the neurologist's surgery        earlier, be provided immediately. Id. at ¶ 317. In response,
recommendation if relief was not gained from physical                Warden Scism denied Hairston's request. Id. at ¶ 321. After
therapy. Id. at ¶¶ 297–98. Additionally, Hairston requested a        his request was denied by Scism, Hairston which was signed
“permanent pass convalescence” from work, a library pass in          for Norwood, by someone else, was denied. Id. at ¶¶ 323–
order to work on his lawsuit, and a recreation pass to work on       24. Finally, Hairston made a timely final appeal to the Central
his physical therapy exercises. Id. at ¶ 299.                        Office, but it was also denied. Id. at ¶ 325–26.


Thereafter, on February 1, 2012, Hairston met with the
                                                                     II. Legal Standards.
physical therapist again. Id. at ¶ 301. At the end of
the meeting, the physical therapist requested a follow-up               A. Rule 12(b)(1).
appointment in eight to twelve weeks. Id. at ¶ 302. Then, in         “A motion to dismiss under Rule 12(b)(1) challenges the
March, Dr. Miller met with Hairston, who stated that he had          jurisdiction of the court to address the merits of the plaintiff's
been doing his physical therapy and was up to five different         complaint.” Vieth v. Pennsylvania, 188 F.Supp.2d 532,
exercises. Id. at ¶¶ 303, 305–07. Two months later, Hairston         537 (M.D.Pa.2002) (quoting Ballenger v. Applied Digital
saw the physical therapist again. Id. at ¶ 311. During this visit,   Solutions, Inc., 189 F.Supp.2d 196, 199 (D.Del.2002)). When
the therapist noted that Hairston seemed disinterested in the        presented with a Rule 12(b)(1) motion, the plaintiff “will
program. Id. at ¶ 312.                                               have the burden of proof that jurisdiction does in fact exist.”
                                                                     Petruska v. Gannon Univ., 462 F.3d 294, 302 (3d Cir.2006);
Finally, according to Dr. Miller, future surgery may                 Kehr Packages v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d
become necessary if increased neurologic symptoms, such as           Cir.1991).
weakness or bowel or bladder dysfunction are presented, but it
will only be offered if progressive problems make it necessary       There are two types of Rule 12(b)(1) motions. A motion to
and conservative treatment measures are ineffective. Id. at          dismiss under Rule 12(b)(1) may present either a facial or
¶ 350. In addition, Hairston continues to be followed by a           factual challenge to subject matter jurisdiction. See Petruska,
neurosurgeon as part of his treatment, he continues to be seen       462 F.3d at 302 n. 3; Mortensen v. First Fed. Sav. & Loan
in CCC, his diabetes is monitored daily, he has follow up            Ass'n, 549 F.2d 884, 891 (3d Cir.1977); see also Carpet
appointments scheduled with a specialist, and he is currently        Grp. Int'l v. Oriental Rug Imps. Ass'n, 227 F.3d 62, 69 (3d
being prescribed Motrin and Gabapentin for pain. Id. at ¶¶           Cir.2000). A “facial attack” assumes that the allegations of
348, 351–55.                                                         the complaint are true, but contends that the pleadings fail to
                                                                     present an action within the court's jurisdiction. Mortensen,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 47 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

549 F.2d at 891. The motion should only be granted if it            (quoting Time Share Vacation Club v. Atlantic Resorts, Ltd.,
appears with certainty that the court's assertion of jurisdiction   735 F.2d 61, 66 n. 9 (3d Cir.1984)).
would be improper. Id.; Carpet Grp., 227 F.3d at 69.

The second form of a Rule 12(b)(1) motion is a “factual                C. Rule 12(b)(6).
attack,” which argues that, while the pleadings themselves          Defendants have also filed a motion which, in part, seeks
facially establish jurisdiction, one or more of the factual         dismissal of the amended complaint on the grounds that
allegations is untrue, thereby causing the matter to fall outside   Hairston has not stated a claim upon which relief can be
the court's jurisdiction. Mortensen, 549 F.2d at 891. On a          granted, as provided by Rule 12(b)(6) of the Federal Rules
factual attack, the court must evaluate the merits of the           of Civil Procedure. The motion, however, goes beyond
disputed allegations, because “the trial court's ... very power     a simple motion to dismiss under Rule 12(b)(6) because
to hear the case” is at issue. Id.; Carpet Grp., 227 F.3d at        it is accompanied by evidentiary documents outside the
69; Kenny, 2009 U.S. Dist. LEXIS 8322 at *5–6, 2009 WL              pleadings contravening Hairston's claims. Moreover, Rule
276511 (citing Berardi v. Swanson Mem'l Lodge No. 48 of             12(d) provides as follows:
Fraternal Order of Police, 920 F.2d 198, 200 (3d Cir.1990)
( [I]n making its determination, the court is not confined to
examining the face of the pleading, but may consider other                       If, on a motion under Rule 12(b)(6) or
evidence demonstrating the existence or lack of jurisdiction).                   (12)(c), matters outside the pleadings
                                                                                 are presented to and not excluded by
In short, on a facial attack, the allegations of the complaint                   the court, the motion must be treated
are “taken as true.” Cohen v. Kurtzman, 45 F.Supp.2d 423,                        as one for summary judgment under
428 (D.N.J.1999). In a motion attacking the factual existence                    Rule 56. All parties must be given a
of subject matter jurisdiction, however, “no presumptive                         reasonable opportunity to present all
truthfulness attaches to the allegations in the complaint.” Id.                  the material that is pertinent to the
Furthermore, when a motion under Rule 12 is based on more                        motion.
than one ground, the Court should consider the subject matter
jurisdiction challenges first, because if it must dismiss claims
for lack of subject matter jurisdiction, then all other defenses    Fed. R.Civ. P. 12(d).
and objections become moot. See In re Corestates Trust Fee
Litig., 837 F.Supp. 104, 105 (E.D.Pa.1993).                         Here, the Court will not exclude the evidentiary materials
                                                                    accompanying the defendants' motion to dismiss because
                                                                    Hairston has also been given a reasonable opportunity to
   B. Rule 12(b)(2).                                                present material relevant to the motion. Thus, defendants'
 *12 Rule 12(b)(2) provides for dismissal for lack of               motion to dismiss for failure to state a claim and for summary
personal jurisdiction. Once a defendant has raised lack of          judgment shall be treated solely as seeking summary
personal jurisdiction as a defense, the burden to prove that        judgment.
jurisdiction exists in the forum state lies with the plaintiff;
a court “must accept all of the plaintiff's allegations as
true and construe disputed facts in favor of the plaintiff.”           D. Rule 56.
Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d                Rule 56(a) provides that “[t]he court shall grant summary
Cir.2002). However, a plaintiff must show “with reasonable          judgment if the movant shows that there is no genuine dispute
particularity” enough contact between the defendant and the         as to any material fact and the movant is entitled to judgment
forum as to support a prima facie case in favor of the exercise     as a matter of law.” Fed.R.Civ.P. 56(a). Through summary
of personal jurisdiction by the forum state. Burger King            adjudication a court is empowered to dispose of those claims
Corp. v. Rudzewicz, 471 U.S. 462, 477, 105 S.Ct. 2174, 85           that do not present a “genuine dispute as to any material fact,”
L.Ed.2d 528 (1986); Mellon Bank v. Farino, 960 F.2d 1217,           Fed.R.Civ.P. 56(a), and for which a trial would be “an empty
1223 (3d Cir.1992). Thus, a Rule 12(b)(2) motion “requires          and unnecessary formality.” Univac Dental Co. v. Dentsply
resolution of factual issues outside the pleadings, i.e., whether   Int'l, Inc., No. 07–0493, 2010 U.S. Dist. LEXIS 31615, at *4,
in personam jurisdiction actually lies.” Clark v. Matsushita        2009 WL 6315330 (M.D.Pa. Mar.31, 2010). The substantive
Elec. Indus. Co., Ltd., 811 F.Supp. 1061, 1064 (M.D.Pa.1993)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 48 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

law identifies which facts are material, and “[o]nly disputes        of Medicine & Dentistry of N.J., 223 F.3d 220, 223, n. 2 (3d
over facts that might affect the outcome of the suit under the       Cir.2000), citing Stelwagon Mfg. v. Tarmac Roofing Sys., Inc.,
governing law will properly preclude the entry of summary            63 F.3d 1267, 1275, n. 17 (3d Cir.1995). In this regard it has
judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,            been aptly observed that:
248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). A dispute about a
material fact is genuine only if there is a sufficient evidentiary
basis that would allow a reasonable fact finder to return a                      It is clear that when considering a
verdict for the non-moving party. Id. at 248–49.                                 motion for summary judgment, a court
                                                                                 may only consider evidence which
 *13 The moving party has the initial burden of identifying                      is admissible at trial, and that a
evidence that it believes shows an absence of a genuine issue                    party cannot rely on hearsay evidence
of material fact. Conoshenti v. Pub. Serv. Elec. & Gas Co.,                      when opposing a motion for summary
364 F.3d 135, 145–46 (3d Cir.2004). Once the moving party                        judgment. See Buttice v. G.D. Searle &
has shown that there is an absence of evidence to support the                    Co., 938 F.Supp. 561 (E.D.Mo.1996).
nonmoving party's claims, “the non-moving party must rebut                       Additionally, a party must respond to
the motion with facts in the record and cannot rest solely on                    a hearsay objection by demonstrating
assertions made in the pleadings, legal memoranda, or oral                       that the material would be admissible
argument.” Berckeley Inv. Group. Ltd. v. Colkitt, 455 F.3d                       at trial under an exception to hearsay
195, 201 (3d Cir.2006); accord Celotex Corp. v. Catrett, 477                     rule, or that the material is not hearsay.
U.S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). If                         See Burgess v. Allstate Ins. Co.,
the nonmoving party “fails to make a showing sufficient to                       334 F.Supp.2d 1351 (N.D.Ga.2003).
establish the existence of an element essential to that party's                  The mere possibility that a hearsay
case, and on which that party will bear the burden at trial,”                    statement will be admissible at trial,
summary judgment is appropriate. Celotex, 477 U.S. at 322.                       does not permit its consideration at
Summary judgment is also appropriate if the non-moving                           the summary judgment stage. Henry v.
party provides merely colorable, conclusory, or speculative                      Colonial Baking Co. of Dothan, 952
evidence. Anderson, 477 U.S. at 249. There must be more                          F.Supp. 744 (M.D.Ala.1996).
than a scintilla of evidence supporting the nonmoving party
and more than some metaphysical doubt as to the material
facts. Id. at 252; see also, Matsushita Elec. Indus. Co. v.           *14 Bouriez v. Carnegie Mellon Univ., No. 02–2104,
Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89            2005 WL 2106582,*9 (W.D.Pa.Aug.26, 2005). Thus, a party
L.Ed.2d 538 (1986). In making this determination, the court          may not rely upon inadmissible hearsay assertions to avoid
must “consider all evidence in the light most favorable to the       summary judgment. Therefore, where a party simply presents
party opposing the motion.” A.W. v. Jersey City Pub. Schs.,          inadmissible hearsay declarations in an attempt to establish a
486 F.3d 791, 794 (3d Cir.2007).                                     disputed material issue of fact, courts have typically rebuffed
                                                                     these efforts and held instead that summary judgment is
Moreover, a party who seeks to resist a summary judgment             appropriate. See, e.g., Synthes v. Globus Medical, Inc.,
motion by citing to disputed material issues of fact must            No. 04–1235, 2007 WL 2043184 (E.D.Pa. July 12, 2007);
show by competent evidence that such factual disputes                Bouriez v. Carnegie Mellon Univ., No. 02–2104, 2005 WL
exist. Further, “only evidence which is admissible at trial
                                                                     2106582,*9 (W.D.Pa.Aug.26, 2005); Carpet Group In t'l
may be considered in ruling on a motion for summary
                                                                     v. Oriental Rug Importers Assoc., Inc., 256 F.Supp.2d 249
judgment.” Countryside Oil Co., Inc. v. Travelers Ins. Co.,
                                                                     (D.N.J.2003). Similarly, it is well-settled that: “[o]ne cannot
928 F.Supp. 474, 482 (D.N.J.1995). This rule applies with
                                                                     create an issue of fact merely by ... denying averments ...
particular force to parties who attempt to rely upon hearsay
                                                                     without producing any supporting evidence of the denials.”
statements to establish material issues of fact, which would
                                                                     Thimons v. PNC Bank, NA, 254 F.App'x 896, 899 (3d
preclude summary judgment. With respect to such claims, it
                                                                     Cir.2007) (citation omitted). Thus, “[w]hen a motion for
is well-settled that: “In this circuit, hearsay statements can
                                                                     summary judgment is made and supported ..., an adverse party
be considered on a motion for summary judgment [only] if
                                                                     may not rest upon mere allegations or denial.” Fireman's
they are capable of admission at trial.” Shelton v. University
                                                                     Ins. Co. Of Newark NJ v. DuFresne, 676 F.2d 965, 968 (3d


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 49 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

Cir.1982), see Sunshine Books, Ltd. v. Temple University, 697     2010); Debrew v. Auman, 354 F. App'x 639, 641 (3d Cir.2009)
F.2d 90, 96 (3d Cir.1982). “[A] mere denial is insufficient       (“no claims [under Bivens ] could properly be brought against
to raise a disputed issue of fact, and an unsubstantiated         Defendants in their official capacities.”) (citation omitted).
doubt as to the veracity of the opposing affidavit is also not    As such, the FBOP and named defendants in their official
sufficient.” Lockhart v. Hoenstine, 411 F.2d 455, 458 (3d         capacities should be dismissed with prejudice based on the
Cir.1969). Furthermore, “a party resisting a [Rule 56] motion     doctrine of sovereign immunity, which strips the Court of
cannot expect to rely merely upon bare assertions, conclusory     subject matter jurisdiction over Hairston's claims for money
allegations or suspicions.” Gans v. Mundy, 762 F.2d 338, 341      damages. See Johnson v. U.S. Attorneys, CIV. A. 10–1643,
(3d Cir.1985) (citing Ness v. Marshall, 660 F.2d 517, 519 (3d     2010 WL 2991409, at *2–*3 (E.D.Pa. July 27, 2010).
Cir.1981)).

                                                                     2. Personal Jurisdiction.
III. Discussion.                                                  The defendants have also moved for dismissal under Fed.
In their motion to dismiss and for summary judgment, the          R. Civ.P. 12(b)(2) arguing that Watts and the FCI Fort D
defendants raise the following arguments: (1) the Court lacks     ix defendants lack sufficient contacts to be haled into court
subject matter jurisdiction over Hairston's claims against the    in Pennsylvania. 5 Doc. 117 at 12–15. Hairston provides no
FBOP and the named defendants in their official capacities,       argument or evidence to the contrary; therefore, based on the
because of the doctrine of sovereign immunity; (2) the Court      record before me, I agree with the defendants.
lacks personal jurisdiction over Watts, Zickefoose, Lopez
de Salle, Turner–Foster, Chung, Syjongtian, and Sulayman          5       The defendants' objection to personal jurisdiction
for insufficient contacts; (3) Watts, Norwood, Scism, Spotts,
                                                                          is timely under Fed.R.Civ.P. 12(b). After the Court
Zickefoose, and Nash lack personal involvement in the
                                                                          ordered that Hairston's complaint be served on
alleged constitutional violation and cannot be held liable
                                                                          them, the defendants waived service. Thereafter,
under respondeat superior; (4) the claims against the
                                                                          the defendants filed an answer to Hairston's
defendants at FCI Schuylkill are barred by the statute of
                                                                          amended complaint on April 5, 2012, wherein
limitations; (5) Hairston failed to exhaust his administrative
                                                                          they raised personal jurisdiction as an affirmative
remedies relative to the medical treatment he received at FCI
                                                                          defense. Doc. 64 at 12. Then, after discovery closed
Schuylkill; (6) Hairston fails to state an Eighth Amendment
                                                                          on July 13, 2012 (see Doc. 48), the defendants filed
claim in relation to his medical care; and (7) the defendants
                                                                          this motion, their first asserting any defense under
are entitled to qualified immunity. See Doc. 117 at 9. These
                                                                          Rule 12(b).
arguments will be addressed seriatim, but because the Court's
jurisdiction has been questioned, I am required to begin there.   “In deciding a motion to dismiss for lack of personal
                                                                  jurisdiction, we take the allegations of the complaint as true.”
                                                                  Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d
  A. Defendants' Motion to Dismiss for Want of                    Cir.1996). “But once a defendant has raised a jurisdictional
  Jurisdiction.                                                   defense, a plaintiff bears the burden of proving by affidavits
                                                                  or other competent evidence that jurisdiction is proper.” Id.
   1. Subject Matter Jurisdiction.
                                                                  Additionally, “when the court does not hold an evidentiary
 *15 The defendants have moved for dismissal under Fed.
                                                                  hearing on the motion to dismiss, the plaintiff need only
R.Civ.P. 12(b) (1), arguing that sovereign immunity bars
                                                                  establish a prima facie case of personal jurisdiction and the
Hairston's claims for money damages against the FBOP and
                                                                  plaintiff is entitled to have its allegations taken as true and all
the named defendants in their official capacities. Doc. 117 at
                                                                  factual disputes drawn in its favor.” Miller Yacht Sales, Inc. v.
11–12. For the following reason, I agree and recommend that
                                                                  Smith, 384 F.3d 93, 97 (3d Cir.2004).
the defendants' motion to dismiss be granted in this respect.

                                                                  In addition to the relevant burdens of proof, Federal Rule
Insofar as Hairston is suing the respective defendants for
                                                                  of Civil Procedure 4(e) authorizes federal courts to assert
money damages, the law is clear that Bivens “only authorizes
                                                                  personal jurisdiction over non-resident defendants to the
suit against federal officials in their individual capacities
                                                                  extent permissible under the law of the state where the district
and not against the United States [or its] federal agencies.”
                                                                  courts sits. Mellon Bank (East) PSFS, Nat'l Ass'n v. Farino,
Goodson v. Maggi, 2010 WL 1006901, *7 (W.D.Pa. Feb.22,
                                                                  960 F.2d 1217, 1221 (3d Cir.1992). The forum state in this


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 50 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

case is Pennsylvania, and its law permits courts within it to     declaration of Michael S. Romano, an attorney advisor at
exercise jurisdiction “to the fullest extent allowed under the    USP Lewisburg, in which he declares that such defendants
Constitution of the United States.” 42 Pa.C.S.A. §§ 5322(b).      neither own property nor conduct business in Pennsylvania. 6
The law also provides that jurisdiction “may be based on the      Doc. 119 at 4. In opposition, Hairston fails to explain how, or
most minimum contact with [the] Commonwealth allowed              provide evidence demonstrating that, these defendants have
under the Constitution of the United States.” 42 Pa.C.S.A.        minimum contacts with this forum such that they would
§§ 5322(b). Thus, the Court may properly exercise personal        anticipate being haled into court here. See Doc. 128 at 25–
jurisdiction over the defendants in this matter as long as        26. In fact, with respect to the defendants at FCI Fort Dix,
exercise of that jurisdiction does not violate due process.       all of their alleged wrongful conduct occurred solely within
Mellon, supra, 960 F.2d at 1221.                                  the State of New Jersey, without any hint or suggestion of
                                                                  contact with the Commonwealth of Pennsylvania. As well,
 *16 In that regard, personal jurisdiction may be exercised       the only evidence of Watts' involvement in this case arose
either under the theory of general jurisdiction or under the      out of Hairston's final appeal to the Central Office, for the
theory of specific jurisdiction. First, “[w]hen a state has       denial of his administrative remedy at FCI Fort Dix. Even
general jurisdiction over a party, that party can be haled        assuming that fact alone created a sufficient minimum contact
into court in that state regardless of whether the subject        to hale Watts into this Court, that particular administrative
matter of the cause of action has any connection with the         remedy originated out of FCI Fort Dix, in New Jersey,
forum.' ” Pennzoil Products Co. v. Colelli & Associates,          and concerned Hairston's treatment there. Thus, none of the
149 F.3d 197, 200 (3d Cir.1998) (quoting Farino, supra            relevant defendants had sufficient minimum contacts with
960 F.2d at 1221)). To establish general jurisdiction, “[a]       Pennsylvania, and, as such, I conclude that the defendants'
nonresident's contacts with the forum must be continuous          motion to dismiss under Fed.R.Civ. P. 12(b)(2) should be
and substantial'....” Id. (quoting Provident National Bank v.     granted with respect to Watts and the FCI Fort Dix defendants.
California Federal Savings & Loan Assoc., 819 F.2d 434, 437
(3d Cir.1987)).                                                   6       The Court may consider affidavits in determining
                                                                          the existence of personal jurisdiction. See
Here, Hairston has not alleged or established that Watts and
                                                                          Patterson ex rel. Patterson v. FBI, 893 F.2d 595,
the FCI Fort Dix defendants had the type of continuous and
                                                                          603–04 (3d Cir.1990).
substantial contacts with Pennsylvania sufficient to support
general personal jurisdiction. Accordingly, we turn to the
question whether the Court has specific personal jurisdiction.        B. Defendants' Motion for Summary Judgment.

                                                                     1. Hairston's Claims against Norwood, Scism, Spotts,
In determining whether this court may exercise specific
                                                                     and Nash.
personal jurisdiction we examine the relationship among the
                                                                   *17 Defendants Norwood, Scism, Spotts, and Nash argue
defendant, the forum, and the litigation. Pinker v. Roche
                                                                  that Hairston has failed to establish that they had personal
Holdings Ltd., 292 F.3d 361, 368 (3d Cir.2002). “[T]he
                                                                  involvement in his medical care for purposes of establishing
exercise of specific personal jurisdiction requires that the
                                                                  a violation under the Eighth Amendment. In addition, they
plaintiff's cause of action is related to or arises out of the
                                                                  argue that Hairston's Eighth Amendment claims against them
defendant's contacts with the forum.' ” Toys “R” US, Inc.
                                                                  should be dismissed because respondeat superior cannot form
v. Step Two, S.A., 318 F.3d 446, 451 (3d Cir.2003) (quoting
                                                                  the basis of a Bivens action.
Pinker, supra, 292 F.3d at 368). Beyond this basic nexus,
the Due Process Clause requires “(1) that the defendant
                                                                  In order to state an actionable civil rights claim, a plaintiff
ha[ve] constitutionally sufficient minimum contacts' with the
                                                                  must plead two essential elements: (1) that the conduct
forum, ... and (2) that subjecting the defendant to the court's
                                                                  complained of was committed by a person acting under color
jurisdiction comports with traditional notions of fair play and
                                                                  of law; and (2) that said conduct deprived the plaintiff of a
substantial justice.' ” Id. (quoting Pinker, supra, 292 F.3d at
                                                                  right, privilege, or immunity secured by the Constitution or
368).
                                                                  laws of the United States. Groman v. Twp. of Manalapan, 47
                                                                  F.3d 628, 638 (3d Cir.1995). Further, it is well established
In connection with the relevant portion of the instant motion,
Watts and the FCI Fort Dix defendants have submitted the          that personal liability under § 1983 7 cannot be imposed
                                                                  upon a government official based on a theory of respondeat


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 51 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

superior. See, e.g., Rizzo v. Goode, 423 U.S. 362, 368, 96         denying Hairston's administrative remedy; instead, someone
S.Ct. 598, 46 L.Ed.2d 561 (1976); Hampton v. Holmesburg            else, for Norwood, signed the denial. As such, the defendants'
Prison Officials, 546 F.2d 1077, 1082 (3d Cir.1976). As well,      motion should be granted.
in the Third Circuit, a defendant's personal involvement in
alleged constitutional deprivations is a requirement in a civil
rights action, and a complaint must allege such personal             2. Hairston's Claims against the Defendants at FCI
involvement. Hampton, 546 F.2d at 1082. The complaint must           Schuylkill.
show that each named defendant was personally involved              *18 The defendants further move for summary judgment
in the events or occurrences upon which a plaintiff's claims       arguing that (1) Hairston's claims against the FCI Schuylkill
are based. Id. As the Court of Appeals stated in Rode v.           defendants are barred by the statute of limitations and (2)
Dellarciprete:                                                     Hairston failed to exhaust his administrative remedies. Doc.
                                                                   117 at 19–26.
7
       Bivens actions are the federal counterpart to § 1983
       claims brought against state officials. Egervary v.            a. Statute of Limitations.
       Young, 366 F.3d 238, 246 (3d Cir.2004) (citing              With respect to the first issue raised by the defendants here,
       Brown v. Philip Morris, Inc., 250 F.3d 789, 800 (3d         the statute of limitations applicable to a Bivens claim is
       Cir.2001)). “[C]ourts have generally relied upon            the state statute of limitations for personal injury claims.
       the principles developed in the case law applying           Lomax v. U.S. Senate Armed Forces Serv. Comm., 454 F.
       Section 1983 to establish the outer perimeters of           App'x 93, 95 (3d Cir.2011). In Pennsylvania, the applicable
       a Bivens claim against federal officials.” Schrob v.        statute is 42 Pa.C.S. § 5524(2), which provides a two-year
       Catterson, 948 F.2d 1402, 1409 (3d Cir.1991).               limitations period. See Fitzgerald v. Larson, 769 F.2d 160,
                                                                   162 (3d Cir.1985). The limitations period begins to run when
   A defendant in a civil rights action must have personal         the plaintiff knows or has reason to know of the injury that
   involvement in the alleged wrongs.... Personal involvement      constitutes the basis for the action. Sandutch v. Muroski, 684
   can be shown through allegations of personal direction          F.2d 252, 254 (3d Cir.1982) (per curiam).
   or of actual knowledge and acquiescence. Allegations
   of participation or actual knowledge and acquiescence,          Based on the date Hairston filed his complaint, in comparison
   however, must be made with appropriate particularity. 845       to the dates that he received treatment at FCI Schuylkill,
   F.2d 1195, 1207 (3d Cir.1998) (citations omitted). Courts       his claims appear time barred. But, Hairston argues and
   have also held that an allegation seeking to impose liability   alleges, however, that his claims are saved from the statute of
   on a defendant based on supervisory status, without more,       limitations by the continuing violations doctrine, which is an
   will not subject the official to section 1983 liability.        “equitable exception to the timely filing requirement.” Cowell
   Id. at 1208.                                                    v. Palmer Twp., 263 F.3d 286, 292 (3d Cir.2001) (quoting West
Here, I believe that Hairston has not sufficiently pleaded         v. Philadelphia Elec. Co., 45 F.3d 744, 754 (3d Cir.1995)).
facts demonstrating that Norwood, Scism, Spotts, and Nash          My analysis, therefore, cannot end here.
were personally involved with the alleged constitutional
violation. As the defendants point out, “[p]articipation in the    Under the continuing violation doctrine, “when a defendant's
afterthe-fact review of a grievance or appeal is not enough        conduct is part of a continuing practice, an action is timely
to establish personal involvement.” White v. Bledsoe, No.          so long as the last act evidencing the continuing practice
10–0146, 2011 WL 2292279, at *6 (M.D.Pa. Jun.8, 2011)              falls within the limitations period; in such an instance, the
(citing Rode, 845 F.2d at 1208 (finding that the filing of a       court will grant relief for the earlier related acts that would
grievance is insufficient to show actual knowledge necessary       otherwise be time barred.” Id. (quoting Brenner v. Local 514,
for personal involvement)). The situation would be different,      United Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283,
however, if Hairston alleged facts showing that the defendants     1295 (3d Cir.1991)). The doctrine is a narrow exception to
participated in or acquiesced in the alleged constitutional        the statute of limitations that is frequently invoked but rarely
violation, see, e.g., Farmer v. Carlson, 685 F.Supp. 1335,         found. See Voices for Independence (VFI) v. Pa. Dep't of
1338 (M.D.Pa.1988), but, liberally construed, I do not find        Transp., C.A. No. 06–78, 2007 WL 2905887 (W.D.Pa. Sept.
that Hairston meets his burden. Additionally, the record           28, 2007).
reflects that Norwood was not even personally involved with


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 52 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

Nevertheless, though it is rarely found, “[t]o establish that      In support of my decision, I believe that Ozoroski v.
a claim falls within the continuing violations [doctrine], the     Maue, 460 F. App'x 94 (3d Cir.2012) is instructive. In
plaintiff must do two things. First, he must demonstrate that      that case, Ozoroski was a state prisoner who brought
at least one act occurred within the filing period: The crucial    an action under 42 U.S.C. § 1983, alleging that the
question is whether any present violation exists. Next, the        prison health services and medical personnel deprived him
plaintiff must establish that the [al sporadic acts.” West, 45     of necessary medical treatment during his incarceration.
F.3d at 755. In examining this second step, “courts should         Ozoroski, 460 F.App'x at 96. According to the Third
consider at least three factors: (1) subject matter-whether the    Circuit's opinion, Ozoroski suffered a bowel perforation while
violations constitute the same type ..., tending to connect them   imprisoned and underwent an operation in 1993. Id. He
in a continuing violation; (2) frequency-whether the acts are      subsequently underwent multiple corrective surgeries, yet he
recurring or more in the nature of isolated incidents; and         continued to experience abdominal problems and developed
(3) degree of permanence-whether the act had a degree of           a new illness. Id. Thereafter, Ozoroski repeatedly requested
permanence which should trigger the plaintiff's awareness          additional surgery to develop his issues, but the Pennsylvania
of and duty to assert his/her rights.” Cowell, 263 F.3d at         Department of Corrections (“DOC”) denied his requests. Id.
292 (citing West, 45 F.3d at 755 n. 9). The third factor,          Thirteen years after his initial surgery, Ozoroski was released
permanence, is the most important. Id. In considering this         to a drug rehabilitation center and, while staying there,
third factor, the court “must consider the policy rationale        underwent another surgical procedure. Id. Later, Ozoroski
behind the statute of limitations. That is, the continuing         filed his complaint in this Court, but summary judgment was
violations doctrine should not provide a means for relieving       ultimately granted under the statute of limitations despite
plaintiffs from their duty to exercise reasonable diligence        Ozoroski's claim that the continuing violations doctrine saved
in pursuing their claims.” Id. at 295. The burden is on the        his claims. Id.
plaintiff to demonstrate that the continuing violations doctrine
applies to toll the statute of limitations. Id. at 292.            Following the Court's grant of summary judgment, Ozoroski
                                                                   appealed to the Third Circuit. The Third Circuit, however,
 *19 Based on this standard, summary judgment should be            affirmed the Court's ruling given that one of the doctors
granted for the FCI Schuylkill defendants because Hairston         had no authority to provide Ozoroski with medical care at
has not met his burden of demonstrating that his claims are        the expiration of the doctor's contract, which had expired
saved by the continuing violation doctrine. In the amended         five years before the complaint was filed. Id. at 97.
complaint, the only named staff members at FCI Schuylkill          Additionally, the Third Circuit affirmed because (1) the
are Ross and Nash. 8 There are no allegations that Nash ever       conduct alleged against the other medical providers “was not
provided Hairston with medical treatment, and the record           connected to any continuing practice' but instead amounted
reflects the same. Doc. 11 at ¶ 78. Additionally, while            to isolated incidents” and (2) Ozoroski had filed a grievance
Hairston claims that Ross treated him from 2001 to 2004 (id.       in connection with the level of care against another doctor
at ¶ 81), the record reflects that Ross resigned from the FBOP     causing the Third Circuit to find that the doctor's conduct was
in 2002 and provided no medical care to Hairston after his         “sufficiently permanent to trigger [Ozoroski's] awareness of
resignation. See Doc. 118 at ¶ 56. As well, on April 22, 2002,     and duty to assert ... rights' during the limitations period.” Id.
Hairston filed an administrative remedy complaining about          (quoting Cowell, 263 F.3d at 292).
the medical treatment he was receiving at the prison. Id. at
¶ 86. Therefore, at that time, he was aware that he disagreed       *20 Similarly, here, Ross had no medical authority over
with his medical treatment and had the facts necessary to          Hairston once he resigned, and Hairston provides no evidence
put him on notice of the need to investigate his claims of         to the contrary in support of the allegation contained in his
deliberate indifference. Hairston did not act, however, and he     complaint. Further, the defendants' conduct was sufficiently
was subsequently transferred to another prison in 2004. Last,      permanent to trigger Hairston's awareness of, and duty to
his complaint was not filed until 2011. See Doc. 1.                assert, his rights during the limitations period once Hairston
                                                                   filed his administrative remedy on April 22, 2002. Therefore,
8                                                                  the defendants' motion for summary judgment should be
       Hairston also raises a claim against “John Does 1
       and 2,” PA's at FCI Schuylkill, but they have yet to        granted. 9
       be identified.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             14
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 53 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

9                                                                     indifference” is a subjective standard under Farmer-the
         Having found that summary judgment should
         be granted based on the governing statute of                 prison official-defendant must actually have known or been
         limitations, it is unnecessary to delve into                 aware of the excessive risk to inmate safety.
         the exhaustion issue. I note, however, that I
                                                                    Beers–Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir.2001).
         would recommend granting the defendants' motion
         with respect to their argument that Hairston
                                                                    By including a subjective intent component in this Eighth
         failed to exhaust his administrative remedies,
                                                                    Amendment benchmark, the courts have held that a mere
         despite Hairston's argument that the administrative
                                                                    generalized knowledge that prisons are dangerous places does
         remedies were unavailable to him (see Doc. 128
                                                                    not give rise to an Eighth Amendment claim. See Jones v.
         at 14, 34), given that he had an opportunity to
                                                                    Beard, 145 F. App'x 743 (3d Cir.2005) (finding no Eighth
         seek an extension of time for filing an appeal upon
                                                                    Amendment violation where inmate-plaintiff complained
         his transfer to another prison, see 28 C.F. R. §
                                                                    about cell mate who had a history of psychological problems,
         542.14(b).
                                                                    but where plaintiff failed to articulate a specific threat of harm
                                                                    during the weeks prior to an attack). In short, when “analyzing
   3. Hairston's Claims against the Defendants a t LSCI             deliberate indifference, a court must determine whether the
   Allenwood.                                                       prison official acted or failed to act despite his knowledge of
The remaining claims involve the LSCI Allenwood                     a substantial risk of serious harm.' Farmer v. Brennan, 511
defendants, which are timely and properly before the Court.         U.S. 825, 841, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). A
As stated, supra, Hairston asserts that he is bringing              prisoner plaintiff must prove that the prison official knows of
this action against the defendants for violating his Eighth         and disregards an excessive risk to inmate health or safety.'
Amendment rights in that they failed to timely, adequately,         Id. at 837.” Garvey v. Martinez, 08–2217, 2010 WL 569852,
and properly treat his pre-imprisonment medical condition           at *6 (M.D.Pa. Feb.11, 2010).
relating to his back. See Doc. 11 at ¶ 2. Specifically,
according to Hairston, the defendants (1) refused to provide         *21 These principles apply with particular force to Eighth
him with Percocet, which he had taken for 17 years before           Amendment claims premised upon inadequate medical care.
being sentenced; (2) failed to act upon requests for medical        In the medical context, a constitutional violation under the
treatment; (3) denied him medical treatment; (4) failed to          Eighth Amendment occurs only when state officials are
follow the recommended course of treatment; and (5) denied          deliberately indifferent to an inmate's serious medical needs.
him access to a physician “capable of evaluating the need           Estelle v. Gamble, 429 U.S. 97, 105, 97 S.Ct. 285, 50 L.Ed.2d
for treatment.” Id. at ¶¶ 31(a)-(e). The defendants disagree        251 (1976). To establish a violation of his constitutional right
by arguing that Hairston's claims do not rise to the level of       to adequate medical care in accordance with this standard,
deliberate indifference. Doc. 117 at 26–31.                         Hairston is required to point to evidence that demonstrates (1)
                                                                    a serious medical need, and (2) acts or omissions by prison
The Eighth Amendment explicitly prohibits cruel and unusual         officials that indicate deliberate indifference to that need.
punishment, which includes the unnecessary and wanton               Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.1999).
infliction of pain by prison officials. U.S. CONST. amend.
VIII; see also Rhodes v. Chapman, 452 U.S. 337, 345–46,             Deliberate indifference to a serious medical need involves
101 S.Ct. 2392, 69 L.Ed.2d 59 (1981); Whitley v. Albers, 475        the “unnecessary and wanton infliction of pain.” Estelle,
U.S. 312, 319, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986). In            429 U.S. at 104. Such indifference may be evidenced by
order to sustain a claim against prison officials for acting with   an intentional refusal to provide care, delayed provision
deliberate indifference, two requirements must be satisfied:        of medical treatment for non-medical reasons, denial of
                                                                    prescribed medical treatment, denial of reasonable requests
    (1) “the deprivation alleged must be, objectively,
                                                                    for treatment that results in suffering or risk of injury, Durmer
    sufficiently serious;” and (2) the “prison official must have
                                                                    v. O'Carroll, 991 F.2d 64, 68 (3d Cir.1993), or “persistent
    a sufficiently culpable state of mind.” Farmer v. Brennan,
                                                                    conduct in the face of resultant pain and risk of permanent
    511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811
                                                                    injury,” White v. Napoleon, 897 F.2d 103, 109 (3d Cir.1990).
    (1994) (quotation marks and citations omitted). In prison
    conditions cases, “that state of mind is one of deliberate
                                                                    It is also clear, however, that the mere misdiagnosis of a
    indifference' to inmate health or safety.” Id. “Deliberate
                                                                    condition or medical need, or negligent treatment provided


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 54 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

for a condition, is not actionable as an Eighth Amendment            support a claim of an eighth amendment violation.”....
claim because medical malpractice is not a constitutional            [The inmate] alleged no undue delay in receiving treatment
violation. Estelle, 429 U.S. at 106. “Indeed, prison authorities     and, as the district court noted, the evidence he presented
are accorded considerable latitude in the diagnosis and              established that he received timely care.... Although [an
treatment of prisoners.” Durmer, 991 F.2d at 67 (citations           inmate plaintiff] may have preferred a different course
omitted). Furthermore, in a prison medical context, deliberate       of treatment, [t]his preference alone cannot establish
indifference is generally not found when some significant            deliberate indifference as such second-guessing is not the
level of medical care has been offered to the inmate. Clark          province of the courts.
v. Doe, 2000 U.S. Dist. LEXIS 14999, 2000 WL 1522855, at
*2 (E.D.Pa. Oct.13, 2000) (“courts have consistently rejected      James, 230 F. App'x. at 197–198. (citations omitted).
Eighth Amendment claims where an inmate has received
some level of medical care”). Thus, such complaints fail as        In short, in the context of the Eighth Amendment, any
constitutional claims under § 1983 since “the exercise by          attempt to second-guess the propriety or adequacy of a
a doctor of his professional judgment is never deliberate          particular course of treatment is disavowed by courts since
indifference. See, e.g., Brown v. Borough of Chambersburg,         such determinations remain a question of sound professional
903 F.2d 274, 278 (3d Cir.1990) ( [A]s long as a physician         judgment. Inmates of Allegheny County Jail v. Pierce, 612
exercises professional judgment his behavior will not violate      F.2d 754, 762 (3d Cir.1979) (quoting Bowring v. Godwin, 551
a prisoner's constitutional rights.').” Gindraw v. Dendler, 967    F.2d 44, 48 (4th Cir.1977)).
F.Supp. 833, 836 (E.D.Pa.1997).
                                                                   There is a necessary corollary to this principle, limiting the
Applying this exacting standard, courts have frequently            reach of the Eighth Amendment in a prison medical setting. In
rejected Eighth Amendment claims that are based upon the           a case such as this, where the plaintiff's complaint reflects that
level of professional care that an inmate received; see, e.g.,     an inmate received some level of on-going medical care, it is
Ham v. Greer, 269 F. App'x 149 (3d Cir.2008); James Dep't          also well-established that non-medical correctional staff may
of Corrections, 230 F. App'x 195 (3d. Cir.2007); Gillespie         not be “considered deliberately indifferent simply because
v. Hogan, 182 F. App'x 103 (3d Cir.2006); Bronson v.               they failed to respond directly to the medical complaints of a
White, No. 05–2150, 2007 WL 3033865 (M.D.Pa. Oct.15,               prisoner who was already being treated by the prison doctor.”
2007); Gindraw v. Dendler, 967 F.Supp. 833 (E.D.Pa.1997),          Durmer v. O'Carroll, 991 F.2d 64, 69 (3d Cir.1993). The
particularly where it can be shown that significant medical        rationale for this rule has been aptly explained by the United
services were provided to the inmate but the prisoner is           States Court of Appeals for the Third Circuit in the following
dissatisfied with the outcome of these services. Instead, courts   terms:
have defined the precise burden which an inmate must sustain
in order to advance an Eighth Amendment claim against
a healthcare professional premised on allegedly inadequate                      If a prisoner is under the care
care, stating that:                                                             of medical experts ..., a non-
                                                                                medical prison official will generally
   *22 The district court [may] properly dis[miss an] Eighth                    be justified in believing that the
  Amendment claim, as it concerned [a care giver], because                      prisoner is in capable hands. This
  [the] allegations merely amounted to a disagreement over                      follows naturally from the division
  the proper course of his treatment and thus failed to                         of labor within a prison. Inmate
  allege a reckless disregard with respect to his ... care.                     health and safety is promoted by
  The standard for cruel and unusual punishment under the                       dividing responsibility for various
  Eighth Amendment, established by the Supreme Court in                         aspects of inmate life among guards,
  Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50                         administrators, physicians, and so on.
  L.Ed.2d 251 (1976), and its progeny, has two prongs: 1)                       Holding a non-medical prison official
  deliberate indifference by prison officials and 2) serious                    liable in a case where a prisoner was
  medical needs. “It is well-settled that claims of negligence                  under a physician's care would strain
  or medical malpractice, without some more culpable state                      this division of labor. Moreover, under
  of mind, do not constitute deliberate indifference.' ” “Nor                   such a regime, non-medical officials
  does mere disagreement as to the proper medical treatment


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 55 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

             could even have a perverse incentive                  Last, with respect to his complaint that he was not
             not to delegate treatment responsibility              provided with Percocet, which he was prescribed before
             to the very physicians most likely to                 his imprisonment, his claim still fails as a matter of law.
             be able to help prisoners, for fear                   See, e.g., Abdul–Wadood v. Nathan, 91 F.3d 1023, 1024–
             of vicarious liability. Accordingly, we               35 (7th Cir.1996) (inmate's disagreement with selection of
             conclude that, absent a reason to                     medicine and therapy for sickle cell anemia falls well short
             believe (or actual knowledge) that                    of demonstrating deliberate indifference); Hill v. Curcione,
             prison doctors or their assistants are                657 F.3d 116, 123 (2d Cir.2011) (prisoner's claim that
             mistreating (or not treating) a prisoner,             Motrin medication was insufficient and that stronger pain
             a non-medical prison official ... will                medication was required for his wrist injuries did not state
             not be chargeable with the Eighth                     a deliberate indifference claim); Reyes v. Gardener, 93
             Amendment scienter requirement of                     F. App'x 283, 285 (2d Cir.2004) (defendants' decision to
             deliberate indifference.                              prescribe Tylenol or Motrin to manage prisoner's pain and to
                                                                   administer Demerol or Morphine only when necessary did
                                                                   not constitute deliberate indifference); Harris v. Westchester
*23 Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.2004).            Cnty. Med. Ctr., No. 08 Civ. 1128, 2011 WL 2637429, at
                                                                   *3 (S.D.N.Y. July 6, 2011) (“The failure to provide stronger
Applying this standard, courts have repeatedly held that,          pain medication does not constitute deliberate indifference.”);
absent some reason to believe that prison medical staff are        Wright v. Genovese, 694 F.Supp.2d 137, 160 (N.D.N.Y.2010)
mistreating prisoners, non-medical corrections staff who refer     (“Differences in opinions between a doctor and an inmate
inmate medical complaints to physicians may not be held            patient as to the appropriate pain medication clearly do not
personally liable for medically-based Eighth Amendment             support a claim that the doctor was deliberately indifferent
claims. See, e.g., Johnson v. Doughty, 433 F.3d 1001 (7th          to the inmate's serious' medical needs.”); Veloz v. New York,
Cir.2006); Spruill v. Gillis, supra; Durmer v. O'Connor,           339 F.Supp.2d 505, 525 (S.D.N.Y.2004) (medical providers'
supra; Garvey v. Martinez, No. 08–2217, 2010 WL 569852             decision not to prescribe stronger pain medication than
(M.D.Pa. Feb.11, 2010); Hodge v. United States, No. 06–            Tylenol to address prisoner's back condition did not state a
1622, 2007 WL 2571938 (M.D.Pa.Aug.31, 2007).                       claim for deliberate indifference); Ortiz v. Makram, No. 96
                                                                   Civ. 3285, 2000 WL 1876667, at *9–10 (S.D.N.Y. Dec.21,
Here, the defendants do not dispute that Hairston had a serious    2000) (doctor's decision to prescribe Motrin in lieu of
medical need. In fact, the undisputed evidence demonstrates        Percocet for prisoner's medical condition did not amount to
that Hairston has a long history of back pain. At the same time,   deliberate indifference, even when that decision contravened
however, the record is replete with instances where Hairston       recommendation of specialist). And, while surgery was
met with physicians and medical staff at LSCI Allenwood,           recommended, but delayed to await the effects of other forms
including a neurosurgeon; he was also prescribed medication        of treatment, his disagreement with the medical staff that
to manage his pain; he was given opportunities to participate      he was in need of surgery also fails to establish deliberate
in physical therapy; alternatives were discussed with him;         indifference. See Czajka v. Caspari, 995 F.2d 870, 871 (8th
his diabetes was monitored daily; he was provided with x-          Cir.1993) (holding that an inmate's mere disagreement with
rays and MRI's; and he was provided with injections for            doctor's informed decision to delay surgery does not establish
pain. At no time does the record reflect that any of the           Eighth Amendment claim). Consequently, the defendants'
physicians or medical staff at LSCI Allenwood turned their         motion for summary judgment should be granted. 10
backs on Hairston or refused to provide him with any form of
treatment. Instead, Hairston complains about the level of care     10     Given the record in this matter, should the Court
and treatment that he received. But, some significant level
                                                                          disagree with my recommendations to dismiss
of medical care was offered to him, and his claims should
                                                                          other defendants in this matter, I nonetheless
be denied on that basis alone. Moreover, as stated above,
                                                                          recommend that summary judgment should be
none of the non-medical prison staff can be held accountable
                                                                          granted to them, because there is simply no
given that he remained under constant care and supervision
                                                                          evidence that any of them acted with deliberate
of medical professionals.
                                                                          indifference to Hairston's medical condition or




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           17
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 56 of 102
Hairston v. Lappin, Not Reported in F.Supp.2d (2013)
2013 WL 5701637

                                                                            is made and the basis for such objections. The briefing
       needs, in accordance with the standards set forth in
                                                                            requirements set forth in Local Rule 72.2 shall apply.
       this section.
                                                                            A judge shall make a de novo determination of those
                                                                            portions of the report or specified proposed findings
VI. Recommendation.
                                                                            or recommendations to which objection is made and
*24 Hence, for the            foregoing    reasons,    IT     IS
                                                                            may accept, reject, or modify, in whole or in part, the
RECOMMENDED that:
                                                                            findings or recommendations made by the magistrate
  (1) The Defendants' Motion to Dismiss and for Summary                     judge. The judge, however, need conduct a new hearing
     Judgment (Doc. 107) be GRANTED; and                                    only in his or her discretion or where required by law, and
                                                                            may consider the record developed before the magistrate
  All other motions be DENIED as moot.                                      judge, making his or her own determination on the
                                                                            basis of that record. The judge may also receive further
The Parties are further placed on notice that pursuant to Local             evidence, recall witnesses or recommit the matter to the
Rule 72.3:                                                                  magistrate judge with instructions.

     A ny party may object to a magistrate judge's proposed              Failure to file timely objections to the foregoing Report and
     findings, recommendations or report addressing a                    Recommendation may constitute a waiver of any appellate
     motion or matter described in 28 U.S.C. § 636(b)(1)(B)              rights.
     or making a recommendation for the disposition of a
     prisoner case or a habeas corpus petition within fourteen         Submitted this 27th day of August, 2013.
     (14) days after being served with a copy thereof. Such
     party shall file with the clerk of court, and serve on the
     magistrate judge and all parties, written objections which        All Citations
     shall specifically identify the portions of the proposed
                                                                       Not Reported in F.Supp.2d, 2013 WL 5701637
     findings, recommendations or report to which objection

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                18
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 57 of 102




                          E
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 58 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758

                                                                  meeting. Although the board's solicitor advised the board not
                                                                  to make public the name of the employee being placed on
                  2015 WL 4077758
                                                                  leave, R. Mickey Angst, a board member, disclosed plaintiff's
    Only the Westlaw citation is currently available.
                                                                  name at the meeting and on his personal blog. Thereafter,
             United States District Court,
                                                                  the local newspaper ran a story stating that plaintiff had
                 M.D. Pennsylvania.
                                                                  been placed on leave. Plaintiff responded to the story and he
      Major Kenneth MARKOVICH, Plaintiff                          received a letter of reprimand from the district for doing so.
                        v.                                        Plaintiff was eventually placed on unpaid leave, then fired.
    PANTHER VALLEY SCHOOL DISTRICT, R.                            Plaintiff then instituted this suit against the school district, its
                                                                  superintendent, and Mr. Angst, bringing claims for violations
 Mickey Angst, and Rosemary Porembo, Defendants.
                                                                  of the Civil Rights Act, the U.S. Constitution, and state law
                Civil Action No. 3:13–3096.                       claims.
                              |
                    Signed July 6, 2015.                          Specifically, as a result of the disclosure of his employment
                                                                  information and his termination, plaintiff instituted this suit
Attorneys and Law Firms                                           on December 27, 2013, bringing eight claims: Count I, against
                                                                  PVSD and Superintendent Porembo for retaliation under Title
Michael J. Fiorillo, Fiorillo Law Office, Pottsville, PA, for
                                                                  VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq.;
Plaintiff.
                                                                  Count II, against PVSD and Porembo for violation of the
John E. Freund, III, King Spry Herman Freund & Faul, LLC,         Due Process Clause of the Fourteenth Amendment pursuant
Bethlehem, PA, Mark Joseph Kozlowski, Robin B. Snyder,            to 42 U.S.C. § 1983; Count III, a claim for substantive due
Marshall Dennehey Warner Coleman & Goggin, Scranton,              process under the Fifth and Fourteenth Amendments against
PA, for Defendants.                                               PVSD and Porembo pursuant to 42 U.S.C. § 1983; Count
                                                                  IV, against PVSD and Porembo for breach of contract; Count
                                                                  V against Mr. Angst for intentional infliction of emotional
                                                                  distress (“IIED”); Count VI against Mr. Angst for invasion of
                     MEMORANDUM
                                                                  privacy; Count VII for enterprise liability against PVSD; and
MALACHY E. MANNION, District Judge.                               Count VIII against Mr. Angst for public disclosure of private
                                                                  facts.
 *1 Pending before the court is the motion for summary
judgment of defendants Panther Valley School District             On February 17, 2014, defendants PVSD and Superintendent
(hereinafter PVSD)and Rosemary Porembo, (Doc. 55 ).               Porembo filed a motion to dismiss all claims against them.
Based upon the court's review of the motion and related           (Doc. 12 ). Defendant Angst also filed a motion to dismiss the
materials, the defendants' motion will be granted with respect    claims against him on May 7, 2014. (Doc. 30 ).
to Count II, procedural due process claim. The court will not
exercise supplemental jurisdiction with respect to Count IV,      On July 28, 2014, the court issued an Amended Memorandum
breach of contract claim, and this claim will be dismissed        and Amended Order, (Docs.46, 47 ), and directed as follows:
without prejudice.


                                                                                *2 ... defendants PVSD and
I. BACKGROUND
                                                                               Porembo's motion to dismiss, (Doc.
Plaintiff Kenneth Markovich was a Reserve Officer Training
                                                                               12 ), is GRANTED IN PART AND
Corps (hereinafter ROTC) instructor in the Panther Valley
                                                                               DENIED IN PART. The motion
School District. While he was injured and out on leave,
                                                                               is GRANTED as to Count I, for
the district superintendent contacted the Army, questioning
                                                                               Title VII discrimination, which is
plaintiff's qualifications to teach the ROTC program. Plaintiff
                                                                               DISMISSED with prejudice. The
also received an “unsatisfactory” rating from the school
                                                                               motion is DENIED as to Count II,
board. Following these events, which plaintiff believes were
                                                                               the procedural due process claim. The
retaliatory and in violation of state law and of his contract,
                                                                               motion is GRANTED as to Count
plaintiff was placed on paid administrative leave at a public


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 59 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758

            III, the 5th and 14th amendment                     and a response have been filed as well as exhibits, including
            substantive due process claims. The                 plaintiff's deposition transcript. (Docs.57, 58, 60, 61, 63 ). 2
            5th Amendment claim is DISMISSED
            with prejudice, while the 14th                      2       Plaintiff's counter statement of material facts is not
            Amendment claim is DISMISSED
                                                                        proper under L.R. 56.1, M.D.Pa., as they are legal
            with prejudice. The motion is
                                                                        conclusions to which no response is required. (Doc.
            DENIED as to Count IV, the
                                                                        61, ¶ 's 91–102).
            breach of contract claim. The motion
            is GRANTED as to Count VII,
            the enterprise liability claim, which               II. MATERIAL FACTS 3
            is DISMISSED with prejudice.                        3     Unless otherwise noted, the facts are taken from
            The claims brought pursuant to                            the parties' statements of material facts, responses
            § 1983 against Porembo in her                             thereto, and the exhibits submitted. The facts are
            official capacity are DISMISSED                           largely undisputed.
            with prejudice. Plaintiff may amend
            his complaint to allege additional                  Plaintiff Major Kenneth Markovich is retired from the
            claims against PVSD and Porembo,                    Pennsylvania National Guard. After retiring, he obtained
            provided he has a good faith basis                  a certification to teach in the ROTC program from the
            for adding the claims. Defendant                    Department of the Army Cadet Command. He also attained
            Angst's motion to dismiss, (Doc. 30                 a teaching certificate from the Department of Education. In
            ), is GRANTED. Counts V, VI, and                    2009, he was hired as a junior ROTC (“JROTC”) instructor
            VIII, the claims against Angst, are                 by the PVSD. An employment contract was drafted by PVSD,
            DISMISSED with prejudice.                           which plaintiff did not receive until the last day of orientation,
                                                                and plaintiff advised Superintendent Rosemary Porembo that
                                                                he did not like portions of the contract since he believed he
                                                                was not receiving benefits that other teachers had received.
Thus, defendant Angst was dismissed entirely from this case.    Plaintiff was not a member of the teacher's union and the
Count II, the Fourteenth Amendment procedural due process       contract prohibited plaintiff's membership in any union. He
claim against PVSD and Porembo in her individual capacity,      also found the contract very confusing since it referenced
under § 1983 remains, as well as Count IV, the breach of        verbiage about the union despite the fact that membership in
contract claim. On November 13, 2014, defendants PVSD and       a union by the JROTC instructor would not be recognized.
Porembo filed their answer to the complaint with “affirmative   The original contract plaintiff had with PVSD lasted for one
defenses.” 1 (Doc. 54 ).                                        year. Plaintiff's contract stated that the board and the JROTC
                                                                instructor will renew the contract on a yearly basis, by June
1                                                               30th. The contract had a one year expiration. It is not clear if
       In their answer, defendants incorrectly referred to
                                                                it automatically renewed each year as plaintiff believed it did,
       “new matter” which is a term used in state court
                                                                or if renewal was within the board's discretion.
       pleadings and not a term used in federal court.
After discovery was completed, defendants PVSD and               *3 In order to be certified to teach the JROTC program,
Porembo filed a motion for summary judgment, pursuant           plaintiff had to be retired from military service with twenty
to Fed.R.Civ.P. 56, with respect to Counts II and IV. (Doc.     years of military service, honorably discharged, and had
55 ). Defendants argue as follows: that plaintiff lacked the    to complete a certification test through Cadet Command.
appropriate Pennsylvania Teaching Certification and could       He was also required to send in various documents, which
not continue his employment with the PVSD; plaintiff            had to be verified, such as officer evaluation reports. Cadet
lacked the appropriate Certification from the United States     Command oversaw the JROTC program and instructors and it
Department of Army Junior Reserve Officer Training Corps        conducted a yearly evaluation of the PVSD JROTC program.
and he was ineligible to teach JROTC courses at the Panther     Plaintiff was required to take the teachers' certification test
Valley School District; and plaintiff lacked a protected        with the Pennsylvania Department of Education prior to
property interest in his continued employment with PVSD.        being eligible to instruct the JROTC program. Additional
The motion has been briefed, a statement of material facts      certifications, either through Cadet Command or through


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 60 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758

the Commonwealth of Pennsylvania, were required to
continue to serve as a JROTC instructor. In particular, a            *4 In July, August and September of 2012, while plaintiff
JROTC instructor had to take the Praxis II to obtain the            was out on leave, Superintendent Porembo contacted the
Vocational Level 2 certification through the Department             Cadet Command to complain about plaintiff's performance
of Education. Additionally, he needed to attend the basic           including complaints involving missing money from the
course and advanced course of JROTC training through Cadet          JROTC program.
Command. It appears that the plaintiff never satisfied the
requirements of the Vocational Level 2 certification nor did he     Also in September 2012, Principal Joseph A. Gunnels
satisfy the requirements of the Cadet Command basic course.         contacted the Army informing them of several concerns he
Plaintiff did satisfy the requirements for the Cadet Command        had with plaintiff's ability to operate the JROTC program.
advanced course at sometime prior to his leave on workers'
compensation.                                                       Plaintiff returned to work at PVSD in November 2012
                                                                    following his Achilles tendon injury. Shortly thereafter, on
Plaintiff's salary as a JROTC instructor was based on an army       December 12, 2012, the Army recommended decertification
regulation which set minimum instructor pay, in coordination        of plaintiff based on his inability to teach the JROTC
with PVSD. Under the agreement between PVSD and the                 class and his failure to complete courses necessary to
Army, the district would be reimbursed one half of the              retain his certification as both a JROTC instructor and
plaintiff's salary by the Department of the Army.                   teacher in Pennsylvania. Cadet Command had conducted
                                                                    an investigation, including an interview of plaintiff and
In May 2012, three years after he was hired, plaintiff injured      taking his written statement. (Doc. 58–1). Following the
his Achilles tendon requiring surgery. As a result, the plaintiff   investigation, on February 7, 2013, plaintiff and PVSD
was placed on workman's compensation leave from PVSD.               received notification from the Army that it was their intent
Plaintiff alleges that he was not properly compensated by           to withdraw his certification to instruct the JROTC program.
PVSD while he was unable to work. More particularly,                (Doc. 58–8). The notice informed plaintiff that withdrawing
he claims that pursuant to his contract the district failed         his certification would prevent him from having any
to provide him with the difference between his workers'             association with JROTC. Superintendent Porembo followed
compensation payment and his regular pay.                           up with a letter to plaintiff referencing the Army's notice
                                                                    and advising him that the district was placing him on
In May of 2012, the plaintiff received an unsatisfactory            administrative leave, with pay, beginning February 12, 2013.
evaluation for the 2011/2012 academic year. Plaintiff was           This administrative leave was pending resolution of the
again evaluated for the 2012/2013 academic year and again           decertification proceeding initiated by the Army as well as
received an unsatisfactory rating, allegedly at the direction       any appeal from it. On March 3, 2013, plaintiff appealed the
of Superintendent Rosemary Porembo. On June 6, 2012,                Army's decision to withdraw his certification and responded
Plaintiff submitted a Memorandum to the district challenging        to the allegations against him. (Doc. 58–9).
his performance review and unsatisfactory rating. He asked
that they be purged from his record.                                At the PVSD board's February 28, 2013 meeting, the plaintiff
                                                                    was placed on administrative leave with pay. The board
On August 6, 2012, plaintiff received a correspondence              solicitor advised that the plaintiff should not be publicly
from Superintendent Porembo informing him that his JROTC            named as the employee being placed on leave. Disregarding
contract for the 2012/2013 academic year had not been               this advice, R. Mickey Angst, a member of the PVSD
approved at the June 28, 2012 nor the July 26, 2012 regular         school board, yelled out “Ken Markovich .” Subsequently, a
board meetings. Since he was not approved as the JROTC              newspaper article identified plaintiff as the individual placed
instructor for the 2012/2013 school year, his bi-weekly pay         on administrative leave. Plaintiff responded to the article with
was halted, as his contract had not been renewed for another        a letter to the editor for which he received a letter of reprimand
academic year. On August 7, 2012, Superintendent Porembo            from PVSD. Additionally, before the February meeting,
received a correspondence from the Department of the Army           Mr. Angst had identified plaintiff on his blog concerning
informing the district that unless plaintiff's contract was         Superintendent Porembo's complaints to the Army.
renewed, a retired Army Officer should be hired to replace
him.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 61 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758

On March 13, 2013, Superintendent Porembo sent plaintiff            an uncertified instructor, the Army would not reimburse half
a letter advising him that his status would be changed to           of the instructor's salary. (Doc. 58–1, at 92–93).
administrative leave without pay beginning March 15, 2013.
This was as a result of the Army's suspension of their shared       Plaintiff alleges that his employment contract with PVSD
costs of the program.                                               specifically stated the district would renew his contract on a
                                                                    yearly basis by June 30th and, that if the district did not act, his
On April 5, 2013, the plaintiff alleged that PVSD violated his      contract would automatically renew each year, indefinitely.
contract as he could not be disciplined without just cause. He      (Id., at 91–92).
also alleged that he had been disciplined without due process.
(Doc. 58–1, at 79–80).                                              Plaintiff claims that he was not afforded an opportunity to
                                                                    be heard regarding any of the complaints PVSD had against
On April 25, 2013, Deputy Commander Erik Peterson                   him. Regarding his instant due process claim, plaintiff alleges
informed plaintiff of his intention to withdraw plaintiff's         “it's not the adequate notice [he was contesting], it's the
certification to serve as a JROTC instructor. On May 30, 2013,      opportunity to be heard. I was never afforded the opportunity
Superintendent Porembo sent an e-mail to plaintiff offering         to represent myself against any of the allegations.” (Id., at
him the opportunity to review any of his concerns as well as        90). However, plaintiff admits that the reason the district
the results of the U.S. Army investigation. (Doc. 58–11).           chose not to renew his contract at the end of the 2012–2013
                                                                    academic year was “because [he] was not certified through
 *5 The plaintiff appealed both the investigation outcome and       Cadet Command.” (Id., at 94–95).
his decertification through Cadet Command. On June 5, 2013,
Major General Jefforey A. Smith affirmed the decisions.
There is no dispute that plaintiff exhausted his appellate          III. STANDARD OF REVIEW
remedies regarding his decertification through the U.S. Army        Summary judgment is appropriate if the “pleadings,
Cadet Command.                                                      depositions, answers to interrogatories, and admissions on
                                                                    file, together with the affidavits, if any, show that there
On June 7, 2013, Superintendent Porembo sent a letter               is no genuine issue as to any material fact and that the
to plaintiff informing him that he failed to appear for a           moving party is entitled to judgment as a matter of law.”
meeting that was scheduled for June 5, 2013, to discuss his         Fed.R.Civ.P. 56(c); see also Celotex Corp. v. Catrett, 477
decertification. (Doc. 58–13). The purpose of the June 5            U.S. 317, 322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986);
meeting was to go over all of the correspondence Porembo            Turner v. Schering–Plough Corp., 901 F.2d 335, 340 (3d
sent to plaintiff and to discuss the effect of his JROTC            Cir.1990). A factual dispute is genuine if a reasonable jury
instructor decertification. Plaintiff was then informed that the    could find for the non-moving party, and is material if it will
district would be terminating his employment at the next            affect the outcome of the trial under governing substantive
regularly scheduled board meeting on June 13, 2013.                 law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106
                                                                    S.Ct. 2505, 91 L.Ed.2d 202 (1986); Aetna Casualty & Sur.
As such, plaintiff was terminated from his employment               Co. v. Ericksen, 903 F.Supp. 836, 838 (M.D.Pa.1995). At the
with PVSD at the June 13, 2013 board meeting. On                    summary judgment stage, “the judge's function is not himself
June 14, 2013, plaintiff received a correspondence from             to weigh the evidence and determine the truth of the matter
Superintendent Porembo informing him that the board had             but to determine whether there is a genuine issue for trial.”
terminated his contract upon the Army's decision to withdraw        Anderson, 477 U.S. at 249; see also Marino v. Indus. Crating
his certification to serve as JROTC instructor, in accordance       Co., 358 F.3d 241, 247 (3d Cir.2004) (a court may not weigh
with Cadet Command regulation 145–2, Chapter 4, effective           the evidence or make credibility determinations). Rather,
April 25, 2013. Following his termination, plaintiff filed for,     the court must consider all evidence and inferences drawn
and was granted, unemployment compensation.                         therefrom in the light most favorable to the non-moving party.
                                                                    Andreoli v. Gates, 482 F.3d 641, 647 (3d Cir.2007).
There is no dispute that plaintiff needed an active certification
from Cadet Command to serve as an instructor for the JROTC           *6 Moreover, the Third Circuit indicated that “although the
program. Plaintiff did not have a JROTC certification at the        party opposing summary judgment is entitled to ‘the benefit
end of the 2013 academic year. If the district decided to retain    of all factual inferences in the court's consideration of a
                                                                    motion for summary judgment, the nonmoving party must


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 62 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758

point to some evidence in the record that creates a genuine        Section 1983 does not itself bestow substantive rights,
issue of material fact,’ and ‘cannot rest solely on assertions     but instead creates a remedy for violation of a person's
made in the pleadings, legal memorandum or oral argument.’         constitutional rights. Gonzaga Univ. v. Does, 536 U.S. 273,
“ Goode v. Nash, 2007 WL 2068365 (3d Cir.2007) (citation           122 S.Ct. 2268, 153 L.Ed.2d 309 (2002). The statute provides:
omitted). A material factual dispute is one that may affect the
outcome of the case under applicable law. Anderson v. Liberty
Lobby, Inc., 477 U.S. at 248.                                                    *7 Every person who, under color
                                                                                of any statute, ordinance, regulation,
To prevail on summary judgment, the moving party must                           custom, or usage, of any State or
affirmatively identify those portions of the record which                       Territory or the District of Columbia,
demonstrate the absence of a genuine issue of material fact.                    subjects or causes to be subjected,
Celotex, 477 U.S. at 323–24. The moving party can discharge                     any citizen of the United States or
the burden by showing that “on all the essential elements                       other person within the jurisdiction
of its case on which it bears the burden of proof at trial,                     thereof to the deprivation of any rights,
no reasonable jury could find for the non-moving party.”                        privileges, or immunities secured by
In re Bressman, 327 F.3d 229, 238 (3d Cir.2003); see also                       the Constitution and laws, shall be
Celotex, 477 U.S. at 325. If the moving party meets this initial                liable to the party injured in an action
burden, the non-moving party “must do more than simply                          at law, suit in equity, or other proper
show that there is some metaphysical doubt as to material                       proceeding for redress ....
facts,” but must show sufficient evidence to support a jury
verdict in its favor. Boyle v. County of Allegheny, 139 F.3d
386, 393 (3d Cir.1998) (quoting Matsushita Elec. Indus. Co.        42 U.S.C. § 1983.
v. Zenith Radio, 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d
538 (1986) ). However, if the non-moving party “fails to           To establish a claim under § 1983, a person must prove
make a showing sufficient to establish the existence of an         that someone deprived him of a constitutional right while
element essential to [the non-movant's] case, and on which         acting under the color of state law. Kneipp v. Tedder, 95
[the non-movant] will bear the burden of proof at trial,”          F.3d 1199, 1204 (3d Cir.1996). Liability under § 1983 is
Rule 56 mandates the entry of summary judgment because             personal in nature and can only follow personal involvement
such a failure “necessarily renders all other facts immaterial.”   in the alleged wrongful conduct shown through specific
Celotex Corp., 477 U.S. at 322–23; Jakimas v. Hoffman La           allegations of personal direction or actual knowledge and
Roche, Inc., 485 F.3d 770, 777 (3d Cir.2007); Watson v.            acquiescence. See Robinson v. City of Pittsburgh, 120 F.3d
Eastman Kodak Co., 235 F.3d 851, 858 (3d Cir.2000) (the            1286 (3d Cir.1997) (overturned on other grounds) (citing
non-movant must establish the existence of each element on         Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.1988) ).
which it bears the burden of proof).                               Acquiescence exists where “a supervisor with authority over a
                                                                   subordinate knows that the subordinate is violating someone's
                                                                   rights but fails to act to stop the subordinate from doing
IV. DISCUSSION
                                                                   so.” Festa v. Jordan, 803 F.Supp.2d 319, 325 (M.D.Pa.2011)
   A. Count II: § 1983 Claim for Violation of the 14th             (quoting Robinson, 120 F.3d, at 1294 ).
   Amendment Due Process Clause
Count II of plaintiff's complaint alleges a violation of the       The 14th Amendment prohibits a state from “depriv[ing] any
14th Amendment due process clause against PVSD and                 person of life, liberty, or property without due process of law.”
Superintendent Porembo pursuant to 42 U.S.C. § 1983. The           U.S. Const. amend. XIV, § 1. “[A] procedural due process
court has jurisdiction over plaintiff's constitutional claims      analysis involves a two step inquiry: (1) does the complaining
pursuant to 28 U.S.C. § 1331 and § 1343(a). Plaintiff alleges      party have a protected liberty or property interest and, if so,
that his procedural due process rights were violated since he      (2) does the available process comport with all constitutional
had a property and/or liberty interest in his contract to teach    requirements.” Bowen v. Ryan, 2006 WL 3437287 (M.D.Pa.
JROTC at PVSD, and that he was terminated without being            Nov.29, 2006) aff'd, 248 F.App'x 302 (3d Cir.2007); see also
provided adequate notice or a hearing.                             Shoats v. Horn, 213 F.3d 140, 143 (3d Cir.2000).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 63 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758

In our July 28, 2014 Amended Memorandum, (Doc. 46),                  As detailed above, the record indicates that plaintiff received
the court held that plaintiff's contract provided him with a         an adequate explanation of the charges against him. He
property interest in his employment because he could only be         was afforded ample opportunity to explain his situation, and
deprived of professional advantage for just cause. As such,          to challenge the decision by the Army that he should be
the first step of the procedural due process analysis has been       decertified as a JROTC instructor as well as the effect of this
previously decided and is satisfied.                                 decertification on his position with PVSD. Superintendent
                                                                     Porembo sent plaintiff a letter dated March 13, 2013, advising
Since it has been determined that plaintiff has a protected          him that he would be placed on administrative leave without
property interest, the court now considers the second step of        pay effective March 15, 2013 since the Army was suspending
the due process analysis to determine whether the process            its share of his salary. Plaintiff admitted that he received
available to plaintiff met constitutional requirements.” Pre-        formal notification from the district that he was being placed
deprivation due process is satisfied if, prior to the deprivation,   on administrative leave without pay and that the board had
a public employee is given: (1) written or oral notice of            approved it. (Doc. 58–1, at 78–79). On April 25, 2013,
the charges; (2) an adequate explanation of the evidence;            the Army notified plaintiff that his certification to serve a
and (3) an adequate opportunity to present her side of the           JROTC instructor was being withdrawn, and that “[e]ffective
story.” Belas v. Juniata Cty. School Dist., 2005 WL 2100666,         immediately you are no longer permitted to serve as a Junior
at *7 (M.D.Pa. Aug, 26, 2005) (citing McDaniels v. Flick,            ROTC Instructor or to associate officially in any manner with
59 F.3d 446, 454 (3d Cir.1995) ). The case of Cleveland              the Army Junior ROTC Program.” (Doc. 58–1, Ex. 10).
Board of Education v. Loudermill, 470 U.S. 532, 105 S.Ct.
1487, 84 L.Ed.2d 494 (1985), requires that “an employee who          On May 30, 2013, Superintendent Porembo sent an e-
has a property interest in continued employment is entitled          mail to plaintiff providing him with an opportunity to meet
to pretermination notice and an opportunity to respond to            and discuss his concerns and the results of the Army's
present reasons why proposed action should not be taken.”            investigation and his decertification. On June 5, 2013,
Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1077 (3d          plaintiff failed to attend the meeting. As such, plaintiff did
Cir.1990). In conjunction with Laudermill, the court must            not take advantage of his opportunity to present his side
determine whether the plaintiff had sufficient notice and            to defendants. Plaintiff was then informed that the district
an opportunity to respond after defendants notified him in           would be terminating his employment at the next regularly
March 2013 that he would be placed on administrative leave           scheduled board meeting on June 13, 2013. There is no
without pay because the Army was decertifying him as a               indication that plaintiff attended the June 13, 2013 board
JROTC instructor. 470 U.S. at 546. In his complaint, plaintiff       meeting. In fact, plaintiff indicated that after April of 2013,
alleged that he was not provided with “adequate notice and           he did not think he spoke to anyone on the board about his
a meaningful opportunity to be heard” and, that the board            position as the JROTC instructor despite the fact that he was
violated its own policies as well as plaintiff's contract in         provided with several opportunities to do so.
failing to extend him adequate process.
                                                                     Plaintiff's allegations that “[t]here was no opportunity to
 *8 Plaintiff argues that disputed genuine issues of material        be heard for any of the allegations” and that “I was
fact exist as to whether he was provided with notice of the          never afforded the opportunity to represent myself against
charges, an adequate explanation of the evidence, and an             any of the allegations”, (Doc. 58–1 at 90), are belied
adequate opportunity to present his side of the story. However,      by the evidence. Plaintiff's conclusory statements, without
plaintiff admitted in his deposition that he was not contesting      affirmative evidence to support, are insufficient to defeat
the notice he received, but rather he was contesting the             summary judgment since the record evidences that plaintiff
opportunity to be heard. (Doc. 58–1, at 90). Plaintiff contends      was given the chance to tell his side of the story. See Rega
that he did not have an opportunity to defend himself against        v. Beard, 2012 WL 224894, *1–*2 (W.D.Pa. Jan.25, 2012)
any of the allegations prior to his termination by PVSD. “[T]o       (citations omitted); Vetri v. Thompson Consumer Elecs.,
determine whether a constitutional violation has occurred, it is     Local No. 178, 2004 WL 1490522, at *6 (M.D.Pa. May 18,
necessary to ask what process the State provided, and whether        2004) (court found that plaintiff's “naked assertion” without
it was constitutionally adequate.” Zinermon v. Burch, 494 U.S.       corroboration of evidence was not sufficient to warrant a
113, 125–26, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990).                  jury trial) (citing Williams v. Borough of West Chester, 891
                                                                     F.2d 458, 467 (3d Cir.1989) (Garth, J., concurring) (“To



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 64 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758

                                                                   650 (3d Cir.2009) (citations omitted). The court has made
defeat a motion for summary judgment, competent evidence
                                                                   the appropriate considerations and finds no extraordinary
must be produced ...” (emphasis in original)). Moreover, it
                                                                   circumstances exist in this case to exercise supplemental
was the Army's determination to revoke plaintiff's JROTC
                                                                   jurisdiction over plaintiff's breach of contract claim. Thus,
certification which resulted in his inability to teach PVSD's
                                                                   since plaintiff's only remaining federal claim over which
JROTC program.
                                                                   this court had original jurisdiction (i.e., 14th Amendment
 *9 Thus, defendants provided plaintiff with notice that the       procedural due process claim) shall not be permitted to
Army's decision may impact his position with PVSD. They            proceed to trial, the court, in its discretion, declines to exercise
also gave plaintiff opportunities to meet with them and discuss    supplemental jurisdiction over plaintiff's state law breach of
the effects of his decertification on his position prior to his    contract claim, Count IV, against defendants. Id.; see also
termination. There is no evidence to support plaintiff's belief    28 U.S.C. § 1367(c)(3); Verdecchia v. Prozan, 274 F.Supp.2d
that he could continue to teach the JROTC program without          712, 728 (W.D.Pa.2003).
having a certification from the Army, nor that PVSD would
continue the program on its own without the Army to share           *10 As such, plaintiff's state law breach of contract claim
the cost of such an instructor.                                    shall be dismissed without prejudice. Kach, 589 F.3d at 650
                                                                   (“If a district court decides not to exercise supplemental
Additionally, plaintiff names PVSD as a defendant and              jurisdiction and therefore dismisses state-law claims, it should
alleges that it violated his constitutional rights, under Monell   do so without prejudice, as there has been no adjudication on
v. Department of Social Servs., 436 U.S. 658, 691, 98 S.Ct.        the merits.”) (citation omitted).
2018, 56 L.Ed.2d 611 (1978). However, plaintiff's complaint
does not state a proper municipal liability claim against PVSD
                                                                   IV. CONCLUSION
under Monell. See Moeck v. Pleasant Valley School Dist., 983
                                                                   For the foregoing reasons, defendants PVSD and Porembo's
F.Supp.2d 516, 524 (M.D.Pa.2013). “Municipal employers,
                                                                   motion for summary judgment, (Doc. 55 ), is GRANTED
such as school districts, ..., cannot be held vicariously
                                                                   as to Count II, the 14th amendment procedural due
liable for the constitutional violations committed by their
                                                                   process claim. The court declines to exercise supplemental
employees.” Id. “Municipal liability only attaches when a          jurisdiction over plaintiff's state law breach of contract
plaintiff demonstrates that an official policy or custom caused    claim, Count IV, and this claim is DISMISSED WITHOUT
the asserted constitutional deprivation.” Id. In fact, plaintiff   PREJUDICE. A separate order shall issue.
alleges in his complaint that PVSD had policies in place with
respect to the discipline of tenured teachers, including the
right to notice of any accused wrongdoing and the opportunity
to confront the charges and to be heard. (Doc. 1, at 4–5). There                                ORDER
is no official policy of PVSD alleged to have caused plaintiff's
                                                                   In light of the memorandum issued this same day, IT
violation of his procedural due process rights.
                                                                   IS HEREBY ORDERED THAT defendants PVSD and
                                                                   Porembo's motion for summary judgment, (Doc. 55 ), is
Since the evidence demonstrates that the process plaintiff
                                                                   GRANTED as to Count II, the procedural due process
was afforded met constitutional requirements prior to his
                                                                   claim. Judgment is entered in favor of defendants PVSD
termination, i .e., notice, an explanation of the detrimental
                                                                   and Porembo and against plaintiff Markovich with respect
effect of decertification, and an opportunity to explain his
                                                                   to Count II. The court declines to exercise supplemental
side, defendants' summary judgment motion shall be granted
                                                                   jurisdiction over plaintiff's remaining state law breach of
with respect to Count II, the 14th Amendment procedural due
                                                                   contract claim, Count IV, and this claim is DISMISSED
process claim.
                                                                   WITHOUT PREJUDICE.


B. Count IV: Breach of Contract Claim                              The Clerk of Court is directed to close this case.
Based on judicial economy, convenience and fairness to the
litigants, the district court in its discretion is permitted to
                                                                   All Citations
decline the exercise of supplemental jurisdiction over state
law claims if the court has dismissed all of the claims over       Not Reported in F.Supp.3d, 2015 WL 4077758
which it had original jurisdiction. Kach v. Hose, 589 F.3d 626,

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
          Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 65 of 102
Markovich v. Panther Valley School Dist., Not Reported in F.Supp.3d (2015)
2015 WL 4077758



End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         8
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 66 of 102




                           F
             Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 67 of 102
Park v. Veasie, Not Reported in F.Supp.2d (2011)
2011 WL 1831708




      KeyCite Yellow Flag - Negative Treatment                   I. Background
Distinguished by Reid v. Sleepy's, LLC, M.D.Pa., June 16, 2016   Because the parties' statements of material facts
                  2011 WL 1831708                                accompanying their respective pending summary judgment
    Only the Westlaw citation is currently available.            motions are the subject of this memorandum, the factual
             United States District Court,                       record is, at this point, unclear and appears to be at least
                 M.D. Pennsylvania.                              partially contested. The court will therefore refrain from
                                                                 providing an exhaustive factual recitation. For the purposes
   Michael PARK and Brandy Lee Park, individually                of this memorandum, it is sufficient to provide that this
 and as parents and legal guardians of minor children            case arises from a search of Plaintiffs' home on September
   Erie Park, Joshua Michael Park, Elizabeth Mae
                                                                 18, 2008. 1 Plaintiffs' second amended complaint asserts
    Park, and Desiree Marie Tarantino, Plaintiffs,               fifteen counts. In Counts I–XII, Plaintiffs assert federal causes
                            v.                                   of action under the First, Fourth, Fifth, and Fourteenth
     Gary VEASIE, individually and in his official               Amendments to the United States Constitution. Specifically,
    capacity; Officer Michael Bogart, individually               in these counts, Plaintiffs assert that Defendants violated
       and in his official capacity; Officer Brian               Plaintiffs' rights of: (1) freedom from unlawful arrest and
  Markochik, individually and in his official capacity;          seizure; (2) freedom from prosecution without probable
    and, THe Borough of Weatherly, Defendants.                   cause; (3) freedom from unreasonable, unjustifiable, and
                                                                 excessive use of force; (4) not to be deprived of liberty and
                     Civil No. 3:09–CV–2177.                     property without due process; (5) freedom from summary
                                  |                              punishment; (6) freedom from arbitrary governmental action;
                           May 11, 2011.                         and (7) freedom from governmental retaliation against
                                                                 Plaintiffs' exercise of freedom of speech. In Counts XIII–XV,
Attorneys and Law Firms                                          Plaintiffs assert supplemental state law causes of action.
Jennifer R. Sletvold, Lauer & Sletvold, P.C., Easton, PA, Paul
                                                                 1
A. Lauricella, The Beasley Firm, LLC, Philadelphia, PA, for              For further discussion of the factual and legal
Plaintiffs.                                                              background, parties may refer to this court's
                                                                         memorandum and order dated June 9, 2010. Park
Harry Thomas Coleman, Law Office of Harry Coleman,                       v. Veasie, et al., 720 F.Supp.2d 658 (M.D.Pa.2010)
Carbondale, PA, for Defendants.                                          (denying in part Defendants' motion to dismiss and
                                                                         granting Plaintiffs leave to file a second amended
                                                                         complaint).
                         MEMORANDUM
                                                                 On January 21, 2011, Plaintiffs filed a motion for partial
SYLVIA H. RAMBO, District Judge.                                 summary judgment (Doc. 38) and memorandum of law in
                                                                 support of the motion (Doc. 39). Defendants subsequently
 *1 Plaintiffs Michael and Brandy Park bring this civil          filed a brief in opposition to Plaintiffs' motion for partial
rights case on their own behalf, and on behalf of their          summary judgment (Doc. 42) on February 11, 2011, and
minor children, as a result of Defendants' search of their       Plaintiffs filed a reply brief (Doc. 45) on February 17, 2011.
home on September 18, 2008. Before the court is (1)              On April 4, 2011, the court granted Plaintiff leave to file, nunc
Defendants' Motion to Strike Portions of Plaintiffs' Statement   pro tunc, an enumerated statement of facts to accompany its
of Material Facts and Exhibit in Support of Plaintiffs'          motion for partial summary judgment. 2 (Doc. 58.)
Motion for Summary Judgment (Doc. 63) and (2) Defendants'
Motion to Have Certain Paragraphs of Defendants' Statement       2       Plaintiffs originally submitted a recitation of
of Material Facts in Support of Defendants' Motion for
                                                                         facts that did not contain separately enumerated
Summary Judgment Deemed Admitted (Doc. 65). The parties
                                                                         paragraphs, as required by Local Rule 56.1. The
have briefed the issues and both motions are ripe for
                                                                         court granted Plaintiffs' uncontested request to file
disposition.



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 68 of 102
Park v. Veasie, Not Reported in F.Supp.2d (2011)
2011 WL 1831708

        an enumerated statement of facts to correct this
        omission.                                                         1. On September 10, 2008, Michael Park spoke out at a
                                                                          meeting of the Weatherly Borough Council, exercising his
On March 15, 2011, Defendants filed their own motion for                  First Amendment right to air his grievances with respect to
summary judgment (Doc. 48), brief in support (Doc. 49),
                                                                          the arbitrary and abusive conduct of members of the local
and statement of material facts (Doc. 50). On April 4, 2011,
                                                                          police department. One week after he learned of Mr. Park's
Plaintiffs filed a counter-statement of facts (Doc. 59) and brief
                                                                          public statements, defendant Gary Veasie, the embattled
in opposition to Defendants' motion for summary judgment
                                                                          Chief of Police, interrogated seven year old Joshua Park
(Doc. 60).
                                                                          at his elementary school after teachers suspected that the
                                                                          child had brought a marijuana-type pipe to school. Without
Both summary judgment motions are currently pending
                                                                          first notifying Mr. or Mrs. Park, Chief Veasie questioned
before the court. In the interim, Defendants filed the instant
                                                                          the little boy in an effort to elicit incriminating statements
motion to strike a portion of Plaintiffs' statement of facts (Doc.
                                                                          concerning Joshua's parents. Armed with a statement
63) and a motion to have portions of its own statement of
                                                                          of dubious reliability obtained from a seven year old
facts be deemed admitted (Doc. 65). For the reasons set forth
                                                                          child who was improperly interrogated, Veasie secured a
below, the court will strike both Plaintiffs' and Defendants'
                                                                          search warrant (but only after he augmented his supporting
statements of material facts accompanying their respective
                                                                          affidavit with information which he now admits was false).
motions for summary judgment as well as any counter-
                                                                          Within hours, five police officers, armed with pistols and
statements thereto, and will require that the parties re-submit
                                                                          a shotgun, converged on the Park residence, terrifying
properly written statements of material fact. Accordingly,
                                                                          Mrs. Park and her children. The search was essentially
Defendants' motions will be deemed moot.
                                                                          fruitless, uncovering no drugs, but rather, according to the
                                                                          defendants, only two small pieces of drug paraphernalia.
II. Discussion
                                                                          2. Compounding their outrageous acts, the defendants
 *2 In its motion to strike, Defendants argue that twenty-
                                                                          unnecessarily handcuffed Mr. Park, inexplicably charged
one out of forty-seven paragraphs in Plaintiffs' statement of
                                                                          him with possession of drug paraphernalia, and, for good
facts should be stricken because those paragraphs contain
                                                                          measure, had his seven year old son taken into “protective
“numerous inflammatory factual assertions, legal conclusions
                                                                          custody” solely on the basis of wild, imaginary, and wholly
and argument” or because they fail to supply a proper citation
                                                                          unsubstantiated concerns for his “safety.”
to the record. (Br. in Supp. of Mot. to Strike, Doc. 64, at
3.) Defendants further argue that Plaintiffs' statement of facts      (Doc. 58, ¶¶ 1–2) (emphasis added.) The emphasized portions
violates Local Rule 56.1 which requires a “short and concise          contain language that the court finds to be unnecessarily
statement of material facts ... with references to the parts of       argumentative and improperly included in a short and
the record that support the statements.” L.R. 56.1. In response,      concise statement of material facts. Similar language exists
Plaintiffs challenge the assertion that their statement of facts      throughout the statement of material facts. Such advocacy is
contains inflammatory and argumentative phrases and argue             best left to the parties' briefs in support or in opposition to the
instead that the statement is “replete with specific, meticulous      summary judgment motions. The court notes that both parties
references to the evidentiary record.” (Br. in Response to            were permitted to file briefs well in excess of 15 pages, which
Def.'s Mot. to Strike, Doc. 72, at 3 of 15.) To the extent that the   they did. 3
statement includes inflammatory or argumentative remarks,
Plaintiffs state that such characterizations “are simply a            3
function of the untenable facts themselves.” (Id., at 11 of 15.)               Plaintiffs filed a 56–page brief in support of their
                                                                               summary judgment motion. (Doc. 39.) Defendants
Following a review of Plaintiffs' statement of material facts,                 filed a 48–page brief in support of their motion for
the court finds that Plaintiffs' recitation of the facts does not              summary judgment. (Doc. 49.) In both cases, the
comport with Local Rule 56.1. The first two paragraphs alone                   responsive briefing also exceeded 15 pages. (Docs.
demonstrate the argumentative and conclusive nature of the                     42 and 60.)
document:                                                              *3 Local Rule 56.1 directs parties moving for summary
                                                                      judgment to supply “a separate, short and concise statement
                                                                      of material facts, in numbered paragraphs, as to which



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 69 of 102
Park v. Veasie, Not Reported in F.Supp.2d (2011)
2011 WL 1831708

the moving party contends there is no genuine issue to be           of facts should be deemed admitted because Plaintiffs either
tried.” L.R. 56.1 (emphasis added.) It is the obligation of the     (1) fail to respond as to whether the underlying fact is
movant's counsel to scour the record thoroughly and identify        disputed or undisputed, (2) seek to argue the import of
facts that (it would submit) are not in genuine dispute. Gantt v.   Defendants' factual statement in relationship to the legal issue
Absolute Machine Tools, Inc., 2007 U.S. Dist. LEXIS 74337,          presented, or (3) point to nothing on the record to controvert
2007 WL 2908254 (M.D.Pa. Oct. 4, 2007) (Smyser, M.J.)               the Defendants' asserted facts. (Doc. 66, at 1–2.) However,
(Kane, C.J.). The purpose of the short and concise statement        in their motion, Defendants address specific objections to
of facts is “to structure a party's summary judgment legal          only five of Plaintiffs' responses, apparently leaving it to
and factual theory into a format that permits and facilitates       the court to determine how the other sixty-nine responses
the court's direct and accurate consideration to the motion.”       are objectionable. Plaintiffs respond by claiming that they
Hartshorn v. Throop Borough, 2009 U.S. Dist. LEXIS 22372,           “responded to defendants' Statement of Facts precisely as
at *8, 2009 WL 761270 (M.D.Pa. March 19, 2009) (citations           required by [Local Rule 56.1]” and, in any event, any
omitted). A proper statement of facts should enable “the court      deficiencies are not so egregious to warrant that we strike,
to identify contested facts expeditiously and [prevent] factual     in toto, those responses that Defendants find objectionable.
disputes from becoming obscured by a lengthy record.”               (Doc. 73, at 12 of 15.)
Pinegar v. Shinseki, 2009 U.S. Dist. LEXIS 40067, at *2,
2009 WL 1324125 (M.D.Pa. May 12, 2009).                              *4 The court's independent review of Defendants' statement
                                                                    of facts and Plaintiffs' response thereto reveals that numerous
To dispose of this motion, the court can consider several           responses are unclear or otherwise equivocal, either refusing
options. For example, the court could partially grant the           to admit or deny the statement of fact, disputing “for the
motion and strike those portions of the statement of facts          reasons set forth in the brief” (then failing to include a
that it finds objectionable. This, however, would hinder rather     citation) or lodging an evidentiary objection to purportedly
than facilitate the court's direct and accurate consideration       immaterial facts. (See, e.g., Doc. 59, ¶¶ 2, 4–12, 16, 75,
of Plaintiffs' motion for partial summary judgment because,         77.) These responses, although perhaps not deficient to the
in addition to requiring the court to review the statement of       point of warranting that the corresponding statement of fact
facts line-by-line separating argumentative statements from         be deemed admitted, nevertheless fall short of (1) clearly
properly supported factual assertions, it would ultimately          admitting or denying whether each fact contained in Plaintiffs'
leave the court with a still lengthy statement of facts             statement of facts is undisputed and/or material, (2) setting
riddled with stricken statements. Alternatively, the court          forth the basis for the denial if any fact is not admitted in its
could, as argued by the Plaintiffs, deny the motion and             entirety, and (3) providing a citation to the particular pleading,
analyze Plaintiffs' statement of facts trying to separate useful    deposition, answer to interrogatory, admission on file or
information from improper or unsupported entries. (Doc.             other part of the record that supports the opposing party's
72, at 4 of 15) (citing Glodek v. Jersey Shore State Bank,          denial of any fact denied in whole or in part. The court's
2009 U.S. Dist. LEXIS 77118, *2, n. 1, 2009 WL 2778286              review also reveals that many of the responses at issue admit
(M.D.Pa. Aug. 28, 2009)). However, such deciphering is an           to or partially admit to Defendants' corresponding factual
ineffective use of the court's time and resources and it runs       statement. Thus, a motion deeming those facts admitted is
contrary to the central purpose of a statement of material          superfluous. In the end, the court is left with the tedious
facts which is to aid the court to expeditiously identify factual   task of reviewing a lengthy and at times vague statement of
arguments. Rather, the most effective option is to strike           material facts 4 and an equally lengthy response in order to
Plaintiffs' entire statement of facts from the record and permit    determine whether the responses are so inadequate to warrant
Plaintiffs' to re-file in strict accordance with Local Rule 56.1.   the fact be deemed admitted, a notion that is entirely at
In doing so, the court seeks to enforce compliance with our         odds with the very purpose of these documents. Moreover,
local rules and promote judicial efficiency.                        deeming certain facts admitted will not assist the court with
                                                                    the “direct and accurate” consideration of the underlying
Defendants have also filed a Motion to Have Certain                 summary judgment motion because it is possible that some
Paragraphs of Defendants' Statement of Material Facts               of the facts deemed admitted might be dispositive to some of
Deemed Admitted (Doc. 65) that must also be addressed               the serious claims at issue here. Until the summary judgment
in the context of Local Rule 56.1. Defendants argue that            motions are decided, however, it is not clear how any admitted
seventy-four out of ninety-four paragraphs in its statement         facts might affect those issues. Accordingly, the court will



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 70 of 102
Park v. Veasie, Not Reported in F.Supp.2d (2011)
2011 WL 1831708

strike the Defendants' statement of facts (Doc. 50) and the
Plaintiffs' counter-statement of facts (Doc. 59) and will permit                                   ORDER
the parties to re-file in strict accordance with Local Rule 56.1.
                                                                         *5 In accordance with the accompanying memorandum of
4                                                                       law, IT IS HEREBY ORDERED that:
        Plaintiffs argue, quite correctly, that some of
        Defendants' statements of material fact are
                                                                        1. Plaintiffs' statement of facts in support of its motion
        “compound and imprecise” (Doc. 73, at 5 of
                                                                        for partial summary judgment (Doc. 58) and Defendants'
        15) further noting the difficulties of precisely
                                                                        statement of facts in support of its motion for summary
        responding to such statements.
                                                                        judgment (Doc. 50) and Plaintiffs' counter-statement of facts
                                                                        thereto (Doc. 59) are STRICKEN from the record.
III. Conclusion
In closing, the court offers the following. A short and concise         2. Plaintiffs shall re-file a short and concise statement
statement of material fact and a concise responsive statement           of material fact in accordance with the accompanying
are particularly important where, as here, a voluminous                 memorandum and Local Rule 56.1 in support of their motion
record and lengthy briefs accompany the summary judgment                for partial summary judgment by May 31, 2011.
motions. If the court is unable to “expeditiously determine”
what, if any, material facts are in dispute, the court can not          3. Defendants' shall re-file a short and concise statement
“directly and accurately” consider the summary judgment
                                                                        of material fact in accordance with the accompanying
motion, and the case must proceed to trial. In this case,               memorandum and Local Rule 56.1 in support of their motion
the parties seem to have lost sight of this purpose and are             for summary judgment by May 31, 2011.
requesting, in essence, that the court edit the statements of
fact or the responses thereto such that they pass muster                4. Plaintiffs and Defendants shall file concise counter-
under Local Rule 56.1 and can properly be considered in our             statements of fact in accordance with the accompanying
disposition of the underlying summary judgment motions.                 memorandum and Local Rule 56.1 by June 21, 2011.
Such an exercise is an ineffective use of the court's time
and resources and will not aid in our disposition of the                5. The statements and counter-statements of fact shall not
summary judgment motions. The parties are on notice that the            exceed twenty (20) pages in length.
court will not tolerate argument, equivocations, immaterial or
unsupported assertions, opinions, commentary or any other               6. The Defendants' motion to strike (Doc. 63) and motion to
statements best left for briefing in the parties' re-submissions        deem certain facts admitted (Doc. 65) are DEEMED MOOT.
and a failure to comply with these directives will result in
striking the motions for summary judgment. An appropriate
order will issue.                                                       All Citations

                                                                        Not Reported in F.Supp.2d, 2011 WL 1831708

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 71 of 102




                         G
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 72 of 102
Selective Insurance Company of America v. Novitsky, Not Reported in Fed. Supp. (2019)
2019 WL 1009389

                                                                 facts filed by Defendants Robyn Novitsky and Village Auto
                                                                 Sales (Doc. 29). Here the Court addresses Defendants' motion
                  2019 WL 1009389
                                                                 to strike with which they assert that Plaintiff's responses to
   Only the Westlaw citation is currently available.
                                                                 paragraphs 15-18, 36, 51, 55-58, 60, 61, 63, 64, 71, and 74-80
   United States District Court, M.D. Pennsylvania.
                                                                 should be stricken and those paragraphs should be deemed
               SELECTIVE INSURANCE                               admitted. (Doc. 29 at 5.)
          COMPANY OF AMERICA, Plaintiff,
                           v.
   Robyn NOVITSKY, Individually and as Executrix                                II. STANDARD OF REVIEW
     of the Estate of Kevin C. Novitsky, Deceased,
                                                                 A district court has broad discretion in the application and
    Village Auto Sales, Inc., and Patricia Novitsky,
                                                                 interpretation of its own local rules. Weitzner v. Sanofi
    Individually and as the Executrix of the Estate
                                                                 Pasteur, Inc., 909 F.3d 604, 613 (3d Cir. 2018). Weitzner
     of Clement Novitsky, Deceased, Defendants.
                                                                 noted that Local Rule 56.1 of the Local Rules of Court of
                                                                 the Middle District of Pennsylvania “ ‘is essential to the
                        3:17-CV-2376
                                                                 Court's resolution of a summary judgment motion’ due to
                              |
                                                                 its role in ‘organizing the evidence, identifying undisputed
                     Signed 03/01/2019
                                                                 facts, and demonstrating precisely how each side proposed to
Attorneys and Law Firms                                          prove a disputed fact with admissible evidence.’ ” Id. (quoting
                                                                 Kramer v. Peerless Indem. Ins. Co., No. 3:CV-08-2096, 2010
James A. Doherty, Jr., Scanlon, Howley & Doherty, P.C.,          WL 11553711, at *1 (M.D. Pa. Apr. 21, 2010) ) (citing
Scranton, PA, Michael T. McDonnell, III, Kutak Rock,             Hartshorn v. Throop Borough, No. CIV.A. 3:07-CV-01333,
LLP, Philadelphia, PA, Robert A. Jaffe, Kutak Rock LLP,          2009 WL 761270, at *3 (M.D. Pa. Mar. 19, 2009) (“The
Washington, DC, for Plaintiff.                                   purpose of this rule is to structure a party's summary judgment
                                                                 legal and factual theory into a format that permits and
Michael H. Roth, Michael H. Roth, P.C., Timothy G.
                                                                 facilitates the court's direct and accurate consideration of the
Lenahan, Lenahan & Dempsey, Scranton, PA, for Defendants
                                                                 motion.”) ). Local Rule 56.1 provides the following:
Robyn Novitsky, Village Auto Sales, Inc.
                                                                   A motion for summary judgment filed pursuant to
Julia A. Farrugia, Stoll, Nussbaum & Polakov, Los Angeles,
                                                                   Fed.R.Civ.P.56, shall be accompanied by a separate, short
CA, for Defendant Patricia Novitsky.
                                                                   and concise statement of the material facts, in numbered
                                                                   paragraphs, as to which the moving party contends there is
                                                                   no genuine issue to be tried.
               MEMORANDUM OPINION
                                                                   The papers opposing a motion for summary judgment
Robert D. Mariani, United States District Judge                    shall include a separate, short and concise statement of the
                                                                   material facts, responding to the numbered paragraphs set
                   I. INTRODUCTION                                 forth in the statement required in the foregoing paragraph,
                                                                   as to which it is contended that there exists a genuine issue
 *1 Plaintiff filed this declaratory judgment action seeking a     to be tried.
judicial determination of the amount of underinsured motorist
coverage available to any Defendant in the action. (Doc. 1.)       Statements of material facts in support of, or in opposition
Five motions are pending before the Court in the above-            to, a motion shall include references to the parts of the
captioned action: a motion for summary judgment filed by           record that support the statements.
Defendants Robyn Novitsky and Village Auto Sales (Doc. 9);
                                                                   All material facts set forth in the statement required to be
a motion for summary judgment filed by Defendant Patricia
                                                                   served by the moving party will be deemed to be admitted
Novitsky (Doc. 44); cross-motions for summary judgment
                                                                   unless controverted by the statement required to be served
(Docs. 17, 47) filed by Plaintiff in response to Defendants'
                                                                   by the opposing party.
filings; and a motion to strike certain responses contained in
Plaintiff's responses to Defendants' statement of undisputed


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 73 of 102
Selective Insurance Company of America v. Novitsky, Not Reported in Fed. Supp. (2019)
2019 WL 1009389

                                                                  paragraph.” (Doc. 20 ¶ 36.) Defendants do not dispute that
M.D. Pa. L.R. 56.1.                                               the paragraph contains a legal conclusion but rather aver that
                                                                  it is an appropriate conclusion. (Doc. 30 at 8-9.) Because the
Where a party's Rule 56.1 statement is not short, concise         statement of fact inappropriately contains legal conclusions,
or limited to material facts, and would hinder rather than        see Dawn L. v. Greater Johnstown Sch. Dist., 614 F. Supp.
facilitate the court's consideration of the pending motion, the   2d 555, 558 (W.D. Pa. 2008), the Court will not include
court need not accept the statement. Hartshorn, 2009 WL           paragraph 36 in its consideration of undisputed material facts.
761270, at *3. If a responding party fails to comply with Local
Rule 56.1, such failure may be deemed an admission. Ward
v. Noonan, 147 F. Supp. 3d 262, 271 (M.D. Pa. 2015). As           C. Facts Concerning the “Notice of Policy Transfer Into
the rule states, responsive statements which do not contradict    New Selective Affiliate”
the veracity of the statements of fact are to be deemed           Defendants state that paragraphs related to the July 2012
admitted. See, e.g., Mercurio v. Louisville Ladder, Inc., No.     “Notice” (paragraphs 51, 55-58, 60, 61, 63, 64, 76, 77, and
3:16-CV-412, 2018 WL 2465181, at *2 (M.D. Pa. May 31,             80) must be deemed admitted because Plaintiff's responses do
2018).                                                            not address or refute the “material fact” stated in each of the
                                                                  paragraphs. (Doc. 30 at 9.) Plaintiff responds that Defendants
                                                                  mischaracterize its responses to certain facts and “Plaintiff
                                                                  unequivocally disputes that the July 2012 Notice announces
                      III. ANALYSIS
                                                                  a new policy between new and different parties.” (Doc. 37 at
A. Facts Concerning Corporate Status                              6.) The Court concludes the following:
 *2 Defendants argue that Plaintiff's responses to facts
                                                                    • ¶ 51 is deemed admitted in that Defendants say Village
asserting that Selective Insurance Company of America
                                                                       Auto Sales, Inc., was no longer insured by Selective
and Selective Insurance Company of South Carolina are
                                                                       Insurance Company of South Carolina as of July 13,
separate, distinct, and different corporations with their own
                                                                       2012, at 12:01 a.m. and Plaintiff says the policy expired
corporate identities (paragraphs 15-18 and 74) should be
                                                                       at that time without controverting Defendants' statement;
stricken because Plaintiff earlier admitted these facts. (Doc.
30 at 1.) Plaintiff responds it has never disputed the two          • ¶ 55 is deemed admitted in that Defendants' statement
entities are separate companies but asserts it objects to the          that, pursuant to the July 2012 Notice, Village Auto
characterizations set out in the identified paragraphs. (Doc.          Sales, Inc.'s, policy was “rewritten” through Plaintiff
37 at 3-4.)                                                            Selective Insurance Company of America as of July 13,
                                                                       2012, at 12:01 a.m. mirrors the language contained in
To the extent paragraph 15 specifically states that Selective          the Notice itself as set out in a previous statement of fact
Insurance Company of America and Selective Insurance                   (Doc. 10 ¶ 49) which Plaintiff did not dispute (Doc. 20
Company of South Carolina “are separate corporations,”                 ¶ 49);
Plaintiff is deemed to have admitted this fact. To the extent
paragraphs 16-18 and 74 are repetitious and/or present              • ¶ 56 is considered disputed in that Defendants statement
additional characterizations of the corporate identities, the          therein that “Selective Insurance Company of America
Court will not consider the statements to be undisputed                issued a policy of insurance” as of July 13, 2012, does
statements of material facts.                                          not accurately reflect the language contained in the
                                                                       Notice as stated by Defendants in a previous fact, i.e.,
                                                                       “This realignment will result in your coverage being
B. Fact that Plaintiff's Policy is First in Priority for UIM           reissued through the new Selective affiliate” (Doc. 10 ¶
Coverage                                                               48);
Defendants assert that paragraph 36, wherein they state that
the vehicle occupied by the decedents is “first in priority for      *3 • ¶ 57 is deemed admitted in that Defendants' statement
underinsured motorist coverage pursuant to 75 Pa. C.S. §              that Plaintiff Selective Insurance Company of America
1733” is undisputed in that Plaintiff did not dispute that the        as of July 13, 2012, at 12:01 a.m., “offered” Village
vehicle was covered under the policy. (Doc. 30 at 8.) Plaintiff       Auto Sales, Inc., a policy of insurance pursuant to the
responded to this paragraph with the following statement:             July 2012 Notice mirrors the language contained in the
“Selective objects to the legal conclusion contained in this          Notice itself as set out in a previous statement of fact


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 74 of 102
Selective Insurance Company of America v. Novitsky, Not Reported in Fed. Supp. (2019)
2019 WL 1009389

     (Doc. 10 ¶ 49) which Plaintiff did not dispute (Doc. 20                Selective Insurance Company of America “issued” the
     ¶ 49);                                                                 policy (Doc. 10 ¶ 71 (emphasis added) ) and the Court
                                                                            found pursuant to ¶ 56 that the word “issued” does not
  • ¶ 58 is deemed admitted in that Defendants state the                    accurately reflect the language contained in the Notice;
    relevant policy was “delivered” to Village Auto Sales,
    Inc., and Plaintiff does not dispute delivery (Doc. 20 ¶              • ¶ 75 is deemed disputed in that the wording used by
    58);                                                                    Defendants in this paragraph is open to interpretation
                                                                            and Plaintiff directly responds that the forms executed
  • ¶ 60 is deemed admitted for reasons similar to those                    pursuant to 75 Pa. C.S. § 1791.1 and § 1734 dated July
    identified regarding ¶ 51;                                              31, 2001, are fully applicable to the Selective policies
                                                                            issued from July 13, 2012, through at least May 24, 2017
  • ¶ 61 is deemed admitted in that Defendants' reference to
                                                                            (Doc. 10 ¶ 75; Doc. 20 ¶ 75);
     “a new policy” is consistent with a statement previously
     admitted wherein the Notice is quoted regarding the                  • ¶¶ 78 and 79 are deemed disputed in that Defendants
     “New Policy Effective Date” (Doc. 10 ¶ 47; Doc. 20 ¶                    state in both paragraphs that Plaintiff failed to obtain
     47);                                                                    the “required” writings (Doc. 10 ¶¶ 78, 79 (emphasis
                                                                             added) ) and Plaintiff avers that the required writings
  • ¶ 63 is deemed admitted pursuant to previous admissions
                                                                             were obtained on July 31, 2001 (Doc. 20 ¶¶ 78, 79).
     cited above (see Doc. 10 ¶¶ 47-49; Doc. 20 ¶¶ 47-49);

  • ¶ 64 is deemed admitted pursuant to previous admissions
     cited above (see Doc. 10 ¶¶ 47-49; Doc. 20 ¶¶ 47-49);                                 IV. CONCLUSION

  • ¶ 76 is deemed admitted as per ¶¶ 51 and 60;                      For the reasons discussed above, Defendants' Robyn
                                                                      Novitsky, Individually and as Executrix of the Estate of Kevin
  • ¶ 77 is deemed admitted as per ¶ 64;
                                                                      C. Novitsky, Deceased, and Village Auto Sales, Inc.'s Motion
  • ¶ 80 averments by Defendants are rejected as conclusions          to Strike Plaintiffs Responses to Defendants' Statement of
     of law.                                                          Undisputed Facts and Deem Facts Admitted (Doc. 29) will be
                                                                      granted in part and denied in part. The motion will be granted
                                                                      in that the following paragraphs are deemed admitted: ¶¶ 15,
D. Facts Concerning the UM/UIM Reduction Form                         51, 55, 57, 58, 60, 61, 63, 64, 76, 77. The motion will be
Defendants identify four paragraphs which they assert should          denied in that the following paragraphs are deemed disputed
be deemed admitted—paragraphs 71, 75, 78, and 79. (Doc. 30            or otherwise excluded from consideration in the Court's
at 12.) Defendants maintain the paragraphs are appropriately          recitation of undisputed material facts when considering the
deemed admitted because the material facts set out therein            pending summary judgment motions: ¶¶ 16, 17, 18, 36,
establish that when Selective Insurance Company of America            56, 71, 74, 75, 78, 79, 80. 1 An appropriate Order is filed
offered the policy indicated in the Notice it did not obtain          simultaneously with this Memorandum.
a written request from Village Auto Sales, Inc., regarding
reduction of the underinsured motorist benefits to an amount          1
equal to or less than the limits for bodily injury. (Id. at 12-13.)            Nothing in this Memorandum should be read
Plaintiff responds that “[w]hat Defendants fail to understand                  to indicate that all statements of fact deemed
is that Plaintiff is responding that it obtained a UM/UIM                      admitted herein and in the parties' statements of
reduction form, and, therefore, disputes the fact.” (Doc. 37 at                facts will be included in the Court's recitation
8.) The Court makes the following determinations as to the                     when considering the pending summary judgment
paragraphs identified:                                                         motions and cross-motions as some facts may be
                                                                               found to be immaterial, repetitious, or otherwise
  • ¶ 71 is deemed disputed not because Plaintiff points to                    not supported by the record. See, e.g., Dawn L. v.
     evidence that it obtained a written request to reduce                     Greater Johnstown Sch. Dist., 614 F. Supp. 2d 555,
     underinsured motorist coverage “when” it offered the                      558 (W.D. Pa. 2008).
     policy of insurance as stated by Defendants (see Doc.
     10 ¶ 7; Doc. 20 ¶ 71) but because Defendants state that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
          Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 75 of 102
Selective Insurance Company of America v. Novitsky, Not Reported in Fed. Supp. (2019)
2019 WL 1009389

All Citations

Not Reported in Fed. Supp., 2019 WL 1009389

End of Document                                        © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     4
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 76 of 102




                         H
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 77 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

                                                                 is entitled to summary judgment on the third-party defendant's
                                                                 claims of indemnity and contribution.
                   2012 WL 315445
    Only the Westlaw citation is currently available.
             United States District Court,                       I. Background and Procedural History.
                 M.D. Pennsylvania.                              The plaintiffs, Frank and Martha Shuman, commenced this
                                                                 action by filing a complaint against Remtron, Inc. Plaintiff
            Frank SHUMAN and Martha
             Shuman, his wife, Plaintiffs                        Frank Shuman was injured in an accident involving a crane 1
                                                                 on January 10, 2007. The movement of the crane was
                          v.
                                                                 controlled by remote control units that were manufactured by
  REMTRON, INC., Defendant/Third–Party Plaintiff
                          v.                                     defendant Remtron. The plaintiff 2 alleges that the accident
      Friedman Electric Supply Company, a/k/                     occurred when he turned off the remote control unit 3 that he
    a Friedman Electric Supply Co., Inc., Third–                 was using and a coworker, Dale Weaver, intending to operate
       Party Defendant/Fourth–Party Plaintiff                    a different crane 4 , used a separate remote control unit 5 to
                          v.                                     operate the Shuman crane. Weaver released the load of steel
            J.L. Souser & Associates, Inc.,                      that the plaintiff was working with, and the plaintiff was
                                                                 seriously injured when steel fell against him.
              Fourth–Party Defendant.

                Civil No. 4:09–CV–00003.                         1      For the sake of clarity, the crane that caused the
                             |                                          injury to the plaintiff will be referred to in this
                       Feb. 1, 2012.                                    Memorandum as the “Shuman crane.”

Attorneys and Law Firms                                          2      References to the plaintiff in the singular are
                                                                        references to plaintiff Frank Shuman.
Matthew J. Zeigler, Zeigler Law Office, Williamsport, PA, for
Plaintiffs.                                                      3      For the sake of clarity, this remote control unit will
                                                                        be referred to herein as the “Shuman remote.”
Lee R. Demosky, Thomas P. Pellis, Meyer Darragh Buckler
Bebenek & Eck PLLC, Greensburg, PA, for Defendant/               4      For the sake of clarity, this crane will be referred to
Third–Party Plaintiff.                                                  in this Memorandum as the “Weaver crane.”

Anthony F. Andrisano, Jacob M. Theis, Thomas G. Collins,         5      For the sake of clarity, this remote control unit will
Buchanan Ingersoll & Rooney, PC, Harrisburg, PA, for                    be referred to herein as the “Weaver remote.”
Third–Party Defendant/Fourth–Party Plaintiff.
                                                                 The complaint contains four counts. Count One is a claim
Thomas J. Kelley, Thomas J. Kelley & Associates, Moosic,         based on strict liability. Count Two is a negligence claim.
PA, for Fourth–Party Defendant.                                  Count Three is a failure-to-warn claim. And Count Four is a
                                                                 loss of consortium claim by plaintiff Martha Shuman.


             MEMORANDUM AND ORDER                                Defendant Remtron filed a third-party complaint against
                                                                 Friedman Electric Supply Company seeking indemnity and
J. ANDREW SMYSER, United States Magistrate Judge.                contribution. Friedman Electric in turn filed a fourth-party
                                                                 complaint against J.L. Souser & Associates, Inc.
 *1 This is products liability action involving a remote
control system for cranes, and involving two cranes and          The parties consented to proceed before a magistrate judge in
two remote control units. We conclude that the defendant is      accordance with 28 U.S.C. § 636(c). The case is scheduled
not entitled to summary judgment on the plaintiff's claims.      for a pretrial conference on March 15, 2012 and a jury trial
But we conclude that the third-party defendant is entitled to    beginning on April 2, 2012.
summary judgment on the defendant's claims of indemnity
and contribution and that, in turn, the fourth-party defendant



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 78 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

There are three motions for summary judgment pending:
a motion by defendant Remtron, a motion by third-party              At the summary judgment stage, the judge's function is not
defendant Friedman Electric, and a motion by fourth-party           to weigh the evidence or to determine the truth of the matter,
defendant J.L. Souser.                                              but it is to determine whether there is a genuine issue for trial.
                                                                    Anderson, supra, 477 U.S. at 249. The proper inquiry of the
                                                                    court “is the threshold inquiry of determining whether there
II. Summary Judgment Standard.                                      is the need for a trial—whether, in other words, there are any
Summary judgment is appropriate “if the movant shows                genuine factual issues that properly can be resolved only by
that there is no genuine dispute as to any material fact            a finder of fact because they may reasonably be resolved in
and the movant is entitled to judgment as a matter of               favor of either party.” Id. at 250.
law.” Fed.R.Civ.P. 56(a). The moving party bears the initial
responsibility of informing the court of the basis for its          Summary judgment is warranted, after adequate time for
motion and identifying those portions of the record which           discovery, against a party who fails to make a showing
demonstrate the absence of a genuine dispute of material fact.      sufficient to establish the existence of an element essential to
Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548,        that party's case, and on which that party will bear the burden
91 L.Ed.2d 265 (1986). With respect to an issue on which the        of proof at trial. Celotex, supra, 477 U.S. at 322. “Under
nonmoving party bears the burden of proof, the moving party         such circumstances, ‘there can be no genuine issue as to any
may discharge that burden by “ ‘showing’—that is, pointing          material fact, since a complete failure of proof concerning an
out to the district court—that there is an absence of evidence      essential element of the nonmoving party's case necessarily
to support the nonmoving party's case.” Id. at 325. Once the        renders all other facts immaterial.’ ” Anderson v. CONRAIL,
moving party has met its burden, the nonmoving party may            297 F.3d 242, 247 (3d Cir.2002) (quoting Celotex, supra, 477
not rest upon the mere allegations or denials of its pleading;      U.S. at 323).
rather, the nonmoving party must show a genuine dispute by
“citing to particular parts of materials in the record, including
depositions, documents, electronically stored information,          III. Material Facts.
affidavits or declarations, stipulations (including those made      The following facts are not in dispute for purposes of the
for purposes of the motion only), admissions, interrogatory         summary judgment motions. 6
answers, or other materials” or “showing that the materials
cited do not establish the absence ... of a genuine dispute.”       6       These facts are a combination of facts taken
Fed.R.Civ.P. 56(c).
                                                                            from the statements of undisputed facts filed by
                                                                            Remtron, Freidman Electric, and J.L. Souser. We
 *2 Summary judgment is not appropriate when there is a
                                                                            have not included facts which any of the parties
genuine dispute about a material fact. Anderson v. Liberty
                                                                            properly dispute in accordance with Local Rule
Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d
                                                                            56.1. But we have included facts which, although
202 (1986). A fact is material if it will affect the outcome of
                                                                            a party purported to dispute, were not properly
the trial under governing law. Id. A dispute as to a material
                                                                            disputed in accordance with Local Rule 56.1. For
fact is “ ‘genuine’ only if a reasonable jury, considering the
                                                                            example, where a party purports to deny or to
evidence presented, could find for the non-moving party.”
                                                                            dispute a fact but does not include a citation to the
Childers v. Joseph, 842 F.2d 689, 693–94 (3d Cir.1988).
                                                                            record that supports such a denial or dispute, we
“Where the record taken as a whole could not lead a
                                                                            deem the fact undisputed.
rational trier of fact to find for the nonmoving party, there
is no ‘genuine issue for trial.’ ” Matsushita Elec. Industrial      At the time of the accident on January 10, 2007, the plaintiff
Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct.             was employed by Bouras Industries as a crane operator/stock
1348, 89 L.Ed.2d 538 (1986). “If the evidence is merely             chaser. Doc. 69 at ¶ 12. Bouras had fifteen to seventeen cranes
colorable ... or is not significantly probative ... summary         in its factory. Doc. 72 at ¶ 30. The plaintiff had worked in the
judgment may be granted.” Anderson, supra, 477 U.S. at              building that housed the cranes for 22 years. Id. at ¶ 28.
249–50. In determining whether a genuine issue of material
fact exists, the court must consider all evidence in the light      In the past, Bouras operated its overhead cranes by having
most favorable to the nonmoving party. White v. Westinghouse        its employees control the cranes from the cabs of the cranes.
Electric Co., 862 F.2d 56, 59 (3d Cir.1988).                        Doc. 69 at ¶ 17. In 2005, Bouras decided to change over to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 79 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

having the cranes operated by remote control. Id. at ¶ 18. To    operators, and the voltage. Id. at ¶¶ 32–33. On May 17, 2005,
effectuate the changeover, in June of 2005 David Masser, the     Heistand and Masser spoke via telephone. Id. at ¶ 34. As a
Maintenance Supervisor for Bouras, contacted Tom Spangler        result of this telephone conversation, Heistand obtained all of
of Friedman Electric. Id. at ¶¶ 13 & 20.                         the information he needed to “quote” the appropriate Remtron
                                                                 remote control for Bouras. Id. at ¶¶ 41 & 91. Based upon the
 *3 Spangler and Masser met at Bouras for approximately          information provided by Masser, it was clear to Heistand that
fifteen minutes to discuss the changeover from the cab-          Bouras wanted two separate remote controls each of which
operated format to a remote control format. Id. at ¶ 22.         would have the capability of operating two separate cranes.
Spangler brought the only Remtron catalog that he had to         Id. at ¶ 42.
the meeting with Masser. Id. at ¶ 24. Masser reviewed the
Remtron catalog, but the catalog did not contain a suitable      After speaking with Masser, Heistand contacted Hal Boult
remote control. Id. at ¶ ¶ 25–26. So Spangler contacted          from Remtron. Id. at ¶ 43. On May 24, 2005, Mr. Boult sent
the local manufacturing representative of Remtron, Carson        a facsimile to Heistand informing Heistand of the specific
Heistand of J.L. Souser. Id. at ¶ 27.                            Remtron remote controls (21T20), the specific receivers
                                                                 (21R22) that should be purchased by Bouras, and the prices
Spangler, Masser, and Heistand met to discuss whether            for those components. Id. at ¶¶ 45, 46 & 49. Boult included
Remtron manufactured a noncatalog remote control that            a “Configuration Sheet” that provided a picture of the 21T20
would satisfy the needs of Bouras. Id. at ¶ 28. Masser           remote control as well as the specific configuration of the
explained the specific needs of Bouras. Id. at ¶ 29. Heistand    remote. Id. at ¶ 48.
informed Masser of the Pitch and Catch option 7 and the
                                                                 Heistand then sent an email to Spangler informing him of the
First Come, First Serve option 8 available in the remotes
                                                                 specific equipment Remtron recommended for Bouras. Id. at
manufactured by Remtron. Id. at ¶ 30. Spangler was not aware
                                                                 ¶ 53. That email explicitly informed Spangler of the specific
of these options offered by Remtron until Heistand explained
                                                                 remote controls and receivers that should be purchased, the
the terms to Masser. Id. at ¶ 31.
                                                                 prices of the components, and that the Pitch and Catch option
                                                                 would not work for Bouras but that the First Come, First Serve
7      Under the Pitch and Catch option, one crane is            option would work. Id. at ¶¶ 53–56. Heistand believed that
       operated by two operators. Heistand described the         Spangler would simply order for Bouras the remote controls
       Pitch and Catch option as follows:                        and receivers that he had identified in the email. Id. at ¶ 59.
            Pitch and catch is one crane—usually with
            a long runway there will be an operator at           On May 25, 2005, Heistand faxed to Spangler the
            one end and an operator at the other end. The        “Configuration Sheet” that had been provided to him by
            operator at one end will pitch the crane to the      Boult. Id. at ¶ 60. Later on May 25th, Spangler drafted a
            other second operator, and he will catch it.         Quotation to Bouras. Id. at ¶ 61. The Quotation was based
            In other words, the first operator has control.      solely upon the information provided by Heistand in the May
            He'll send the crane down to the second              24th email. Id. at ¶ 65. Spangler provided the Quotation to
            operator, and he'll press a button on his            Masser, and Bouras agreed to purchase the equipment. Id. at
            transmitter to access the control.                   ¶¶ 67–68. On June 24, 2005, Spangler prepared a Purchase
          Doc. 95–7 at 9–10 (Heistand Dep. at 29–30).            Order for the equipment. Id. at ¶ 69.
8      Under the First Come, First Serve option, “[i]f you
                                                                  *4 On June 28, 2005, Heistand sent Spangler a facsimile
       have two transmitters operating the same receiver,
                                                                 informing him that the purchase order needed to be revised
       the first one that turns their transmitter on has
                                                                 because it overcharged Bouras for a spare remote. Id. at ¶ 72.
       control of the crane.” Doc. 95–7 at 9 (Heistand Dep.
                                                                 Friedman Electric sent a revised purchase order to Remtron,
       at 29).
                                                                 but the revised purchase order ordered 21T18 remote controls
Before he could determine which Remtron remote control, if       instead of 21T20 remote controls. Id. at ¶ 73. As Friedman had
any, would satisfy the needs of Bouras, Heistand had to obtain   ordered the wrong equipment, Heistand contacted Spangler
certain information, such as the number of cranes involved,      and specified the proper equipment that had to be ordered for
the number of speeds, the number of motions, the number of       Bouras. Id. at ¶ 76. Specifically, on August 5, 2005, Heistand



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 80 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

sent Spangler a facsimile directing him to return the 21T18         98. Under the First Come, First Serve system, a remote control
remotes and order 21T20 remotes. Id. at ¶ 77. That facsimile        has exclusive control over the crane when the remote's power
also directed Spangler as to what options had to be ordered         is on, but when that remote is turned off the second remote
with the remotes, and it included a “Configuration Sheet”           control can operate the crane. Doc. 72 at ¶ 4. The First Come,
detailing the layout of the remotes. Id. at ¶¶ 78–79.               First Serve option is a safety feature offered by Remtron. Doc.
                                                                    69 at ¶ 99. The First Come, First Serve option as well as the
Friedman subsequently sent a new purchase order to Remtron          21T20 remote and 21R22 receiver were offered for sale to
ordering the exact equipment detailed in Heistand's August          the public by Remtron and were specifically referred to in
5th facsimile. Id. at ¶ 80. That equipment was the same as          Remtron's user manual. Doc. 81 at ¶ 55.
Boult had originally recommended and that Heistand had
identified in his May 24th email. Id.                                *5 The plaintiff began working as a crane operator/stock
                                                                    chaser approximately seven months prior to the accident.
Remtron performed the programming of the equipment                  Doc. 69 at ¶ 108. Prior to the accident, he had been trained on
purchased by Bouras. Id. at ¶ 86. Neither Spangler nor              how to operate the remote controls. Id. at ¶ 109. The plaintiff
Friedman Electric programmed the equipment or performed             understood that the power to the remote control must be on
any testing on the equipment. Id. at ¶¶ 87 & 89.                    to prevent the crane from being operated by another remote
Friedman Electric's internal policies prohibited Spangler from      control. Doc. 72 at ¶ 7. He understood that turning the remote
performing any services other than processing sales. Id. at ¶       control off would allow another operator to take control of the
92. The only role of Spangler and Friedman Electric in the          crane. Id. at ¶ 8.
purchase of the remotes was to process the sale. Id. at ¶ 94. 9
                                                                    The plaintiff's position required him to climb into storage bins
9                                                                   to hook up bundles of steel and then cut the steel bands from
        Remtron failed to respond to this statement of fact
                                                                    the bundles. Doc. 69 at ¶ 119. On the day of the accident, the
        in Friedman Electric's Statement of Undisputed
                                                                    plaintiff used the Shuman remote to move the Shuman crane
        Material Facts. We note, however, that Remtron
                                                                    to get a bundle of steel. Id. at ¶ 123. He then climbed into a
        does argue in its brief that Friedman Electric did
                                                                    storage bin and hooked up a bundle. Id. at ¶ 124. He lifted
        more than merely process the sale. We address
                                                                    the bundle up halfway, put the Shuman remote down on the
        that argument in the discussion section of this
                                                                    bundle, and started cutting the steel bands. Id. He turned the
        Memorandum and Order.
                                                                    Shuman remote off. Doc. 72 at ¶ 15.
The remotes and receivers were installed by Bouras. Id. at
¶ 95. Each of the remote controls was able to operate either        At the time the plaintiff was in the storage bin cutting the
of two separate cranes. Id. at ¶ 100. There was a “CRANE            bundles, his co-worker Dale Weaver was planning to activate
SELECT” knob that allowed the user to select between crane          the Weaver crane with the Weaver remote. Doc. 69 at ¶
1 and crane 2. Id. When a remote control is turned on to a          126. Before pressing the start button on the Weaver remote,
particular crane, a horn (alarm) would automatically sound,         Weaver did not look at the “Select Crane” knob to confirm
and, while the crane is moving, a whistle would also go off.        that he was controlling the Weaver crane. Id. at ¶ 128. The
Id. at ¶¶ 103–104. When the remote control is turned on to          “Select Crane” knob was, although Weaver did not know it,
activate a crane, a red, blinking light would light on both the     set to control the Shuman crane. Weaver heard the whistle
remote control and on the crane. Id. at ¶ 105. The purpose of       blow as soon as he hit the start button on the Weaver remote.
the lights is to provide to the employee a signal indicating the    Id. at ¶ 130. Shortly after hitting the start button, Weaver hit
crane that the employee is controlling. Id. at ¶ 106.               the bridge button on the Weaver remote, thereby inadvertently
                                                                    causing the Shuman crane bridge movement. Id. at ¶ 131.
The First Come, First Serve option was included with the            The Shuman crane bridge movement caused the release of the
remotes to ensure that two separate remotes could not               bundle of steel that the plaintiff was cutting in the storage bin,
simultaneously operate the same overhead crane. Id. at ¶            pinning the plaintiff against a ladder. Id. at ¶ 133.
97. The First Come, First Serve option ensures that the first
remote that is turned on will have control of the crane and that,   As a function of the design of the remote controls, if the
as long as that remote control remains on, no other available       plaintiff had kept the Shuman remote turned on, Weaver
remote control is able to also operate the same crane. Id. at ¶



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 81 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

would have been prevented from connecting to the Shuman             Defendant Remtron contends that it is entitled to summary
crane. Id. at ¶ 143.                                                judgment on the plaintiff's failure-to-warn claim because
                                                                    the record establishes that a lack of warnings was not the
                                                                    proximate cause of the accident. It contends that the plaintiff
IV. Discussion.                                                     was aware of the danger of turning off his remote, of the
                                                                    danger of the cutting of the bands inside the bin, and of the
   A. Remtron's Motion for Summary Judgment.
                                                                    danger of lifting the load too high. It contends that there
Defendant Remtron contends that it is entitled to summary
                                                                    is insufficient evidence that additional warnings would have
judgment as to the plaintiff's strict liability and negligence
                                                                    made any difference. As set forth above, there is evidence
claims because, it contends, the record establishes that
                                                                    that the safety policies and procedures were unclear. Given
reckless conduct of the plaintiff was the proximate cause of
                                                                    the lack of clarity, we cannot say as a matter of law that
the accident.
                                                                    a proper warning would not have made a difference. Also,
                                                                    regardless of whether warnings would have changed the
Defendant Remtron contends that the plaintiff acted
                                                                    plaintiff's behavior, there is evidence that a warning on the
recklessly in turning off the power to his remote. At his
                                                                    remote control unit telling the operator to be certain that the
deposition, the plaintiff initially testified that the power to
                                                                    remote is set to the proper crane would have changed the
his remote was on the entire time on the day of the accident.
                                                                    behavior of Dale Weaver. He testified that he would have
Doc. 95–4 at 62 (Shuman Dep. at 61). After conferring with
                                                                    obeyed such a warning. Doc. 95–3 at 53–54 (Weaver Dep. at
his counsel and reviewing the allegations in the complaint,
                                                                    52–53). The proposition that warnings would not have made
however, he testified that he doesn't know whether he turned
                                                                    a difference is not free from genuine dispute.
off his remote. Doc. 95–4 at 102–104 (Shuman Dep. at 101–
103). He then testified that if he had turned off his remote, he
                                                                    Defendant Remtron also contends that it is entitled to
would have done so to ensure that the Shuman crane would
                                                                    summary judgment on the failure-to-warn claim based on the
not move. Doc. 95–4 at 105 (Shuman Dep. at 104). Plaintiff's
                                                                    sophisticated user doctrine. Defendant Remtron contends that
expert opines that “[i]t was reasonable and predictable that an
                                                                    Bouras was a sophisticated user of cranes and remote controls
operator would turn off the transmitter to prevent unintended
                                                                    and that it was in the best position to warn its employees of
actuation of the switches when handling or dropping the
                                                                    dangers.
transmitter.” Doc. 95–9 at 22 (Eckstine Report at 21). There
is evidence that a supervisor told the plaintiff to turn off the
                                                                    Remtron contends that, because Bouras had 15 to 17 cranes
remote when entering the bins. Doc. 95–1 at 89–92 & 104–
                                                                    in its factory and had purchased ten remote crane operating
106 (Porter Dep. at 88–91 & 103–105). It is for the trier of
                                                                    systems from Friedman Electric and had experience using
fact to determine whether the plaintiff's conduct in turning off
                                                                    Remtron remotes, it may reasonably be inferred that Bouras
his remote was reckless.
                                                                    understands the use of cranes and Remtron remote controls
                                                                    and that cranes are critical to the everyday operations of its
 *6 Defendant Remtron also suggests that the plaintiff acted
                                                                    business. Remtron also asserts that the plaintiff had twenty-
recklessly by raising the bundles too high and by performing
                                                                    two years of experience working in the building that housed
the cutting of the bands in the bin rather than in an open area
                                                                    the cranes, that he had performed the job of crane operator for
contrary to the policies of his employer. The defendant cites
                                                                    seven months, and that he had received training on the use of
evidence that the plaintiff was told on a number of occasions,
                                                                    a crane.
including on the morning of the accident, to cut the bands in an
open area instead of in the bins. See Doc. 95–1 at 74–75 & 80
                                                                    All of that may be true, but there is evidence that the remote
(Porter Dep. at 73–74 & 79). But there was no official policy
                                                                    control system at issue in this case which allowed two cranes
on how to cut the bands. See Doc. 95–1 at 75–76 (Porter Dep.
                                                                    to be operated by either of two different remotes was the
at 74–75). There is evidence that the rules and procedures
                                                                    first such system installed by Bouras. Thus, we cannot say
were not clear. See Doc. 95–1 at 81 (Porter Dep. at 80); Doc.
                                                                    as a matter of law that Bouras was a sophisticated user of
95–2 at 134 (Robenolt Dep. at 133); Doc. 95–4 at 80 (Shuman
                                                                    such a system. Neither can it be said that the plaintiff was a
Dep. at 79). It is for the trier of fact to determine whether the
                                                                    sophisticated user of such a system. Thus, defendant Remtron
plaintiff's conduct was reckless.
                                                                    is not entitled to summary judgment on the basis of the
                                                                    sophisticated user doctrine.



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 82 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

                                                                     the enforcement of an equitable duty to share liability for the
*7 Based on the foregoing, we will deny defendant                    wrong done by both [tortfeasors].” Swartz v. Sunderland, 403
Remtron's motion for summary judgment.                               Pa. 222, 169 A.2d 289, 290 (Pa.1961).

                                                                     “Indemnification is ‘a fault shifting mechanism.’ ” Sovereign
   B. Friedman Electric's Motion for Summary Judgment.               Bank v. BJ's Wholesale Club, Inc., 533 F.3d 162, 174 (3d
Third-party defendant Friedman Electric points out that the          Cir.2008) (quoting Sirianni v. Nugent Bros., Inc., 509 Pa.
plaintiff has not brought suit against it and that the only claims   564, 506 A.2d 868, 871 (Pa.1986)). Indemnity “ ‘shifts the
against it are the indemnification and contribution claims           entire loss from one tortfeasor who has been compelled to
of Remtron. It contends that Remtron cannot prevail on its           pay it to the shoulders of another who should bear it instead.’
indemnification and contribution claims.                             ” Walton, supra, 610 A.2d at 460(quoting W. Prosser, Law
                                                                     of Torts at 310 (4th ed.1979)). The common law “right of
Under Pennsylvania products liability law, “all suppliers of         indemnification arises when there is a ‘difference between
a defective product in the chain of distribution, whether            the primary and the secondary liability of two persons each
retailers, partmakers, assemblers, owners, sellers, lessors,         of whom is made responsible by the aw to an injured party.’
or any other relevant category, are potentially liable to            ” Kirschbaum, supra, 243 F.3d at 156 ting Builders Supply
the ultimate user injured by the defect.” Burch v. Sears,            Co. v. McCabe, 366 Pa. 322, 77 A.2d 368, 370 (Pa.1951)).
Roebuck & Co., 320 Pa.Super. 444, 467 A.2d 615, 621                  “It is a right which enures to a person who, without active
(Pa.Super.Ct.1983). “This rule of law ensures the availability       fault on his own part, has been compelled, by reason of
of compensation to the injured party, and helps placed               some legal obligation, to pay damages occasioned by the
the burden of such injury on parties who, unlike the                 initial negligence of another, and for which he himself is
consumer, have a better opportunity to control the defect            only secondarily liable.” Builders Supply Co. v. McCabe,
or spread its costs through pricing.” Id. But “[t]o further          366 Pa. 322, 77 A.2d 368, 370 (Pa.1951). “[S]econdary as
achieve these policies and to do justice among the potential         distinguished from primary liability rests upon a fault that
defendants, Pennsylvania permits the remedies of indemnity           is imputed or constructive only, being based on some legal
and contribution so that as among those in the chain of              relation between the parties, or arising from some positive
distribution liability may ultimately rest with, or be shared        rule of common or statutory law or because of a failure to
equally among, those who can best detect, control, or prevent        discover or correct a defect or remedy a dangerous condition
the defect.” Id. at 621–22 (footnote omitted).                       caused by the act of the one primarily responsible.” Id.

Under Pennsylvania law, contribution applies when the                 *8 Remtron contends that its claims for contribution and
parties are joint tortfeasors. Kirschbaum v. WRGSB Assocs.,          indemnity are contingent on the outcome of the plaintiff's
243 F.3d 145, 156 (3d Cir.2001). “[J]oint tortfeasors are            claims against it and as such those claims will not accrue
entitled to contribution if they have paid more than their           until the question of liability is resolved. Federal Rule of Civil
pro rata share of a common liability.” Rabatin v. Columbus           Procedure 14(a)(1) allows a defendant/third-party plaintiff to
Lines, Inc., 790 F.2d 22, 24 (3d Cir.1986). Joint tortfeasors        file a complaint against an entity “who is or may be liable to
are “two or more persons jointly or severally liable in tort         it for all or part of the claim against it.” There is nothing in
for the same injury to persons or property, whether or not           the Rules that precludes the court from ruling on summary
judgment has been recovered against all or some of them.”            judgment, assuming that there is no genuine factual dispute,
42 Pa.C.S.A. § 8322. “Under Pennsylvania law, two actors             that the third-party defendant is not as a matter of law liable
are joint tortfeasors if their conduct ‘causes a single harm         to the third-party plaintiff.
which cannot be apportioned ... even though [the actors]
may have acted independently.’ ” Rabatin, supra, 790 F.2d            Friedman Electric also contends that Remtron cannot prevail
at 25 (quoting Capone v. Donovan, 332 Pa.Super. 185, 480             on its indemnification and contribution claims because
A.2d 1249, 1251 (Pa.Super.Ct.1984)). Contribution “is an             Remtron designed and manufactured the remotes while
equitable right based on a common liability to the plaintiff.'       Friedman Electric merely processed the sale. It contends that
” Walton v. Avco Corp., 530 Pa. 568, 610 A.2d 454, 461               since Remtron (in conjunction with its factory representative
(Pa.1992) (quoting John W. Brown, Jr. Equipment Rental               J.L. Souser) designed, selected, and manufactured the
Corp. v. Dickey, 397 Pa. 454, 155 A.2d 836, 838 (Pa.1959)).          remotes Remtron is primarily liable for any harm to the
Contribution “is not a recovery for the tort, but rather it is


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 83 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

plaintiff. On the other hand, Friedman Electric contends that      It is not clear that Robenolt's testimony is based on personal
since it was merely a member of the chain of distribution          knowledge, and Masser's testimony is equivocal. In the face
it could at most only be secondarily liable for any harm           of undisputed facts that the remotes and receivers were
to the plaintiff. Thus, it contends, because indemnity is          installed by Bouras and that Friedman Electric's internal
only available from those who are primarily liable to those        policies prohibited Spangler from performing any services
who are merely secondarily liable, Remtron is not entitled         other than processing sales, the equivocal testimony cited
to indemnity from Friedman Electric but rather Friedman            by Remtron is not sufficient to create a genuine factual
Electric would be entitled to indemnity from Remtron. It           dispute. Moreover, Remtron has not argued that it is entitled
continues that, because an entity which has a right of             to indemnity or contribution because the installation was
indemnity against another entity is not subject to liability for   somehow defective or contributed to the accident.
contribution to that person, Remtron is also not entitled to
contribution from it.                                              Although Friedman was the initial contact for the sale
                                                                   and facilitated the sale, it not in genuine dispute that it
Remtron contends that questions as to material factual issues      was Remtron and J.L. Souser who selected, designed, and
exist regarding Friedman's involvement in the project. The         manufactured the remotes. Accordingly, we conclude that
undisputed material facts are set forth above. Although            if Remtron were held liable to the plaintiff it would not
Friedman Electric was the initial contact for the sale and         be entitled to indemnity or contribution from Friedman
facilitated the sale, it was Remtron and J.L. Souser which         Electric. Accordingly, we will grant Friedman Electric's
selected, designed, and manufactured the remotes.                  motion for summary judgment as to Remtron's indemnity and
                                                                   contribution claims. 10
The undisputed facts as set forth by the parties in their Local
Rule 56.1 statements and responses are that the remotes            10     Friedman Electric argues that it is entitled to
and receivers were installed by Bouras and that the internal
                                                                          summary judgment because the plaintiffs cannot
policies of Friedman Electric prohibited its employee, Tom
                                                                          prevail on their claims against defendant Remtron.
Spangler, from performing any services other than processing
                                                                          Because we will grant summary judgment to
sales. Doc. 69 at ¶¶ 92 & 95. Remtron points to testimony that
                                                                          Friedman Electric on the basis that it cannot be
Friedman may have been involved in the installation of the
                                                                          liable to Remtron for indemnity and contribution,
remotes. It points to the following testimony of David Masser:
                                                                          we need not consider Friedman Electric's other
  Q: Were you involved in the installation process.                       arguments in support of summary judgment. We
                                                                          note, however, that defendant Remtron indicates
  A: My maintenance people were, yes.                                     in its brief in opposition to Friedman Electric's
                                                                          motion that it joins in those arguments. One of
  Q: Did any outside contractors oversee the installation?
                                                                          those arguments is that the remotes were not
  A. I'm not sure, but I think that I had Tom Spangler in, yes.           unreasonably dangerous and that the court must
                                                                          make that determination as a matter of law.
Doc. 95–5 at 14–15 (Masser Dep. at 13–14). It also points to              It cites to Azzarello v. Black Bros. Co., Inc.,
the following testimony of Edward Robenolt:                               480 Pa. 547, 391 A.2d 1020, 1026 (Pa.1978).
                                                                          Azzarello was decided under Section 402A of the
  Q: ... [W]ere you involved in actually installing the remote            Restatement (Second) of Torts. The United States
    controls on the raw stock cranes?                                     Court of Appeals of the Third Circuit, however,
                                                                          has recently predicted that Pennsylvania will adopt
   *9 A: No.
                                                                          the Restatement (Third) of Torts §§ 1–2 to replace
  Q: Do you know who did that?                                            Section 402A of the Restatement (Second) of
                                                                          Torts. Covell v. Bell Sports, Inc., 651 F.3d 357
  A: I thought it was Friedman Electric.                                  (3d Cir.2011). Unless or until the Pennsylvania
                                                                          Supreme Court either rejects the Restatement
Doc. 95–2 at 22 (Robenolt Dep. at 21).                                    (Third) or indicates that it will continue to adhere
                                                                          to Section 402A of the Restatement (Second), we
                                                                          are bound by Covell. Since Azzarello is based


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 84 of 102
Shuman v. Remtron, Inc., Not Reported in F.Supp.2d (2012)
2012 WL 315445, Prod.Liab.Rep. (CCH) P 18,773

                                                                       contribution against J.L. Souser are moot. So, we will grant
       on 402A of the Restatement (Second) of Torts
                                                                       J.L. Souser's motion for summary judgment.
       but under Covell we must apply the Restatement
       (Third), it is not clear that it is still appropriate for
       the court to make the determination as a matter                 V. Order.
       of law whether the remote control system was                    IT IS ORDERED that Remtron's motion (doc. 67) for
       unreasonably dangerous. Assuming that it were                   summary judgment is DENIED, that Friedman Electric's
       still appropriate, after considering the facts in the           motion (doc. 68) for summary judgment is GRANTED, and
       light most favorable to the plaintiff and balancing             that J.L. Souser's motion (doc. 74) for summary judgment
       the relevant factors, see Moyer v. United Dominion              is GRANTED. The Clerk of Court shall not enter judgment
       Industries, Inc., 473 F.3d 532, 538 (3d Cir.2007),              in favor of Friedman Electric and J.L. Souser until the
       we would likely conclude that the remote control                conclusion of the case as to all parties.
       system was unreasonably dangerous.

   C. J.L. Souser's Motion for Summary Judgment.                       All Citations
Because we will grant summary judgment in favor of
Friedman Electric on Remtron's indemnity and contribution              Not Reported in F.Supp.2d, 2012 WL 315445, Prod.Liab.Rep.
claims, Friedman Electric's claims for indemnity and                   (CCH) P 18,773


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 85 of 102




                             I
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 86 of 102
United States v. Polshenski, Not Reported in Fed. Supp. (2018)
2018 WL 806469

                                                                   brief period of discovery, Plaintiff filed the instant motion
                                                                   for summary judgment, together with brief in support and
                  2018 WL 806469
                                                                   affidavit and exhibits in support of the motion.
   Only the Westlaw citation is currently available.
   United States District Court, M.D. Pennsylvania.
                                                                   The undisputed facts in the record before this Court are
      The UNITED STATES of America, Plaintiff                      as follows. 1 On September 15, 1986, Defendants entered
                       v.                                          into a mortgage with Plaintiff for a property located at 1147
      Robert A. POLSHENSKI, et al., Defendants                     Ridge Street, Freeland, Pennsylvania. (Doc. 17-1, at 1). The
                                                                   mortgage was given as security for payment of a Promissory
             CIVIL ACTION NO. 3:16-CV-2515                         Note in the amount of $35,090.00. (Doc. 17-1, at 5). On
                            |                                      September 15, 1999, the Promissory Note was reamortized
                   Signed 02/09/2018                               for the second time in the amount of $42,147.26. (Doc. 17-1,
                                                                   at 14). Defendants have not made any payments to bring the
Attorneys and Law Firms
                                                                   Mortgage current since January 15, 2014. (Doc. 17, at ¶¶
Thomas I. Puleo, KML Law Group, P.C., Philadelphia, PA,            9-10). On December 8, 2014, Plaintiff mailed Defendants a
for Plaintiff.                                                     “Notice of Acceleration of Your Mortgage Loan(s); Demand
                                                                   for Payment of That Debt; Notice of Right to Cure Your
Robert A. Polashenski, Freeland, PA, pro se.                       Delinquency; Notice of Intent to Foreclose and Notice of Your
                                                                   Opportunity to Have A Hearing Concerning This Action”
Kathleen Polashenski, Freeland, PA, pro se.                        to Defendants' last known address. (Doc. 17-1, at 16). As
                                                                   of the date of the filing of the instant motion for summary
                                                                   judgment, the amounts due and owing on the mortgage totaled
                     MEMORANDUM                                    $33,514.98. (Doc. 17, at ¶ 16).

KAROLINE MEHALCHICK, United States Magistrate                      1
Judge                                                                     To comply with Local Rule 56.1, a nonmovant
                                                                          should (1) clearly and unequivocally admit or deny
 *1 Before the Court is a motion for summary judgment filed               whether each fact contained in movant’s statement
by the plaintiff in this matter, the United States of America.            of facts is undisputed and/or material, (2) set forth
The motion (Doc. 15), was filed on June 21, 2017, together                the basis for any denial if any fact is not admitted
with a brief in support (Doc. 16), and an affidavit in support,           in its entirety, and (3) provide a citation to the
with exhibits (Doc. 17). No brief in opposition has been filed            record that supports any such denial. Occhipinti v.
in this matter, despite the Court extending the deadline for              Bauer, No. 3:13-CV-1875, 2016 WL 5844327, at
filing the same. (Doc. 18). Accordingly, this motion is ripe for          *3 (M.D. Pa. Sept. 30, 2016) (emphasis added);
disposition. For the following reasons, the Court will grant              Park v. Veasie, 2011 WL 1831708, *4 (M.D. Pa.
the motion for summary judgment.                                          2011). Material facts set forth in the statement
                                                                          required to be served by the moving party will be
                                                                          deemed to be admitted unless controverted by the
I. FACTUAL BACKGROUND AND PROCEDURAL                                      statement required to be served by the opposing
HISTORY                                                                   party. Defendants have not filed any papers in
On December 23, 2016, Plaintiff, the United States of                     opposition to the Plaintiff’s motion for summary
America, on behalf of its agency, the United States                       judgment; as such, the Court deems the statements
Department of Agriculture, Rural Housing Service, instituted              of fact submitted by Plaintiff to be admitted.
this action to foreclose a certain real property mortgage
held by Defendants, Robert A. Polashenski and Kathleen             II. LEGAL STANDARD
Polashenski. (Doc. 1). Defendants filed an Answer and               *2 Under Rule 56 of the Federal Rules of Civil Procedure,
Defenses on February 27, 2017. (Doc. 5). The parties               summary judgment should be granted only if “there is no
consented to the jurisdiction of the undersigned magistrate        genuine dispute as to any material fact and the movant is
judge on April 20, 2017. (Doc. 10; Doc. 11). Following             entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
the issuance of a case management order (Doc. 14) and a            A fact is “material” only if it might affect the outcome of the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 87 of 102
United States v. Polshenski, Not Reported in Fed. Supp. (2018)
2018 WL 806469

case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106     judgment.”); Nat'l Labor Rel. Bd. v. FES, 301 F.3d 83, 95
S.Ct. 2505, 91 L.Ed.2d 202 (1986). A dispute of material fact     (3d Cir. 2002) (“[The plaintiff’s] testimony ... amounts to
is “genuine” if the evidence “is such that a reasonable jury      an unsupported, conclusory assertion, which we have held
could return a verdict for the non-moving party.” Anderson,       is inadequate to satisfy the movant’s burden of proof on
477 U.S. at 248, 106 S.Ct. 2505. In deciding a summary            summary judgment.”).
judgment motion, all inferences “should be drawn in the light
most favorable to the non-moving party, and where the non-
moving party’s evidence contradicts the movant’s, then the        III. DISCUSSION
non-movant’s must be taken as true.” Pastore v. Bell Tel. Co.     Plaintiff has moved for summary judgment, submitting that
of Pa., 24 F.3d 508, 512 (3d Cir. 1994).                          it is entitled to judgment as a matter of law in this matter
                                                                  where the undisputed material facts reveal that the Defendants
A federal court should grant summary judgment “if the             defaulted on repayment of a promissory note secured by a
pleadings, depositions, answers to interrogatories, and           mortgage pursuant to the provisions of Title V of the Housing
admissions on file, together with the affidavits, if any, show    Act of 1949, as amended 42 U.S.C. § 1471, et seq.
that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of         “ ‘In a mortgage foreclosure action, the plaintiff must show
law.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278       the existence of an obligation secured by a mortgage, and a
(3d Cir. 2000). In deciding a motion for summary judgment,        default of that obligation.’ ” United States v. Werner, 2015
the court’s function is not to make credibility determinations,   WL 1014041, *4 (M.D. Pa. 2015) (quoting Chemical Bank
weigh evidence, or draw inferences from the facts. Anderson,      v. Dippolito, 897 F.Supp. 221, 224 (E.D. Pa. 1995)). “ ‘The
477 U.S. at 249, 106 S.Ct. 2505. Rather, the court must           entry of summary judgment is proper if the mortgagors admit
simply “determine whether there is a genuine issue for trial.”    that the mortgage is in default, that they have failed to pay
Anderson, 477 U.S. at 249, 106 S.Ct. 2505.                        interest on the obligation, and that the recorded mortgage is in
                                                                  the specified amount.’ ” Wilson v. Parisi, 549 F.Supp.2d 637,
The party seeking summary judgment “bears the initial             655 (M.D. Pa. 2008) (quoting Landau v. W. Pa. Nat'l Bank,
responsibility of informing the district court of the basis for   445 Pa. 217, 282 A.2d 335 (Pa. 1971)); see Werner, 2015 WL
its motion,” and demonstrating the absence of a genuine           1014041 (quoting Wilson, 549 F.Supp.2d at 655).
dispute of any material fact. Celotex Corp. v. Catrett, 477
U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). If           *3 As recited above, the undisputed evidence before the
the movant makes such a showing, the non-movant must go           Court establishes that on September 15, 1986, Defendants
beyond the pleadings with affidavits or declarations, answers     entered into a mortgage with Plaintiff for a property located at
to interrogatories or the like in order to demonstrate specific   1147 Ridge Street, Freeland, Pennsylvania, which was given
material facts which give rise to a genuine issue. Fed. R.        as security for payment of a Promissory Note in the amount of
Civ. P. 56(c); Celotex, 477 U.S. at 324, 106 S.Ct. 2548. The      $35,090.00. (Doc. 17-1, at 1, 5). The record also establishes
non-movant must produce evidence to show the existence            that on September 15, 1999, the Promissory Note was
of every element essential to its case, which it bears the        reamortized for the second time in the amount of $42,147.26.
burden of proving at trial, because “a complete failure of        (Doc. 17-1, at 14). The undisputed record also establishes that
proof concerning an essential element of the nonmoving            Defendants are in default of their obligations by failing to
party's case necessarily renders all other facts immaterial.”     make payments when due, that Defendants have not made
Celotex, 477 U.S. at 323, 106 S.Ct. 2548. Furthermore, mere       any payments to bring the Mortgage current since January
conclusory allegations and self-serving testimony, whether        15, 2014, that Defendants received notice of acceleration and
made in the complaint or a sworn statement, cannot be used        intent to foreclose, and finally, that Defendants have not cured
to obtain or avoid summary judgment when uncorroborated           the default. As of the date of the filing of the instant motion
and contradicted by other evidence of record. See Lujan v.        for summary judgment, the amounts due and owing on the
Nat'l Wildlife Fed'n, 497 U.S. 871, 888, 110 S.Ct. 3177,          mortgage totaled $33,514.98. (Doc. 17, at ¶¶ 9-10, 16; Doc.
111 L.Ed.2d 695 (1990); see also Thomas v. Delaware State         17-1, at 16).
Univ., 626 Fed.Appx. 384, 389 n.6 (3d Cir. 2015) (not
precedential) (“[U]nsupported deposition testimony, which is      Defendants' answer to the complaint (Doc. 5) contains denials
contradicted by the record, is insufficient to defeat summary     or assertions that they lack knowledge about the claims made
                                                                  in the complaint. Defendants admit that they executed the


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 88 of 102
United States v. Polshenski, Not Reported in Fed. Supp. (2018)
2018 WL 806469

                                                                       these affirmative defenses outside of her answer, and has not
promissory note and the mortgage, and to the legal description
                                                                       submitted any evidence that would create a genuine issue of
of the property secured by the mortgage. (Doc. 5). Defendants
                                                                       material fact regarding the default of her obligation. Again,
deny that Plaintiff is the holder of the mortgage on the basis
                                                                       “mere assertions set out in a pleading are insufficient to defeat
that they lack knowledge. They also deny that they are in
default, stating that they sought an audit and transactional           summary judgment.” Werner, 2015 U.S. Dist. LEXIS 28290
report to determine the nature of the alleged default and the          at *13, 2015 WL 1014041 at *6 (citing Bhatla v. U.S. Capital
amounts due and owing as alleged in the complaint. (Doc. 5,            Corp., 990 F.2d 780, 787 (3d Cir. 1993)).
¶¶ 9-11).However, the payment history and the amounts due
and owing are established in the undisputed evidence before
                                                                       IV. CONCLUSION
this Court (Doc. 17), and a non-moving party may not rest
                                                                       For the reasons set forth above, the undisputed material facts
simply on the allegations in the pleadings to defeat a motion
                                                                       in the record establish that Plaintiff is entitled to summary
for summary judgment. Belnick, Inc. v. TBB Glob. Logistics,
                                                                       judgment. As such, Plaintiff’s motion will be granted, and
Inc., 106 F.Supp.3d 551, 558 (M.D. Pa. 2015); Berckeley Inv.
                                                                       judgment will be entered in favor of Plaintiff and against the
Group. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006);              Defendants.
accord Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct.
2548, 91 L.Ed.2d 265 (1986).                                           An appropriate Order follows.

Defendants also assert a number of affirmative defenses (Doc.
5), including that Plaintiff has failed to state a claim, failed       All Citations
to join indispensable parties, waiver and estoppel, statute
of limitations, failure to mitigate damages, and failure to            Not Reported in Fed. Supp., 2018 WL 806469
act in good faith. Defendant has failed to advance any of

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 89 of 102




                             J
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 90 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                   Defendants' Statement of Facts, however, will be granted
                                                                   in part as Plaintiffs' failed to comply with the Local Rules.
                  2017 WL 3894888
                                                                   Defendants' Motion for Summary Judgment will be granted
   Only the Westlaw citation is currently available.
                                                                   in its entirety because American Pipe tolling does not apply
   United States District Court, M.D. Pennsylvania.
                                                                   to shield those who initiated a prior action and subsequently
       Ari WEITZNER and Ari Weitzner, M.D.,                        assert the same facts and claims in a new action. Because
        P.C., Individually and on Behalf of All                    Defendants' Motion for Summary Judgment will be granted,
         Others Similarly Situated, Plaintiffs,                    Plaintiffs' Motion for Class Certification will be moot.
                           v.
     SANOFI PASTEUR, INC., formerly known as
   Aventis Pasteur Inc., and Vaxserve, Inc., formerly                                 I. Factual Background
     known as Vaccess America, Inc., Defendants.
                                                                   A. The Parties
            CIVIL ACTION NO. 3:11-CV-02198
                                                                      1. Plaintiffs:
                           |
                                                                   Plaintiff Ari Weitzner, M.D. (“Dr. Weitzner”), is an
                   Signed 09/06/2017
                                                                   ophthalmologist who previously maintained his office in
Attorneys and Law Firms                                            Brooklyn, New York. (Doc. 1, ¶ 6). Dr. Weitzner is currently
                                                                   employed as an employee of Union Square Eye Care. (Doc.
Daniel A. Osborn, Osborn Law PC, New York, NY, P.                  106, ¶ 8). Previously, Dr. Weitzner practiced though his own
Timothy Kelly, Mattise & Kelly PC, Scranton, PA, Todd C.           professional corporation, Ari Weitzner, M.D., P.C. (Doc. 116,
Bank, Law Office of Todd C. Bank, Kew Gardens, NY, for             ¶ 2).
Plaintiffs.
                                                                   Ari Weitzner, M.D., P.C. (“P.C.”), is also a Plaintiff in the
Carl J. Greco, Jennifer Menichini, Greco Law Associates,           instant case. (Doc. 1, ¶ 7). The P.C. is a New York corporation
P.C., Scranton, PA, for Defendants.                                that maintains an “active” status with the New York Secretary
                                                                   of State. (Doc. 116, Ex. A). While the P.C. remains active
                                                                   on paper, it is undisputed that the P.C. has closed; it has no
                     MEMORANDUM                                    assets, and no employees. (Doc. 106, ¶¶ 7, 44-46). Notably,
                                                                   Dr. Weitzner is the sole shareholder of the P.C. (Doc. 106, ¶ 6).
A. Richard Caputo, United States District Judge

 *1 This case concerns a number of facsimiles that were
                                                                      2. Defendants:
allegedly sent from Defendants to Plaintiffs in violation of the
                                                                   Defendant Sanofi Pastuer, Inc. (“Sanofi”) is a Delaware
Telephone Consumer Protection Act of 1991 (“TCPA”), 47
                                                                   corporation that manufactures vaccines. (Doc. 106, ¶ 1).
U.S.C. § 227(b)(1)(C).
                                                                   Defendant VaxServe, Inc. (“VaxServe”) is a pharmaceutical
                                                                   distribution company based in Pennsylvania. (Doc. 106, ¶
Presently before the Court is: (1) a Motion to Strike
                                                                   2). VaxServe is a wholly owned subsidiary of Sanofi, with a
the November 29, 2016 Declaration of Ari Weitzer, M.D
                                                                   separate board of directors, business records, employees, and
(“Third Weitzner Declaration”) filed by Defendants Sanofi
                                                                   principal place of business. (Doc 106, ¶ 3).
Pasteur, Inc., and Vaxserve, Inc. (collectively “Defendants”);
(2) a Motion to Strike Plaintiffs' Answer to Defendants'
Statement of Facts filed by Defendants; (3) a Motion for           B. Conduct at Issue:
Summary Judgment filed by Defendants; and (4) a Motion             Beginning on or prior to April 21, 2004, Plaintiffs allege
for Class Certification filed by Plaintiffs Ari Weitzner and       that Defendants were engaged in a nationwide fax-advertising
Ari Weitzner, M.D., P.C. (collectively “Plaintiffs”). Because      campaign in order to promote the sale of commercial
the Third Weitzner Declaration is not a sham affidavit             products. (Doc 1, ¶¶ 10-11, 17).
and the information it contains is capable of admission at
trial, the Motion to Strike the Third Weitzner Declaration         On April 21, 2004, Plaintiffs received a fax advertisement
will be denied. The Motion to Strike Plaintiffs' Answer to         (“First Fax”) via the fax machine at the offices of the P.C.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
            Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 91 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

(Doc. 106, at 23, 26). The First Fax offered discounts on        of times over the course of this litigation. First, the Complaint
pharmaceutical goods by various manufacturers. (Doc. 87,         defined the putative class as:
Ex. A). The fax denoted “VaxServe” in the upper right-hand
corner. (Doc. 87, Ex. A). The fax does not indicate that it
was sent by any party other than VaxServe. (Doc. 87, Ex. A;                   [A]ll persons or entities (I) whose
Doc. 106, at 25). Plaintiffs claim 1 to have received a second                fax numbers were licensed, rented,
fax, also marked with the “VaxServe” stamp, on March 22,                      or purchased by Defendants VaxServe
2005 (“Second Fax”). (Doc. 116, at ¶ 7, Ex. C). The parties                   or Sanofi from List Strategies, Inc.;
dispute who received the First and Second Fax. But, it has                    (ii) whose fax numbers did not
been admitted that the fax machine and number that received                   exist in Defendants' database on the
both faxes were registered to Dr. Walter Weitzner (Doc. 106,                  date of Defendants' receipt thereof
27-29).                                                                       from List Strategies, Inc.; and (iii)
                                                                              who received an unsolicited fax
1                                                                             advertisement transmitted to them on
         While this suit has been ongoing since November
                                                                              behalf of Defendants by VisionLab,
          28, 2011, Plaintiffs have mentioned the existence
                                                                              Inc., Westfax, Inc., or Velofax LLP
          of the Second Fax for the first time in their
                                                                              between February 14, 2005 and the
          Brief in Opposition to Defendants' motion for
                                                                              date of the resolution of this lawsuit.
          Summary Judgment.
 *2 VaxServe admits to sending a number of advertisements
during the time alleged by Plaintiffs; sending such
                                                                 (Doc. 106, ¶ 15). But, in Plaintiffs' Memorandum in Support
advertisements were part of the company’s business. (Doc.
                                                                 of their Motion for Class Certification, Plaintiffs identify the
106, ¶¶ 68-69). The decision regarding what products to
                                                                 putative class as:
include on any given advertisement was made internally
at VaxServe. (Doc. 106, ¶ 68). In fact, none of the
manufacturers, including Defendant Sanofi Pasteur, paid
                                                                              [A]ll persons or entities to whom
to include their products on the advertisements that were
                                                                              VisionLab, Inc., WestFax, Inc. or
subsequently faxed. (Doc. 106, ¶ 69). In the instant matter,
                                                                              Velofax LLP sent facsimiles on behalf
neither Plaintiffs nor Defendants are aware of how VaxServe
                                                                              of Defendants between February 14,
came to possess the number for the fax machine in Dr.
                                                                              2005 and the date of the resolution
Weitzner’s office. (Doc. 106, ¶¶ 70-73).
                                                                              of this lawsuit for whom Defendants'
                                                                              only source of the name of the
It was Dr. Weitzner's practice to collect unsolicited faxes
                                                                              recipient was a list that had been
received at his office and send them to Attorney Todd Bank,
                                                                              provided to Defendants by List
one of Plaintiffs' attorneys, once a week. (Doc. 106, ¶ 20).
                                                                              Strategies, Inc.
After reviewing the faxes that were passed to him by Dr.
Weitzner, Attorney Bank would file charges against the
company responsible for the unsolicited faxes. (Doc. 106, ¶
                                                                 (Doc. 106, ¶ 16). Yet another change in the definition of the
21). 2
                                                                 class is evident in Dr. Weitzner’s Declaration in Support of
                                                                 the Motion for Class Certification. There, Plaintiffs defined
2        Dr. Weitzner has filed at least 17 similar actions      the putative class as:
           alleging violations of the TCPA. (Doc. 106, ¶
           33).
                                                                              [A]ll persons or entities that, between
C. The Complaint:                                                             February 14, 2005, and the date of
On November 26, 2011 Plaintiffs' filed this putative class                    the resolution of this lawsuit, received
action in this Court, alleging a violation of the TCPA. The                   faxes that were sent to them solely as
class that Plaintiffs allege to represent has shifted a number                a result of their fax numbers having



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 92 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

            been provided to the defendants by a                  3       Judge Carmen D. Minora served as the presiding
            company called List Strategies, Inc.
                                                                            judge in Weitzner v. Sanofi Pasteur, Inc. in the
                                                                            Court of Common Pleas of Lackawanna County.
                                                                  On July 25, 2008, Dr. Weitzner filed a notice of appeal from
(Doc. 106 ¶ 17). Lastly, in the Third Weitzner Declaration
                                                                  the state court's June 27, 2008 order. On June 3, 2009, the
and Plaintiffs' Memorandum in Opposition to Defendants'
                                                                  Superior Court concluded that the appeal was interlocutory
Motion to Strike, Plaintiffs make a final revision and define
                                                                  and premature, and therefore quashed the appeal. The
the class as beginning on February 14, 2001 and ending at the
                                                                  Superior Court noted that no motion for class certification was
resolution of this action. (Doc. 152, at 19).
                                                                  ever filed or decided by the Court of Common Pleas.


                II. Procedural Background                         B. The Federal Action:
                                                                  Plaintiffs commenced this action on November 26, 2011.
A. The State Court Action:                                        (Doc. 1). On February 6, 2012, Defendants filed their Motion
Litigation remains pending in the Lackawanna County Court         for Abstention, or in the alternative, to Dismiss Plaintiffs'
of Common Pleas involving Dr. Weitzner and the same               Complaint pursuant to Federal Rule of Civil Procedure 12(b)
Defendants for an alleged TCPA violation stemming from            (6), or, in the alternative, to Stay Proceedings. (Doc. 20).
the same April 21, 2004 fax. (Doc. 106, ¶ 32). Dr. Weitzner       On May 14, 2012, this Court denied Defendants' Motion,
commenced the state-court action with the filing of a class       specifically noting that it was not clear from the face of the
action complaint on February 14, 2005, seeking to represent a     complaint that the statute of limitations barred the current
class of persons who received unsolicited fax advertisements      action, and thus it was not appropriate to dismiss at that
from Defendants. The class identified in the state-court action   time. (Doc. 37). The Court also declined to address the
was defined as: “[Dr. Weitzner] and all other individuals who     applicability, if any, of American Pipe tolling at that time.
received an unsolicited fax advertisement from Defendants         (Doc. 37, at 15).
between January 2, 2001 and the date of the resolution of this
lawsuit.” (Doc. 106, ¶ 31). Notably, the P.C. was neither a       On November 12, 2013, Defendants filed their Answers and
named-plaintiff nor identified as a putative class member in      Affirmative Defenses to Plaintiffs' Complaint. (Doc., at 57,
the state-court action. (Doc. 106 ¶¶ 34-36).                      58). Just three days later, on November 15, 2013, Defendants
                                                                  served Offers of Judgment pursuant to Federal Rule of Civil
 *3 On June 27, 2008, Judge Minora 3 issued an opinion and        Procedure 68 upon Plaintiffs; offering for judgment to be
order ruling on Defendants' motion for summary judgment           entered against Defendants for the maximum statutory relief
and Dr. Weitzner's motion to amend the complaint's class          available to Plaintiffs. (Doc. 60-1, at 1-2). Defendants filed
definition. (Doc. 106, ¶ 50). The opinion concluded that a        a Motion to Dismiss pursuant to Federal Rule of Civil
class could include only Pennsylvania-resident fax recipients,    Procedure 12(b)(1) on December 4, 2013. (Doc. 59). This
rather than the proposed nationwide class, and held that Dr.      Motion was denied by this Court by Order and Opinion dated
Weitzner was not a proper representative plaintiff for class      March 12, 2014. (Doc. 68). The Third Circuit affirmed on
action purposes. (Doc. 106, ¶ 50). Additionally, Judge Minora     April 6, 2016.
found that Dr. Weitzner presented unique questions of fact
that would not be common to the class. (Doc. 106, ¶ 52). Judge    Plaintiffs' filed the instant Motion for Class Certification
Minora permitted Dr. Weitzner to proceed on his individual        on June 28, 2016. (Doc. 86). Defendants filed the instant
TCPA claim, but found that a two-year statute of limitations      Motion for Summary Judgment on October 17, 2016. (Doc.
applied to the TCPA claims under Pennsylvania law, and thus       104). Pursuant to the Local Rule of the Middle District of
limited Dr. Weitzner's claims to faxes he received within two     Pennsylvania, Defendants filed a Statement of Facts detailing
years of the date on which the complaint was filed. (Doc. 106,    the material facts at issue in the litigation. Plaintiffs filed their
¶ 50).                                                            Answer to Defendants' Statement of Facts on November 29,
                                                                  2016. (Doc. 118). Defendants have also filed two Motions
                                                                  to Strike: Motion to Strike November 29, 2016 Declaration
                                                                  of Ari Weitzner, M.D. (Doc. 143), and Motion to Strike
                                                                  Plaintiffs' Answer to Defendants' Statement of Facts. (Doc.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 93 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

145). These Motions were filed on January 27, 2017. All four                     the statement required in the foregoing
Motions pending in this action are ripe for review.                              paragraph, as to which it is contended
                                                                                 that there exists a genuine issue to
                                                                                 be tried. Statements of material facts
                                                                                 in support of, or in opposition to, a
                     III. Legal Standard
                                                                                 motion shall include references to the
A. Motion to Strike                                                              parts of the record that support the
Defendants move to strike the Third Weitzner Declaration                         statements. All material facts set forth
and portions of Plaintiffs' Answer to Defendants' Statement                      in the statement required to be served
of Facts from the record. Although neither Rule 56 nor Local                     by the moving party will be deemed to
Rule 56.1 specifically provide for a motion to strike, courts                    be admitted unless controverted by the
have held that a party wishing to challenge statements of                        statement required to be served by the
fact made by opponents for defect under either Rule should                       opposing party.
move to strike, or face waiver of their objection. See, e.g.,
In Re Unisys Sav. Plan Litig., 74 F.3d 420, 437 n.12 (3d Cir.
1996) (explaining that the proper vehicle for an objection to       Local Rule 56.1. The purpose of this rule is to “structure
a violation of Rule 56 is a Motion to Strike); Hartshorn v.         a party's summary judgment legal and factual theory into
Throop Borough, No. 3:07-CV-01333, 2009 WL 761270, at               a format that permits and facilitates the court's direct and
*8–9 (M.D. Pa. Mar. 19, 2009) (striking Plaintiffs' Statement       accurate consideration of the motion.” Gantt v. Absolute
of Facts from the record for non-compliance with Local Rule         Machine Tools, Inc., No. 1:06-CV-1354, 2007 WL 2908254,
56.1).                                                              at *3 (M.D. Pa. Oct. 4, 2007). It is well settled in this
                                                                    jurisdiction that a court “will adopt Defendants' Statement of
 *4 Federal Rule of Civil Procedure 56 notes that affidavits        Facts, except for those facts clearly disputed by Plaintiff with
in support or opposition to a motion for summary judgment           adequate record references.” McLaud v. Indus. Res., No. 3:14-
shall be made on personal knowledge, shall set forth such           CV-00737, 2016 WL 7048987 at *1 n.1 (M.D. Pa. Dec. 5,
facts as would be admissible in evidence, and shall show            2016); see also United States ex rel. Paranich v. Sorgnard,
affirmatively that the affiant is competent to testify to the       286 F.Supp.2d 445, 448 n.3 (M.D. Pa. 2003); N.J. Mfrs. Ins.
matters stated therein. FED.R.CIV.P. 56(c)(4). If portions of       Co. V. Brady, No. 3:15-CV-02236, 2017 WL 264457 at *2 n.1
an affidavit do not meet this standard, it is appropriate for the   (M.D. Pa. Jan. 20, 2017). Alternatively, if the party opposing
court to disregard the deficient portions of the record for the     summary judgment fails to comply with the Local Rule it is
purpose of resolving a motion for summary judgment. See In          within the courts discretion to strike the offending Statement
Re Unisys Sav. Plan Litig., 74 F.3d at 437 n.12.                    of Facts. See Hartshorn, 2009 WL 761270, at *8–9.

Further, The United States District Court for the Middle
District of Pennsylvania provides in its Local Rules that:          B. Motion for Summary Judgment
                                                                    Summary judgment shall be granted “if the movant shows
                                                                    that there is no genuine dispute as to any material fact and
                                                                    the movant is entitled to judgment as a matter of law.” FED.
             A motion for summary judgment filed
                                                                    R. CIV. P. 56(a). Summary judgment is appropriate when
             pursuant to Fed.R.Civ.P.56, shall be
                                                                    “the pleadings, depositions, answers to interrogatories, and
             accompanied by a separate, short
                                                                    admissions on file, together with the affidavits, if any, show
             and concise statement of the material
                                                                    that there is no genuine issue as to any material fact and that
             facts, in numbered paragraphs, as
                                                                    the moving party is entitled to a judgment as a matter of law.”
             to which the moving party contends
                                                                    Wright v. Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting
             there is no genuine issue to be tried.
                                                                    Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d Cir. 1995)). A
             The papers opposing a motion for
                                                                    fact is material if proof of its existence or nonexistence might
             summary judgment shall include a
                                                                    affect the outcome of the suit under the applicable substantive
             separate, short and concise statement
                                                                    law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106
             of the material facts, responding to
                                                                    S.Ct. 2505, 91 L.Ed.2d 202 (1986).
             the numbered paragraphs set forth in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 94 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                  matter but to determine whether there is a genuine issue for
Where there is no material fact in dispute, the moving party      trial.” Anderson, 477 U.S. at 249, 106 S.Ct. 2505.
need only establish that it is entitled to judgment as a matter
of law. See Edelman v. Comm'r of Soc. Sec., 83 F.3d 68, 70
(3d Cir. 1996). Where, however, there is a disputed issue of
                                                                                          IV. Discussion
material fact, summary judgment is appropriate only if the
factual dispute is not a genuine one. Anderson, 477 U.S. at       A. Motion to Strike November 29, 2016 Declaration of
247-48, 106 S.Ct. 2505. An issue of material fact is genuine      Ari Weitzner, M.D.:
if “a reasonable jury could return a verdict for the nonmoving    Defendants' now argue that the Third Weitzner Declaration
party.” Id. at 248, 106 S.Ct. 2505. Where there is a material     was improper, and thus the Declaration and any reference
fact in dispute, the moving party has the initial burden of       to it should be stricken. Defendants' base their claim of
proving that: (1) there is no genuine issue of material fact;     impropriety on three grounds. First, Defendants invoke
and (2) the moving party is entitled to judgment as a matter      the Sham Affidavit Doctrine to argue that the Third
of law. See Howard Hess Dental Labs., Inc. v. Dentsply Int'l,     Weitzner Declaration must be stricken as it disputes Dr.
Inc., 602 F.3d 237, 251 (3d Cir. 2010). The moving party may      Weitzner’s earlier sworn testimony without providing an
present its own evidence or, where the non-moving party has       adequate explanation for the conflict. Second, Defendants'
the burden of proof, simply point out to the court that “the      argue that Dr. Weitzner lacked the personal knowledge
nonmoving party has failed to make a sufficient showing on        required to author a Declaration compliant with Federal
an essential element of her case.” Celotex Corp. v. Catrett,      Rule of Civil Procedure 56(c). Third, Defendants contend
477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).         that the Declaration serves to impermissibly expand the
                                                                  class definition in such a way that unduly prejudices the
 *5 When considering whether there are genuine issues of          Defendants.
material fact, the court is required to “examine the evidence
of record in the light most favorable to the party opposing       Plaintiffs do not directly address whether the Third Weitzner
summary judgment, and resolve all reasonable inferences in        Declaration should be considered under the Sham Affidavit
that party's favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d     Doctrine, but do point to independent evidence to bolster
Cir. 2007). Once the moving party has satisfied its initial       the Declaration. Further, Plaintiffs fail to directly address
burden, the burden shifts to the non-moving party to either       whether Dr. Weitzner had the requisite personal knowledge
present affirmative evidence supporting its version of the        of the claims and transactions in the Declaration and in the
material facts or to refute the moving party's contention that    Complaint. However, Plaintiffs do argue that the information
the facts entitle it to judgment as a matter of law. Anderson,    in the Declaration is capable of admission at trial and as
477 U.S. at 256-57, 106 S.Ct. 2505. The Court need not accept     such should be considered at summary judgment. Finally,
mere conclusory allegations, whether they are made in the         Plaintiffs argue that the expansion of the class definition does
complaint or a sworn statement. Lujan v. Nat'l Wildlife Fed'n,    not unduly prejudice the Defendants.
497 U.S. 871, 888, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990).

In order to prevail on a motion for summary judgment,                1. The Sham Affidavit Doctrine does not bar the Third
the non-moving party must show “specific facts such that             Weitzner Declaration.
a reasonable jury could find in that party's favor, thereby       While the Federal Rules of Civil Procedure do not address
establishing a genuine issue of fact for trial.” Galli v. N.J.    how courts should address contradictory affidavits, the United
Meadowlands Comm'n, 490 F.3d 265, 270 (3d Cir. 2007)              States Court of Appeals for the Third Circuit (“Third Circuit”)
(citing FED. R. CIV. P. 56(e)). Although the non-moving           has held that “a party may not create a material issue of fact
party’s evidence may be either direct or circumstantial, and      to defeat summary judgment by filling an affidavit disputing
“need not be as great as a preponderance, the evidence must       his or her own sworn testimony without demonstrating a
be more than a scintilla.” Id. (quoting Hugh v. Butler Cnty.      plausible explanation for the conduct.” Baer v. Chase, 392
Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005)). In deciding       F.3d 609, 624 (3d Cir. 2004) (citing Hackman v. Valley Fair,
a motion for summary judgment, “the judge's function is not       932 F.2d 239, 241 (3d Cir. 1991)). “This principle of summary
himself to weigh the evidence and determine the truth of the      judgment practice is often referred to as the ‘sham affidavit
                                                                  doctrine.’ ” Price v. Trans Union, LLC, 737 F.Supp.2d 281,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 95 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

286 (E.D. Pa. 2010) (internal citation omitted). The doctrine’s     Weitzner Declaration. As properly noted by Defendants, this
purpose is to remove from the record any “affidavit that            position was altered after Dr. Weitzner acknowledged at his
indicates only that the affiant cannot maintain a consistent        second deposition on September 20, 2016 that if the First Fax
story or is willing to offer a statement solely for the purpose     was the only fax he or the P.C. received he would not be a
of defeating summary judgment.” York Int'l Corp. V. Liberty         member of the class he sought to represent. (Doc. 105, Ex. A).
Mut. Ins. Co., No. 1:10-CV-0692, 2015 WL 4162981, at *15
(M.D. Pa. July, 9, 2015) (emphasis added). To that end, the         While the timing of this modification is suspect, the Third
doctrine permits a district court to disregard an “affidavit that   Circuit directs this court to determine whether there is
is submitted in opposition to a motion for summary judgment         independent evidence or a satisfactory explanation to support
when the affidavit contradicts the affiant’s prior deposition       the modification. Here, there is. Plaintiffs have produced
testimony.” Baer, 392 F.3d at 624.                                  evidence to support the modification: a March 22, 2005
                                                                    fax in its entirety. (Doc. 116, Ex. B). The existence of
 *6 Some courts have adopted a strict interpretation of             the fax makes it more likely that Dr. Weitzner was simply
the Sham Affidavit Doctrine. These courts will strike any           “mistaken, confused, or without possession of all the facts
affidavit that contradicts prior sworn deposition testimony.        during” his contradictory deposition, and negates the notion
See, e.g., Jones v. General Motors Corp., 939 F.2d 380, 385         that he authored the Third Declaration with the sole intent
(6th Cir. 1991) (“[I]t is well settled that a plaintiff may not     to avoid summary judgment. Rossi v. All Holding Co., No.
create a factual issue for the purpose of defeating a motion        3:CV-11-1641, 2014 WL 346934, at * 7 (M.D. Pa. Jan.
for summary judgment by filing an affidavit contradicting a         30, 2014) (citing Jiminez, 503 F.3d at 254). This change
statement the plaintiff made in a prior deposition.”); Buckner      in Weitzner’s story will not render his Third Declaration a
v. Sam's Club, Inc., 75 F.3d 290, 292-93 (7th Cir. 1996)            “sham.”
(“As a general rule, the law of this circuit does not permit
a party to create an issue of fact by submitting an affidavit       Defendants also contend that the Third Weitzner Declaration
whose conclusions contradict prior deposition or other sworn        contradicts prior deposition testimony related to the status
testimony.”). The Third Circuit has not been so unforgiving.        of Ari Weitzner, M.D., P.C. Defendants argue that Dr.
Rather, the Third Circuit has adopted a more flexible approach      Weitzner has stated that the P.C. was closed, and at other
which provides that an affidavit will not be stricken “[w]hen       times that it was active. Defendants point to the Second—
there is independent evidence in the record to bolster an           now withdrawn—Weitzner Declaration and Dr. Weitzner’s
otherwise questionable affidavit,” or when the affiant is           deposition testimony in an attempt to show that regarding
able to provide a “satisfactory explanation” for the conflict       the P.C. as active in the Third Declaration is a variation in
between the prior deposition and the affidavit. Hackman,            Weitzner’s story that contradicts prior sworn testimony. In the
932 F.2d at 241. However, when independent evidence does            Second Declaration, Dr. Weitzner states that:
not exist and the affiant “does not explain the contradiction
between a subsequent affidavit and a prior deposition, it is
appropriate for the district court to disregard the subsequent                  The previous declaration that I
affidavit and the alleged factual issue in dispute as sham....”                 submitted contained two oversights.
Jiminez v. All Am. Rathskeller, Inc., 503 F.3d 247 (3d Cir.                     First I left my optholmology
2007).                                                                          practice in 2015 and joined one
                                                                                called Union Square Eye Care in
In this case, there is no question that the story provided                      Manhattan. However, my professional
by Dr. Weitzner has experienced variation over the course                       corporation, of which I am still the sole
of litigation. First, and most importantly, Defendants point                    principal, has continued to maintain
to the First Weitzner Declaration and subsequent deposition                     active status.
testimony where Dr. Weitzner made no mention of receiving
any fax except the one received on April 21, 2004. (Doc. 106,
¶ 23-24) Now, in his Third Declaration, Dr. Weitzner claims         (Doc. 101, ¶ 2). Defendants argue that this contradicts his
he received a second fax on March 22, 2005. (Doc. 116).             prior deposition testimony where he stated that the P.C.
This would place Dr. Weitzner firmly within the class as it         transacts no business, and has no employees. (Doc. 147, Ex.
was defined in the Motion for Class Certification, and First        A at 25). But, Defendants are incorrect.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 96 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                    56(c)(4). As such, a court should not credit statements in
 *7 In each of the three Weitzner Declarations, Dr. Weitzner        affidavits that amount to “unsupported assertions made in the
states that the P.C. remains in active status. As Plaintiffs        absence of personal knowledge” Reynolds v. Dep't of Army,
correctly note, Defendants cite to no authority that supports       439 Fed.Appx. 150, 152 (3d Cir. 2011). However, otherwise
the notion that a business must be operating to be considered       inadmissible evidence may be considered on summary
“active.” The fact that the business is not currently operating     judgment if the evidence is capable of being presented in an
has not impacted the “active” status claimed by Dr. Weitzner        admissible form at trial. See, e.g., J.F. Feeser, Inc. v. Serv-
or reported by the New York Department of State. Simply, the        A-Portion, Inc., 909 F.2d 1524, 1542 (3d Cir. 1990) (“We
Sham Affidavit Doctrine does not apply on these facts.              thus concluded that hearsay evidence produced in an affidavit
                                                                    opposing summary judgment may be considered if the out-of-
Finally, the Defendants argue that the Third Weitzner               court declarant could later present the evidence through direct
Declaration contradicts prior sworn testimony provided by           testimony, i.e., in a form that would be admissible at trial.”);
Dr. Weitzner regarding who received the faxes at issue. But,        Petruzzi’s IGA Supermarkets v. Darling-Delaware Co., 998
Dr. Weitzner has maintained throughout all three Declarations       F.2d 1224, 1235 n.9 (3d Cir. 1993) (“While this statement as
that the P.C. received a fax. This is evidenced by the fact         it stands now is hearsay, in this circuit it can be considered
the P.C. was named in each Declaration. Defendants point to         on a motion for summary judgment because it is capable of
his deposition testimony in which Dr. Weitzner states that the      being admissible at trial.”). Thus, this analysis runs parallel
P.C. received no fax. (Doc. 105, Ex. A at 113.) While true,         to, and must consider, the Federal Rules of Evidence.
this contradiction does not render the Declaration a “sham.”
It is clear to the Court from the provided deposition testimony      *8 Federal Rule of Evidence 602 governs the scope of
that Dr. Weitzner was, and still may be, “confused” about           witness testimony. Namely, it permits a witness to “testify to
the distinction between his personal representation and his         a matter only if sufficient evidence is introduced to support
representation of the P.C. 4 See Rossi, 2014 WL 346934, at *        a finding that the witness has personal knowledge of the
7. For this reason, this discrepancy will not cause the Court to    matter.” FED.R.EVID. 602. The threshold for admissibility
strike the Third Weitzner Declaration.                              created by Rule 602 is quite low; testimony should be
                                                                    admitted if the judge could reasonably find that the witness
4                                                                   perceived the events. See, e.g., Knopick v. Downey, No. 1:09-
        On numerous occasions in Dr. Weitzner’s third
                                                                    CV-1287, 2013 WL 1882983, at *12 (M.D. Pa. May 6, 2013)
          deposition he had to be reminded that
                                                                    (citing Sullivan v. Warminster Twp., 461 Fed.Appx. 157, 162
          there was a difference between his personal
                                                                    (3d Cir. 2012)). But, courts have not extended such leniency
          and representative capacity. And, on multiple
                                                                    to allow witness testimony that is merely based on speculation
          occasions he confused the two. See, e.g., Doc.
                                                                    as to what a third party believed or knew. Id.
          143-4, at 64:10-25; 65:1-5.
                                                                    Further, the Federal Rules of Evidence generally exclude
   2. The requirement of personal knowledge will not bar the        hearsay evidence. Hearsay is an out-of-court statement
   Third Weitzner Declaration.                                      offered into evidence to prove the truth of the matter asserted.
Defendants argue that the Third Weitzner Declaration                See FED.R.EVID. 801(c). But, not all hearsay statements are
was not based on Dr. Weitzner’s personal knowledge.                 inadmissible. In fact, the Federal Rules of Evidence provide
Defendants only make a generalized claim that the entire            that while some statements meet the traditional definition of
Affidavit lacks personal knowledge, and does not point to           hearsay they are considered “not hearsay.” See FED.R.EVID.
a specific paragraph in the Third Weitzner Declaration. But,        801(d).
Defendants' argument references paragraphs seven and eight
by implication. Thus, this Court will limit its analysis to those   Defendants' contention that the entire Third Weitzner
two paragraphs in the Third Weitzner Declaration.                   Declaration lacks personal knowledge is incorrect. Rather,
                                                                    as detailed below, certain averments within the Declaration
Federal Rule of Civil Procedure 56(c)(4) provides that “[a]n        lacked sufficient personal knowledge as required by the
affidavit or declaration used to support a motion must be           Federal Rules.
made on personal knowledge, set out facts that would be
admissible in evidence, and show that the affiant or declarant
is competent to testify on the matters stated.” FED.R.CIV.P.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 97 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

First, paragraph seven of the Third Weitzner Declaration lacks
the requisite personal knowledge. Paragraph seven states:
                                                                             I understand that, based on several
                                                                             parts of this Complaint in this lawsuit,
            Following discussions that I had about                           and depending upon this Court’s
            the class period with my counsel, Mr.                            resolution of legal issues pertaining
            Bank, to whom I had regularly sent my                            to the statute of limitations, the class
            fax advertisements in 2004 and 2005,                             period could begin as early as February
            Mr. Bank informed me that there were                             14, 2001.
            additional faxes of the same type as the
            first Fax that were sent to the same fax
            number. One of these faxes was sent                   *9 Defendants asked Dr. Weitzner about this averment in his
            on or about March 22, 2005. (“Second                 third deposition:
            Fax”). In addition, the Second Fax was
            sent to the same fax machine that had                  Q: Is it accurate to say that you have no personal knowledge
            received the First Fax.                                of any parts of the Complaint that could result in the class
                                                                   period beginning as early as February 14, 2001?

                                                                   A: I have no personal knowledge. I base—I rely on the
(Doc 116, at ¶ 7) (emphasis added). As Defendants correctly
                                                                   expertise of my attorneys.
note, Dr. Weitzner did not have the requisite personal
knowledge to make this statement. Dr. Weitzner admitted as         Q: All right. So this understanding, then, that you have is
much in his deposition on January 10, 2017:                        based totally on the expertise of your lawyers?

  Q: Do you have any understanding, Dr. Weitzner of how            A: That’s exactly right.
  many faxes you actually received other than based on the
  expertise of your lawyers?                                     While Defendants' properly note that he has no personal
                                                                 knowledge regarding the parts of the Complaint that would
  A: I have no independent recollection of how many faxes        allow for the expansion of the class period, paragraph eight
  I received. That’s exactly right.                              is capable of admission at trial. Remember, the standard
                                                                 imposed by Rule 602 presents a low bar for admission.
(Doc. 145-4, at 62:21-25).
                                                                 See United States v. Gerard, 507 Fed.Appx. 218, 222
                                                                 (3d Cir. 2012) (“Rule 602 creates a low threshold for
While Federal Rule of Civil Procedure 56(c)(4) and Federal
                                                                 admissibility, and a judge should admit witness testimony
Rule of Evidence 602 seem to bar this evidence because
                                                                 if the jury could reasonably find that the witness perceived
Dr. Weitzner admittedly lacked personal knowledge, it is
                                                                 the event.”); United States v. Hickey, 917 F.2d 901, 904
important to remember that otherwise inadmissible evidence
                                                                 (6th Cir. 1990) (“Testimony should not be excluded for
may be considered at summary judgment if it is capable of
                                                                 lack of personal knowledge unless no reasonable juror could
being presented in an admissible form at trial. While the
                                                                 believe that the witness had the ability and opportunity to
existence and contents of the Second Fax as it stands now are
                                                                 perceive the event that he testifies about.”); Sullivan, 461
inadmissible hearsay, it may still be considered at summary
                                                                 Fed.Appx. at 162. All Plaintiffs would need to show is
judgment because both are capable of being presented in
                                                                 that Dr. Weitzner “perceived the events” that caused him to
an admissible form at trial. See FED.R.EVID. 801(d)(2);
                                                                 make the conclusions regarding the expansion of the class
Frankenberry v. FBI, No. 3:08-1565, 2012 U.S. Dist. LEXIS
                                                                 definition in his Third Declaration. Those “events” were
39027, at *19-20 (citing J.F. Freeser, Inc., 909 F.2d at 1542;
                                                                 meetings with his lawyers, and experiences at depositions
Petruzzi’s IGA Supermarkets, Inc., 998 F.2d at 1235 n.9). As
                                                                 held by the Defendants. When asked about those events at
such, it would be inappropriate to strike paragraph seven.
                                                                 his third deposition, Dr. Weitzner provided a level of personal
                                                                 knowledge that would overcome a challenge under Rule 602
Second, paragraph eight of the Third Weitzner Declaration
                                                                 at trial. (Doc. 147, Ex. A at 47-48). Therefore, paragraph 8
arguably lacks the requisite personal knowledge. Paragraph
                                                                 will not be stricken.
eight states:


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 98 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                   take inherent in class action litigation,” and not of an attempt
                                                                   to unduly prejudice Defendants.
   3. The Third Weitzner Declaration does not impermissibly
   seek to expand the class definition and amendment is not        While expansion of the class period has been permitted
   prejudicial.                                                    in the past, this Court must still determine whether the
Defendants' argue that although Plaintiffs assert that the         modification of the class definition at this time would unduly
Third Weitzner Declaration merely refines Dr. Weitzner’s           prejudice Defendants. Defendants' correctly note that the
understanding of the class definition, Plaintiffs in fact          modification of the class currently at issue occurred in
impermissibly seek to amend the scope and definition of            the Third Weitzner Declaration. This Declaration was filed
the class sought to be certified without leave of court.           on November 29, 2016 (Doc. 116); after Defendants had
Defendants contend that such leave would be required.              already filed their Brief in Opposition to Plaintiffs' Motion
Further, Defendants believe that permitting any amendment          for Class Certification. (Doc. 102). Defendants claim that
at this stage would be prejudicial because the Third Weitzner      “[s]uch amendment this late in the litigation is prejudicial to
Declaration was filed after Defendants had submitted their         Defendants, who are deprived of meaningful opportunity to
Brief in Opposition to Class Certification. Plaintiffs disagree.   present defenses to these additional claims.” (Doc. 154, at
Plaintiffs contend that leave of court is not required for         17). However, Defendants fail to meaningfully articulate the
amendment, and that Defendants have suffered no prejudice          defenses foreclosed by the timing of the modification. Rather,
as a result of such amendment.                                     Defendants throughout their brief call the claims included in
                                                                   this modification “untimely,” or “time-barred.” (Doc. 154, at
Federal Rule of Civil Procedure 23(c)(1) provides a                17; Doc. 154, at 12). As Plaintiffs note, Defendants already
mechanism for modification of class definition, and as such        raise arguments related to the timeliness of claims in their
“[a] court is not bound by the class definition proposed in the    papers. (Doc. 152 at 21-22). Moreover, Defendants had the
complaint.” Weisfeld v. Sun Chem. Corp., 84 Fed.Appx. 257,         opportunity to respond to the proposed class expansion in
259 (3d Cir. 2004) (citing Robidoux v. Celani, 987 F.2d 931,       their brief in response to Plaintiffs' Brief in Opposition
937 (2d Cir. 1993)). This is a sensible rule because holding       to Summary Judgment. Since Defendants have failed to
a plaintiff to their original class definition “would ignore the   offer any concrete prejudice caused by the timing of the
ongoing refinement and give-and-take inherent in class action      modification, this Court will not grant the Motion to Strike.
litigation, particularly in the formation of a workable class
definition.” In the Matter of: Monumental Life Insurance
Co., 365 F.3d 408, 414 (5th Cir. 2004). To this end, courts        B. Motion to Strike Plaintiffs' Answer to Defendants'
have allowed Plaintiffs to substantially modify proposed class     Statement of Facts:
definitions initially set forth in their Complaint throughout      Defendants move to strike Plaintiffs' Answer to Defendants'
the course of litigation. See, e.g., Gates v. Rohm & Haas Co.,     Statement of Facts pursuant to Local Rule 56.1 and Federal
265 F.R.D. 208, 215 n.10 (E.D. Pa. 2010) (citing Robidoux,         Rule of Civil Procedure 56. In doing so, Defendants contend
987 F.2d at 937) (noting that Plaintiffs were permitted to         that Plaintiffs failed to properly prepare their response in three
substantially modify the proposed class definition in their        distinct respects. First, Defendants claim the Plaintiffs failed
reply brief).                                                      to properly deny facts provided in Defendants' Statement of
                                                                   Facts as required by Federal Rule of Civil Procedure 56(e) and
 *10 Here, the class definition provided in the Complaint          Local Rule 56.1. Their argument follows that since Plaintiffs
identifies a class period from February 14, 2005 to the            failed to make any denial, even generally, to forty-nine (49)
date of the resolution of this lawsuit. The First Weitzner         of the seventy-three (73) statements of fact produced by
Declaration contains a slightly different class definition         Defendants, all forty-nine (49) should be admitted. Second,
than the Complaint. The Second Weitzner Declaration—               Defendants argue that any denial supported by reference to
now withdrawn—defined the class from June 1, 2002 to               the Third Weitzner Declaration is improper as the Declaration
February 13, 2005. Now, in the Third Weitzner Declaration          should be considered a “sham affidavit.” Such a finding
and Plaintiffs' Memorandum in Opposition to Defendants'            would strike seven (7) of Plaintiffs' responses. Finally,
Motion to Strike Declarations, define the class as beginning       Defendants contend that Plaintiffs' response impermissibly
on February 14, 2001 to the resolution of this action. (Doc.       contains lengthy argument, and thus should be stricken from
152, at 19). Such modification is illustrative of the “give-and-   the record. If Defendants are correct, only three (3) statements
                                                                   offered by Plaintiffs would remain.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 99 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                   paragraphs, as to which the moving party contends there is
 *11 Plaintiffs do not dispute that they failed to make even       no genuine issue to be tried.” Local Rule 56.1. Similarly
general denials to the forty-nine (49) statements identified       it requires the non-moving party provide “a separate, short
by Defendants. Rather, Plaintiffs focus their argument on the      and concise statement of the material facts, responding to the
propriety of the Third Weitzner Declaration and the form of        numbered paragraphs set forth in the statement required [from
statements contained in their response. Specifically, Plaintiffs   the moving party], as to which it is contended that there exists
claim that Defendants' reference and reliance on the Third         a genuine issue to be tried.” Id. Both statements must “include
Weitzner Declaration is improper under Local Rule 7.8(a).          references to the parts of the record that support” their factual
Further, without reference to a single authority, Plaintiffs       statements. Id. The purpose of this statement of facts is “to
contend that the statements contained within their response        structure a party’s summary judgment legal and factual theory
are not lengthy or argumentative in violation of the Federal       into a format that permits and facilitates the court’s direct
or Local Rules.                                                    and accurate consideration to the motion.” Hartshorn, 2009
                                                                   WL 761270, at *3 (internal citation omitted). To this end, a
                                                                   proper statement of facts should enable “the court to identify
   1. The forty-nine (49) unopposed statements contained in        contested facts expeditiously and [prevent] factual disputes
   Defendants' Statement of Facts will be admitted.                from becoming obscured by a lengthy record.” Pinegar v.
Defendants' correctly note that Plaintiffs failed to comply        Shinseki, No. 1:07-CV-0313, 2009 WL 1324125, at *1 (M.D.
with Local Rule 56.1 when they did not specifically deny           Pa. May, 12, 2009). Courts have the discretion to either strike
the averments made in Defendants' Statement of Facts. (Doc.        a statement for non-compliance with the local rule, or deem
146, at 5-6). Rather than responding to each statement made        the opposing statement admitted. See, e.g., Hartshorn, 2009
by Defendants, (Doc. 106), Plaintiffs decided to respond to a      WL 761270, at *3; Armenti v. Tomalis, No. 1:12-CV-2039,
mere twenty-four (24). (Doc. 118). Because Plaintiffs failed       2016 WL 6493483, at *1-2 (M.D. Pa. Nov. 2, 2016).
to provide any opposition to forty-nine (49) of the seventy-
three (73) paragraphs in Defendants' Statement of Facts, all        *12 Defendants contend that many of Plaintiffs' responses
facts within the noted forty-nine (49) paragraphs will be          contain impermissible argument and fail to provide “concise”
considered unopposed and admitted under Local Rule 56.1. 5         statements in violation of Local Rule 56.1. In large part this
See Sorgnard, 286 F.Supp.2d at 448 n.3.                            Court agrees. Plaintiffs' have provided a lengthy 6 response
                                                                   that runs afoul of the purpose for Local Rule 56.1. The
5      The paragraphs in Defendants' Statement of Facts            statements identified by Defendants 7 regularly include long
         that were unopposed and will be deemed                    excerpts from deposition testimony in an attempt to explain
         admitted are: 1; 2; 3; 4; 5; 8; 9; 10; 11; 12; 14;        or contextualize a fact presented by the Defendants. Facially,
         15; 16; 17; 18; 19; 20; 23; 26; 27; 29; 30; 31; 32;       this is impermissible under the Local Rule. Because this Court
         33; 34; 35; 39; 46; 47; 50; 51; 53; 55; 56; 57; 58;       finds that many of the statements within Plaintiffs' response
         62; 63; 64; 65; 66; 67; 68; 69; 70; 71; 72; and 73.       contravene the purpose of Local Rule 56.1, those statements
                                                                   will be stricken.
   2. Denials Supported by the Third Declaration of Dr.
   Weitzner will Not be Stricken.                                  6       Plaintiffs' response can not be considered concise.
As noted above, the Motion to Strike the Third Weitzner
                                                                             While only responding to 24 of the 73
Declaration will be denied. For this reason, any citation to
                                                                             averments made in Defendants' Statement of
the Third Declaration in Plaintiffs' Answer to Defendants'
                                                                             Fact, Plaintiffs' response is over twice as long.
Statement of Facts will remain similarly intact. Notably, Local
                                                                             As such, Plaintiffs' response is in violation of the
Rule 7.8(a) had no role in the Courts analysis.
                                                                             Local Rules.
                                                                   7       Defendants' specifically note the argumentative
   3. The form of Statements within Plaintiffs' response
                                                                             nature of Plaintiffs' responses to paragraphs: 13;
   violate Local Rule 56.1 and will be stricken.
                                                                             21; 24; 25; 36; 37; 38; 39; 41; 42; 43; 48; 49;
As mentioned earlier, Local Rule 56.1 directs parties moving
                                                                             52; 54; 59; 60; and 61. All will be excluded.
for summary judgment to provide the court with “a separate,
short and concise statement of material facts, in numbered



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 100 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

           Paragraph 40 will be similarly excluded for                      Godsil, 937 F.2d 859, 863-64 (3d Cir. 1991).
           violating the Local Rule.                                        However, since Plaintiffs offered no objection
                                                                            to the defense “when expressly invoked in
Therefore, only six (6) statements 8 made in Defendants'
                                                                            [Defendants] motion for summary judgment,”
Statement of Facts will be considered contested for purposes
                                                                            the Court will consider its validity. Mitchelll
of summary judgment.
                                                                            v. Guzick, No. 3:02-CV-0178, 2004 U.S. Dist.
                                                                            LEXIS 29895, at *21 n.4 (M.D. Pa. July 26,
8        The contested statements are found in paragraphs                   2004); see Printz v. Greate Bay Cassino Corp.,
           6, 7, 22, 28, 44, and 45 of Defendants' Statement                705 F.2d 692, 694 (3d Cir. 1983) (noting that
           of Facts.                                                        Fed.R.Civ.P 15(c) provides that issues tried by
                                                                            the express or implied consent of the parties “are
C. Motion for Summary Judgment:                                             treated in all respects as if they had been raised
Defendants' base their Motion for Summary Judgment on                       in the pleadings”).
four separate and distinct grounds. 9 First, Defendants' argue     *13 In American Pipe & Construction Company v. Utah,
that Plaintiffs' claims are time-barred by the statute of         the Supreme Court held that “the commencement of a class
limitations because the tolling principles of American Pipe       action suspends the applicable statute of limitations as to all
do not apply, and alternatively, even if they do apply,           asserted members of the class who would have been parties
Plaintiffs filed their federal complaint after the statute of     had the suit been permitted to continue as a class action.” 414
limitations expired. Second, Defendants argue that Plaintiffs     U.S. 538, 554, 94 S.Ct. 756, 38 L.Ed.2d 713 (1974). In other
lack standing because Defendants believe that neither Dr.         words, the filing of a class action lawsuit tolls the statute of
Weitzner, nor his P.C. suffered cognizable injury during the      limitations as to all asserted members of the previously filed
defined class period. Third, Defendants contend that Plaintiffs   class. Id. Tolling lasts “until the propriety of maintaining the
have failed to demonstrate that Defendant Sanofi Pasteur, Inc.    suit as a class action is determined.” Leyse v. Bank of America
sent a fax to Plaintiffs, and as such Defendant Sanofi must       N.A., 538 Fed.Appx. 156, 161 (3d Cir. 2013), vacated on other
be removed from this action. Finally, Defendants argue that       grounds, 804 F.3d 316 (3d Cir. 2015); see Sawyer v. Atlas
the current named Plaintiffs are not members of the class         Heating and Sheet Metal Works, Inc., 642 F.3d 560, 563 (7th
they seek to represent, and thus as a matter of law summary       Cir. 2011) (“Tolling [under American Pipe] lasts from the day
judgment should be granted.                                       a class claim is asserted until the day the suit is conclusively
                                                                  not a class action—which may be because the judge rules
9                                                                 adversely to the plaintiff, or because the plaintiff reads the
         This Court will not address three of the four
           arguments presented by Defendants' because             handwriting on the wall and decides not to throw good money
           the inapplicability of American Pipe tolling is        after bad.”).
           dispositive.
                                                                  This doctrine is at the heart of the dispute between the
                                                                  parties before this Court at summary judgment. If the doctrine
    1. Plaintiffs' Individual and Class Claims are Time-
                                                                  does not apply, Defendants are owed summary judgment
    Barred 10
                                                                  as Plaintiffs' action would be barred as a matter of law. In
10       Defendants did not affirmatively raise the statute       this case, a four-year statute of limitations is appropriate. 11
           of limitations defense in their answer to the          The First Fax was received by Plaintiffs on April 21, 2004.
           complaint as required by Federal Rule of Civil         (Doc. 106, ¶ 23). This means that without application of
           Procedure 8(c), but this Court will still consider     American Pipe, any federal complaint related to the First
           whether Plaintiffs claims are time-barred.             Fax would have needed to be filed by April 21, 2008. The
           Federal Rule of Civil Procedure 8(c) requires          Second Fax was received by Plaintiffs on March 22, 2005,
           that “[i]n a pleading to a preceding pleading,         and thus any federal complaint related to the Second Fax
           a party should set forth affirmatively” the            would have needed to be filed by March 22, 2009. Plaintiffs
           defense of statute of limitations. FED.R.CIV.P.        filed their federal Complaint on November 26, 2011. (Doc.
           8(c). Normally, when an a defendant fails to           1). Therefore, without the application of a tolling doctrine it
           plead an affirmative defense in their answer,          is clear Plaintiffs' Complaint is untimely.
           the defense is waived. See Charpentier v.



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          11
           Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 101 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

11                                                                   concern is not relevant with respect to the named plaintiff
        As this Court suggested during the disposition of
                                                                     in the prior class action. Thus, we agree that the Supreme
          the Motion to Dismiss, the four-year statute of
                                                                     Court did not intend for American Pipe tolling to protect
          limitations will apply. See Hawk Valley, Inc., v.
                                                                     individuals like [plaintiff], who initiated the prior class action
          Taylor, No. 10-CV-00804, 2012 WL 1079965,
                                                                     and was a named plaintiff in that prior suit.”); see also
          at *9–10 (E.D. Pa. Mar. 30, 2012) (finding Mims
                                                                     Vincent v. Money Store, 915 F.Supp.2d 553, 561 (S.D. N.Y.
          v. Arrow Fin. Servs., LLC., 565 U.S. 368, 132
                                                                     2013) (explaining that “[t]he policy behind American Pipe
          S.Ct. 740, 181 L.Ed.2d 881 (2012), an additional
                                                                     counsels against allowing named plaintiffs in a prior class
          support for rejecting the argument that state
                                                                     action, as opposed to absent class members, to have their
          statute of limitations applied to a TCPA claim);
                                                                     claims tolled.”). This requirement prevents an earlier class
          see also, 645 F.3d at 561 (7th Cir. 2011).
                                                                     representative from attempting to “resuscitate a class that a
                                                                     court held to be inappropriate as a class action.” Yang v. Odom,
                        a. Class Claims                              392 F.3d 97, 104 (3d Cir. 2004) (citing McKowan & Co., Ltd.
                                                                     v. Jasmine, Ltd., 295 F.3d 380, (3d Cir. 2002)).
The first question this Court must address is whether or
not American Pipe tolling is applicable to the class claims           *14 In this case, it does appear that Dr. Weinstein is
at issue. Defendants suggest that American Pipe is only              attempting to “resuscitate” the failed state class action. As
applicable for class claims when: (1) the proposed class is          noted above, the legal and factual claims presented in the
substantively identical to the class sought to be certified in the   state and federal actions are nearly identical. Notably, Dr.
state-court action; (2) Plaintiffs were unnamed class members        Weitzner was the named representative for the class in the
in the state-court action; and (3) Plaintiffs are new class          state court action, and is one of the named representatives in
representatives for the proposed class.                              the action now before this Court. This runs directly contrary
                                                                     to the purpose of American Pipe tolling as it was described by
First, for tolling to apply, the claims do not have to be            the Third Circuit in Leyse. See 538 Fed.Appx. at 162. It is true,
identical, but only substantially similar to those brought           that Ari Weitzner, M.D., P.C. was not a named representative
in the original class action. See In re Linerboard Antitrust         in the action below. However, it would be a stretch of logic
Litigation, 223 F.R.D. 335, 351 (E.D. Pa. 2009) (citing              to imagine the P.C., an entity solely owned and occasionally
Crown, Cork & Seal, Inc. v. Parker, 462 U.S. 345, 355, 103           operated by Dr. Weitzner, could be used to circumvent the
S.Ct. 2392, 76 L.Ed.2d 628 (1983)). Defendants properly              purpose of American Pipe. If that were the case, a single
identify this requirement. But, Defendants incorrectly suggest       Plaintiff could continue to “resuscitate” claims repeatedly by
that Plaintiffs claims are not substantially similar to those        hiding behind a corporate veil. Because Dr. Weitzner was the
brought in the original action. The exact same legal question        class representative in the state court action, American Pipe
is at issue: Did the Defendants violate the TCPA? And, the           will not apply to the class claims.
factual averments presented by the state and federal claims
are nearly identical with exception for the class period.            Since American Pipe tolling is inapplicable to the class
Therefore, when viewing the facts in the light most favorable        claims, Defendants are owed summary judgment on the class
to Plaintiffs, it is evident that Plaintiffs established that they   claims because they are time-barred. As such, summary
meet this requirement.                                               judgment will be granted in favor of the Defendants on the
                                                                     class claims presently before this Court.
Second, when applying American Pipe to subsequent class
actions, Defendants are correct that the Third Circuit has
limited the doctrine’s application to subsequent class actions
                                                                                          b. Individual Claims
brought by new would-be class representatives. In fact,
the Third Circuit has recently stated that American Pipe             American Pipe tolling is similarly unavailable for Dr.
tolling does not apply when a named-plaintiff in a prior             Weitzner’s individual claim. Just as with new class claims,
action subsequently files another class action based on the          individual claims may only be brought by those that did not
same claim as a named-plaintiff yet again. See Leyse, 538            earlier serve as class representative. The Supreme Court has
Fed.Appx. at 162. (“American Pipe was intended to prevent            suggested as much recently when it stated that American
repetitious filings and to protect unnamed plaintiffs. This          Pipe was grounded in “policies of judicial administration,”



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               12
          Case 3:17-cv-00101-RDM Document 525-1 Filed 08/18/20 Page 102 of 102
Weitzner v. Sanofi Pasteur, Inc., Not Reported in Fed. Supp. (2017)
2017 WL 3894888

                                                                      of himself and the P.C. on identical evidence: the First and
and “demonstrate only that a person not a party to a class
                                                                      Second Fax. In every meaningful way, Dr. Weitzner would
suit may receive certain benefits (such as the tolling of
                                                                      be the beneficiary of the P.C.’s individual claim, and thus
a limitations period) related to that proceeding.” Smith v.
                                                                      tolling would serve protect a Plaintiff “who initiated the prior
Bayer Corp., 564 U.S. 299, 313 n.10, 131 S.Ct. 2368,
                                                                      action.” Id. Allowing the P.C., on these facts, to seek shelter
180 L.Ed.2d 341 (2011) (emphasis added). Put simply, the
                                                                      from the statute of limitations through the use of the American
advantages of tolling articulated by the Supreme Court in
                                                                      Pipe tolling rule would condone the abuse of American Pipe.
American Pipe and Crown Cork do not apply to revived
                                                                      For this reason, American Pipe tolling will not apply to the
claims by class representatives. See id. The purpose of tolling
                                                                      P.C.’s individual claim, and this Court will grant summary
during a class action was to reduce duplicative filings by
                                                                      judgment in favor of the Defendants.
encouraging unnamed class members to wait on filing their
own complaints. See American Pipe, 414 U.S. at 553-554, 94
                                                                      12
S.Ct. 756. To allow tolling for a named representative does                   Plaintiffs failed to deny that Dr. Weitzner believes
not decrease duplicative filings as the named representative                    he and the P.C. are the same entity in their
has already filed a complaint, and likely motions, on the                       Answer to Defendants' Statement of Facts. As
issue. Because Dr. Weitzner was a class representative below,                   such, the fact was deemed admitted.
American Pipe tolling does not apply to Dr. Weitzner’s
individual claim. Therefore, summary judgment will be
granted in favor of Defendants for Dr. Weitzner’s individual                                  V. Conclusion
claim.
                                                                       *15 For the above stated reasons: Defendants' Motion to
                                                                      Strike the November 29, 2016 Declaration of Ari Weitzner
It is important to remember that “the tolling rule of American
                                                                      will be denied; Defendants' Motion to Strike Plaintiffs'
Pipe is a generous one, inviting abuse.” Crown, Cork & Seal
                                                                      Answer to Defendants' Statement of Facts will be granted in
Co., Inc., 462 U.S. at 354, 103 S.Ct. 2392 (1983) (Powell,
                                                                      part as Plaintiffs' failed to comply with the Local Rules; and
J. concurring). It is in this vein that Defendants argue that
                                                                      Defendants' Motion for Summary Judgment will be granted
allowing the P.C. to raise an individual claim contravenes the
                                                                      in its entirety because American Pipe tolling does not apply
purpose of American Pipe, and Leyse. At bottom, Defendants
                                                                      to shield those who initiated a prior action and subsequently
argue that the P.C. is simply a shell used by Dr. Weitzner to
                                                                      assert the same facts and claims in a new action. Finally,
revive the same claim, based on the same fax transmissions,
                                                                      Plaintiffs' Motion for Class Certification is moot because this
that failed in state court. As was noted above, it is not the
                                                                      Court will grant Defendants' Motion for Summary Judgment.
intent of American Pipe to protect those who “initiated the
prior class action.” See Leyse, 538 Fed.Appx. at 162.
                                                                      An appropriate order follows.

Dr. Weitzner is the sole shareholder of the P.C., and
as he notes, he “has always identified the P.C. with                  All Citations
[himself].” (Doc. 116, ¶ 2). In fact, Plaintiffs acknowledge
and admit 12 that Dr. Weitzner believes he and the P.C. are           Not Reported in Fed. Supp., 2017 WL 3894888
one. (Doc 106, ¶ 14). He bases the claims brought on behalf

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                13
